 



Exhibit 10.1
EXECUTION VERSION
 
Fifth Amended and Restated Revolving Credit Agreement
dated as of July 16, 2007
among
The Borrowers Described Herein,
AMB Property, L.P.,
Guarantor
AMB Property Corporation,
Guarantor
The Banks Listed Herein,
Bank of America, N.A.,
as Administrative Agent,
The Bank of Nova Scotia,
as Syndication Agent,
Calyon New York Branch, Citicorp North America, Inc.,
and The Royal Bank of Scotland plc.,
as Co-Documentation Agents,
Banc of America Securities Asia Limited
(formerly BA Asia Limited),
as Hong Kong Dollars Agent,
AND
Bank of America, N.A., Singapore Branch,
as Singapore Dollars Agent
 
Banc of America Securities LLC,
as Sole Lead Arranger and Sole Book Manager
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    2  
Section 1.1 Definitions
    2  
Section 1.2 Other Interpretive Provisions
    31  
Section 1.3 Accounting Terms and Determinations
    31  
Section 1.4 Types of Borrowings
    32  
 
       
ARTICLE II THE CREDITS
    32  
Section 2.1 Commitments to Lend
    32  
Section 2.2 Notice of Borrowing
    33  
Section 2.3 Notice to Banks; Funding of Loans
    34  
Section 2.4 Notes
    36  
Section 2.5 Method of Electing Interest Rates
    36  
Section 2.6 Interest Rates
    38  
Section 2.7 Fees
    38  
Section 2.8 Maturity Date; Extensions
    39  
Section 2.9 Optional Prepayments
    40  
Section 2.10 Mandatory Prepayments
    41  
Section 2.11 General Provisions as to Payments
    41  
Section 2.12 Funding Losses
    42  
Section 2.13 Computation of Interest and Fees
    42  
Section 2.14 Use of Proceeds
    42  
Section 2.15 Increase in Commitments
    43  
Section 2.16 Special Provisions Regarding Loans Denominated in an Alternate
Currency
    44  
Section 2.17 Letters of Credit
    44  
Section 2.18 Letter of Credit Usage Absolute
    47  
Section 2.19 Establishment of a Supplemental Tranche
    47  
Section 2.20 Letters of Credit Maturing after the Maturity Date
    48  
 
       
ARTICLE III GUARANTY
    49  
Section 3.1 Guaranty of Payment
    49  
Section 3.2 Obligations Unconditional
    49  
Section 3.3 Modifications
    50  
Section 3.4 Waiver of Rights
    50  
Section 3.5 Reinstatement
    50  
Section 3.6 Remedies
    50  
Section 3.7 Subrogation
    51  
 
       
ARTICLE IV CONDITIONS
    51  
Section 4.1 Closing
    51  
Section 4.2 Borrowings
    52  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    53  
Section 5.1 Existence and Power
    53  
Section 5.2 Power and Authority
    54  
Section 5.3 No Violation
    54  
Section 5.4 Financial Information
    55  
Section 5.5 Litigation
    55  

 



--------------------------------------------------------------------------------



 



         
Section 5.6 Intentionally Omitted
    55  
Section 5.7 Environmental
    55  
Section 5.8 Taxes
    56  
Section 5.9 Full Disclosure
    56  
Section 5.10 Solvency
    56  
Section 5.11 Use of Proceeds
    56  
Section 5.12 Governmental Approvals
    56  
Section 5.13 Investment Company Act; Public Utility Holding Company Act
    56  
Section 5.14 Principal Offices
    56  
Section 5.15 REIT Status
    56  
Section 5.16 Patents, Trademarks, etc
    56  
Section 5.17 Judgments
    57  
Section 5.18 No Default
    57  
Section 5.19 Licenses, etc
    57  
Section 5.20 Compliance With Law
    57  
Section 5.21 No Burdensome Restrictions
    57  
Section 5.22 Brokers’ Fees
    57  
Section 5.23 Intentionally Omitted
    57  
Section 5.24 Insurance
    57  
Section 5.25 Organizational Documents
    57  
Section 5.26 Unencumbered Properties
    58  
 
       
ARTICLE VI AFFIRMATIVE AND NEGATIVE COVENANTS
    58  
Section 6.1 Information
    58  
Section 6.2 Payment of Obligations
    60  
Section 6.3 Maintenance of Property; Insurance; Leases
    60  
Section 6.4 Maintenance of Existence
    60  
Section 6.5 Compliance with Laws
    61  
Section 6.6 Inspection of Property, Books and Records
    61  
Section 6.7 Existence
    61  
Section 6.8 Financial Covenants
    61  
Section 6.9 Restriction on Fundamental Changes
    62  
Section 6.10 Changes in Business
    63  
Section 6.11 AMB Status
    63  
Section 6.12 Other Indebtedness
    64  
Section 6.13 Forward Equity Contracts
    64  
Section 6.14 Capital Funding Loans
    64  
Section 6.15 Additional Borrowers and Authorized Borrowers
    65  
Section 6.16 Other Information
    66  
 
       
ARTICLE VII DEFAULTS
    66  
Section 7.1 Events of Default
    66  
Section 7.2 Rights and Remedies
    68  
Section 7.3 Notice of Default
    69  
Section 7.4 Actions in Respect of Letters of Credit
    69  
Section 7.5 Distribution of Proceeds after Default
    71  
 
       
ARTICLE VIII THE AGENTS
    71  
Section 8.1 Appointment and Authorization
    71  
Section 8.2 Agency and Affiliates
    71  

ii



--------------------------------------------------------------------------------



 



         
Section 8.3 Action by Administrative Agent
    71  
Section 8.4 Consultation with Experts
    71  
Section 8.5 Liability of Administrative Agent
    72  
Section 8.6 Indemnification
    72  
Section 8.7 Credit Decision
    72  
Section 8.8 Successor Agents
    72  
Section 8.9 Consents and Approvals
    73  
 
       
ARTICLE IX CHANGE IN CIRCUMSTANCES
    73  
Section 9.1 Basis for Determining Interest Rate Inadequate or Unfair
    73  
Section 9.2 Illegality
    74  
Section 9.3 Increased Cost and Reduced Return
    75  
Section 9.4 Taxes
    76  
Section 9.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans
    79  
Section 9.6 Interest Rate Limitation
    80  
 
       
ARTICLE X MISCELLANEOUS
    80  
Section 10.1 Notices
    80  
Section 10.2 Electronic Delivery of Certain Documents
    81  
Section 10.3 No Waivers
    81  
Section 10.4 Expenses; Indemnification
    81  
Section 10.5 Sharing of Set-Offs
    82  
Section 10.6 Amendments and Waivers
    83  
Section 10.7 Successors and Assigns
    83  
Section 10.8 Collateral
    85  
Section 10.9 Governing Law; Submission to Jurisdiction; Judgment Currency
    86  
Section 10.10 Counterparts; Integration; Effectiveness
    86  
Section 10.11 Waiver of Jury Trial
    87  
Section 10.12 Survival
    87  
Section 10.13 Domicile of Loans
    87  
Section 10.14 Limitation of Liability
    87  
Section 10.15 Recourse Obligation
    87  
Section 10.16 Confidentiality
    87  
Section 10.17 Bank’s Failure to Fund
    88  
Section 10.18 Banks’ ERISA Covenant
    91  
Section 10.19 Several Obligations; Communication with Borrowers
    92  
Section 10.20 Amendments to AMB Revolving Credit Facility Covenants
    92  
Section 10.21 Syndication Agent and Co-Documentation Agents
    92  
Section 10.22 USA Patriot Act
    93  

iii



--------------------------------------------------------------------------------



 



     
SCHEDULE 1.1
  Initial Qualifying Unencumbered Properties
SCHEDULE 2.1
  Commitments and Currency Commitments
SCHEDULE 2.2
  Calculation of Outstandings and Available Commitments
SCHEDULE 5.4(b)
  Disclosure of Additional Material Indebtedness
SCHEDULE 6.11(c)(i)
  AMB Investment Interests
SCHEDULE 6.11(c)(ii)
  AMB Interests in Property
SCHEDULE 6.15
  Authorized Borrowers
 
   
EXHIBIT A
  Form of Note
EXHIBIT B
  Form of Qualified Borrower Joinder Agreement
EXHIBIT C
  Form of Assignment and Assumption
EXHIBIT D
  Addresses for Notices and Account Information
EXHIBIT E
  Form of Supplemental Addendum

iv



--------------------------------------------------------------------------------



 



FIFTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
     THIS FIFTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Agreement”) dated as of July 16, 2007 among each Qualified Borrower (as
hereinafter defined and as listed on the signature page hereof), AMB PROPERTY,
L.P., a Delaware limited partnership (“AMB LP”), AMB PROPERTY CORPORATION, a
Maryland corporation qualified as a real estate investment trust (“AMB” and,
collectively with AMB LP, “Guarantors,” and, individually, a “Guarantor”), the
banks and financial institutions listed on the signature pages hereof as the
Initial Banks (the “Initial Banks”), BANK OF AMERICA, N.A., a national banking
association (in its individual capacity, “Bank of America”), as Administrative
Agent (as hereinafter defined), THE BANK OF NOVA SCOTIA, a bank listed on
Schedule I of the Bank Act (Canada) (in its individual capacity, “Bank of Nova
Scotia”), as Syndication Agent (as hereinafter defined), CALYON NEW YORK BRANCH,
CITICORP NORTH AMERICA, INC., and THE ROYAL BANK OF SCOTLAND PLC., as
Co-Documentation Agents (as hereinafter defined), BANC OF AMERICA SECURITIES
ASIA LIMITED (formerly BA Asia Limited), a company registered and existing under
the laws of Hong Kong, as Hong Kong Dollars Agent (as hereinafter defined), Bank
of America, N.A., acting by its Canada branch, as Canadian Administrative Agent
and as a Reference Bank (as hereinafter defined), and Bank of America, Singapore
branch, as the Singapore Dollars Agent (as hereinafter defined), for the Banks
(as hereinafter defined), each of the other lending institutions that becomes a
lender hereunder (herein collectively, with the Initial Banks, referred to as
the “Banks;” and each individually referred to as a “Bank”).
W I T N E S S E T H
     WHEREAS, AMB LP, AMB, the initial Qualified Borrower, Bank of America,
Société Générale, and the Banks entered into that certain Revolving Credit
Agreement, dated as of May 8, 2003 (the "Original Credit Agreement”);
     WHEREAS, the parties to the Original Credit Agreement entered into that
certain First Amendment to Revolving Credit Agreement on or about May 21, 2004
(the “First Amendment to Credit Agreement”);
     WHEREAS, the parties to the Original Credit Agreement entered into that
certain Amended and Restated Revolving Credit Agreement on or about June 29,
2004 (the “Amended and Restated Credit Agreement”);
     WHEREAS, the parties to the Amended and Restated Credit Agreement entered
into that certain Second Amended and Restated Revolving Credit Agreement dated
as of June 22, 2005 (the “Second Amended and Restated Credit Agreement”);
     WHEREAS, the parties to the Second Amended and Restated Credit Agreement
entered into that certain Third Amended and Restated Revolving Credit Agreement
dated as of February 16, 2006 (the "Third Amended and Restated Credit
Agreement”);
     WHEREAS, the parties to the Third Amended and Restated Credit Agreement
entered into that certain Fourth Amended and Restated Revolving Credit Agreement
dated as of June 13, 2006 (the "Fourth Amended and Restated Credit Agreement”)
pursuant to which, among other things, AMB - SERVICIOS ESTRATÉGICOS, S. DE R.L.
DE C.V. ceased to be a Borrower (as hereinafter defined); and
     WHEREAS the parties hereto have agreed to amend and restate the terms and
conditions of the Fourth Amended and Restated Credit Agreement.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     I. The Fourth Amended and Restated Credit Agreement is hereby modified so
that all of the terms and conditions of the aforesaid Fourth Amended and
Restated Credit Agreement shall be restated in their entirety as set forth
herein, and the Borrowers agree to comply with and be subject to all of the
terms, covenants and conditions of this Agreement.
     II. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and assigns, and shall be deemed
to be effective as of the date hereof.
     III. Any reference in the Notes, any other Loan Document or any other
document executed in connection with the Original Credit Agreement, the First
Amendment to Credit Agreement, the Amended and Restated Credit Agreement, the
Second Amended and Restated Credit Agreement, the Third Amended and Restated
Credit Agreement or the Fourth Amended and Restated Credit Agreement shall be
deemed to refer to this Agreement.
     IV. The parties hereto further agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions.
     The following terms, as used herein, have the following meanings:
     “100% AMB Non-US Property Owner” has the meaning set forth in Section 6.14.
     “Additional Amount” has the meaning set forth in Section 9.4.
     “Adjusted EBITDA” means EBITDA for such period minus an amount equal to
appropriate reserves for replacements of Ten Cents ($0.10) (or in the case of
any Real Property Asset owned by an Investment Affiliate or by a Consolidated
Subsidiary, AMB LP’s Share of Ten Cents ($0.10)) per square foot per annum for
each Real Property Asset (provided that, as to any Real Property Asset acquired
during such period such Ten Cents ($0.10) per square foot adjustment shall be
pro-rated for the period of ownership). Adjusted EBITDA includes rental income
actually earned and shall exclude the application of FAS 141, and non-cash
expenses related to employee and trustee stock and stock options.
     “Adjusted Interbank Offered Rate” as applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing: (i) the Interbank
Offered Rate applicable during such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.
     “Administrative Agent” shall mean: (i) with respect to the determination of
HIBOR, and the disbursement and re-payment of Loans denominated in Hong Kong
Dollars, the Hong Kong Dollars Agent; (ii) with respect to the determination of
the Swap Offer Rate, and the disbursement and re-payment of Loans denominated in
Singapore Dollars, the Singapore Dollars Agent; (iii) with respect to the
determination of Canadian LIBOR, CDOR, or the Canadian Base Rate, the Reference
Bank; (iv) with respect to the administration of Canadian Dollar Tranche B, the
Canadian Administrative Agent; and (v) for all other purposes under this
Agreement (including, without limitation all matters related to Loans
denominated in Canadian Dollars except as set forth in clauses (iii) and (iv)
above), Bank of America, in each case in its respective capacity as
Administrative Agent hereunder, and its

2



--------------------------------------------------------------------------------



 



respective permitted successors in such capacity in accordance with the terms of
this Agreement.
     “Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to Guarantors) duly
completed by such Bank.
     “Affiliate,” as applied to any Person, means any other Person that directly
or indirectly controls, is controlled by, or is under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote ten percent (10.0%) or more of the equity Securities having
voting power for the election of directors of such Person or otherwise to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting equity Securities or by contract or otherwise.
     “Aggregate Loans,” with respect to any Bank, shall mean the amount equal to
(i) the amount of Loans made by such Bank plus (ii) if applicable, the amount of
loans made by such Bank pursuant to the Rupee Facility.
     “Agreement” shall mean this Fifth Amended and Restated Revolving Credit
Agreement as the same may from time to time hereafter be modified, supplemented
or amended.
     “Alternate Currency” means (a) the lawful currency of: (i) the Republic of
Singapore (Singapore Dollars or S$), (ii) Canada (Canadian Dollars or CA$),
(iii) the Hong Kong Special Administrative Region of the People’s Republic of
China (Hong Kong Dollars or HK$); (iv) the United Kingdom (Pounds Sterling or
£); or (v) the European Economic Union (Euros or €) or (b) a Supplemental
Currency. For all purposes of this Agreement, including without limitation the
calculation of the Dollar Equivalent Amount at any time and from time to time,
each Alternate Currency will be marked-to-market in the manner set forth in
Section 2.10.
     “Alternate Currency Borrowing” has the meaning set forth in Section 1.4.
     “AMB” means AMB Property Corporation, a Maryland corporation qualified as a
real estate investment trust and the sole general partner of AMB LP.
     “AMB LP” means AMB Property, L.P., a Delaware limited partnership.
     “AMB LP’s Share” means the Guarantors’ direct or indirect share of a
Consolidated Subsidiary, a Joint Venture Subsidiary or an Investment Affiliate
as reasonably determined by AMB LP based upon each Guarantor’s economic interest
(whether direct or indirect) of such Consolidated Subsidiary, Joint Venture
Subsidiary or Investment Affiliate, as of the date of such determination.
     “AMB Revolver Provisions” has the meaning set forth in Section 10.20.
     “AMB Revolving Credit Agreement” means that certain Third Amended and
Restated Revolving Credit Agreement dated as of June 1, 2006 among AMB Property,
L.P., JPMorgan Chase Bank, as Administrative Agent, and the Agents and Banks
described therein, as the same may have been and may hereafter be amended from
time to time.
     “AMB Revolving Credit Facility” means that certain credit facility
evidenced by the AMB Revolving Credit Agreement.

3



--------------------------------------------------------------------------------



 



     “Applicable Bank” means, with regard to a Loan to be made or a Letter of
Credit to be issued in respect of a Tranche, a Bank that has a Currency
Commitment in such Tranche.
     “Applicable Fee Percentage” means the respective percentages per annum
determined, at any time, based on the range into which AMB LP’s Credit Rating
then falls, in accordance with the table set forth below. Any change in AMB LP’s
Credit Rating causing it to move to a different range on the table shall effect
an immediate change in the Applicable Fee Percentage. AMB LP shall have not less
than two (2) Credit Ratings at all times. In the event that AMB LP receives only
two (2) Credit Ratings (one of which must be from S&P or Moody’s), and such
Credit Ratings are not equivalent, the Applicable Fee Percentage shall be
determined by the higher of such two (2) Credit Ratings. In the event that AMB
LP receives more than two (2) Credit Ratings, and such Credit Ratings are not
all equivalent, the Applicable Fee Percentage shall be determined by the highest
Credit Rating, provided that said highest rating shall be from S&P or Moody’s;
provided, further, that if the highest rating is not from S&P or Moody’s, then
the Applicable Fee Percentage shall be determined by the highest Credit Rating
from either S&P or Moody’s.

      Range of AMB LP’s     Credit Rating     (S&P/Moody’s     Ratings)  
Applicable Fee Percentage A-/A3 or better   0.15% BBB+/Baa1   0.20% BBB/Baa2  
0.20% BBB-/Baa3   0.25% <BBB-/Baa3   0.35%

     “Applicable Interest Rate” means: (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question; and (ii) with respect to any Floating Rate
Indebtedness, either: (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if AMB LP has entered into an
interest rate cap agreement or other interest rate hedging device with respect
thereto or (y) if AMB LP has not entered into an interest rate cap agreement or
other interest rate hedging device with respect to such Floating Rate
Indebtedness, the greater of: (A) the rate at which the interest rate applicable
to such Floating Rate Indebtedness could be fixed for the remaining term of such
Floating Rate Indebtedness, at the time of calculation, by AMB LP’s entering
into any unsecured interest rate hedging device either not requiring an upfront
payment or if requiring an upfront payment, such upfront payment shall be
amortized over the term of such device and included in the calculation of the
interest rate (or, if such rate is incapable of being fixed by entering into an
unsecured interest rate hedging device at the time of calculation, a fixed rate
equivalent reasonably determined by Administrative Agent) or (B) the floating
rate applicable to such Floating Rate Indebtedness at the time in question.
     “Applicable Lending Office” means with respect to any Bank: (i) in the case
of its Base Rate Loans or Euro-Dollar Loans (including Canadian Base Rate Loans)
with respect to Canadian Dollar Tranche A, its

4



--------------------------------------------------------------------------------



 



Domestic Lending Office; (ii) in the case of Base Rate Loans or Euro-Dollar
Loans (including Canadian Base Rate Loans) with respect to Canadian Dollar
Tranche B, its Canadian Lending Office; and (iii) in the case of its other
Euro-Dollar Loans, its Euro-Dollar Lending Office.
     “Applicable Margin” means with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which AMB
LP’s Credit Rating then falls, in accordance with the table set forth below. Any
change in AMB LP’s Credit Rating causing it to move to a different range on the
table shall effect an immediate change in the Applicable Margin. AMB LP shall
have not less than two (2) Credit Ratings at all times. In the event that AMB LP
receives only two (2) Credit Ratings (one of which must be from S&P or Moody’s),
and such Credit Ratings are not equivalent, the Applicable Margin shall be
determined by the higher of such two (2) Credit Ratings. In the event that AMB
LP receives more than two (2) Credit Ratings, and such Credit Ratings are not
all equivalent, the Applicable Margin shall be determined by the highest Credit
Rating, provided that said highest rating shall be from S&P or Moody’s;
provided, further, that if the highest rating is not from S&P or Moody’s, then
the Applicable Margin shall be determined by the highest Credit Rating from
either S&P or Moody’s.

              Applicable Margin Range of AMB LP’s   Euro-Dollar Loans     Credit
Rating   (other than Canadian   Base Rate Loans and Canadian (S&P/Moody’s  
Dollar Loans utilizing the   Dollar Loans utilizing the Ratings)   Canadian Base
Rate)   Canadian Base Rate A-/A3 or better   0.60%   0% BBB+/Baa1   0.60%   0%
BBB/Baa2   0.70%   0% BBB-/Baa3   0.85%   0% <BBB-/Baa3   1.15%   0%

     “Assignee” has the meaning set forth in Section 10.7(b).
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit C.
     “Authorized Borrower” means, with regard to the Borrowing in a Tranche, the
following:
          (a) for Dollar Tranche A, a Dollar Tranche A Borrower;
          (b) for Dollar Tranche B, a Dollar Tranche B Borrower;
          (c) for the Canadian Dollar Tranche A, a Canadian Dollar Tranche A
Borrower;
          (d) for the Canadian Dollar Tranche B, a Canadian Dollar Tranche B
Borrower;
          (e) for the Euro Tranche, a Euro Borrower;

5



--------------------------------------------------------------------------------



 



          (f) for the Hong Kong Dollars Tranche, a Hong Kong Borrower;
          (g) for the Pounds Sterling Tranche, a Pounds Sterling Borrower;
          (h) for the Singapore Dollars Tranche, a Singapore Borrower; and
          (i) for a Supplemental Tranche, a Supplemental Borrower.
     “Balance Sheet Indebtedness” means with respect to any Person and assuming
such Person is required to prepare financial statements in accordance with GAAP,
without duplication, the Indebtedness of such Person which would be required to
be included on the liabilities side of the balance sheet of such Person in
accordance with GAAP excluding, in the case of AMB or AMB LP, the Balance Sheet
Indebtedness of any Consolidated Subsidiary. Notwithstanding the foregoing,
Balance Sheet Indebtedness shall include current liabilities and all guarantees
of Indebtedness of any Person.
     “Balloon Payments” shall mean with respect to any loan constituting Balance
Sheet Indebtedness, any required principal payment of such loan which is either:
(i) payable at the maturity of such Indebtedness or (ii) in an amount which
exceeds fifteen percent (15%) of the original principal amount of such loan;
provided, however, that the final payment of a fully amortizing loan shall not
constitute a Balloon Payment.
     “Bank” means each entity (other than Guarantors or any Borrower) listed on
the signature pages hereof, each Assignee which becomes a Bank pursuant to
Section 10.7(c), and their respective successors.
     “Bank Reply Period” has the meaning given to such term in Section 8.9.
     “Bankruptcy Code” shall mean Title 11 of the United States Code, entitled
“Bankruptcy,” as amended from time to time, and any successor statute or
statutes.
     “Base Rate” means, for any day, a rate per annum equal to the higher of:
(i) the Prime Rate for such day; and (ii) the sum of 0.50% plus the Federal
Funds Rate for such day. Each change in the Base Rate shall become effective
automatically as of the opening of business on the date of such change in the
Base Rate, without prior written notice to Guarantors, Borrowers or Banks.
     “Base Rate Loan” means a Loan to be made by a Bank as a Base Rate Loan in
accordance with the provisions of this Agreement.
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
     “Borrower” means at any date, a Qualified Borrower that has duly executed
and delivered the Qualified Borrower Joinder Documents to the Administrative
Agent and has satisfied all of the conditions precedent contained therein in
accordance with Section 6.15, and “Borrowers” means two or more of them,
collectively.
     “Borrowing” has the meaning set forth in Section 1.4.
     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

6



--------------------------------------------------------------------------------



 



     “Canadian Administrative Agent” means Bank of America, N.A., acting through
its Canada branch with its registered office at 200 Front Street West, Toronto,
Ontario, M5V 3L2, Canada, in its capacity as Canadian Administrative Agent.
     “Canadian Base Rate” means, for any day, a fluctuating rate of interest
equal to the higher of (a) the rate of interest, expressed on a per annum basis,
that would apply to a one month bankers’ acceptance accepted by the Reference
Bank if made on such day plus 0.75%; and (b) the Canadian Prime Rate.
     “Canadian Base Rate Loan” means any Loan denominated in Canadian Dollars
and bearing interest at the Canadian Base Rate.
     “Canadian Dollar” and “CA$” means the lawful money of Canada.
     “Canadian Dollar Loan” means any Euro-Dollar Loan denominated in Canadian
Dollars.
     “Canadian Dollar Tranche A” means the aggregate principal amount or face
amount of all Loans and Letters of Credit denominated in Canadian Dollars funded
and repaid outside Canada as committed, loaned or issued, as applicable, to
Canadian Dollar Tranche A Borrowers.
     “Canadian Dollar Tranche A Borrower” means a Borrower listed under the
heading “Canadian Dollar Tranche A Borrower” on Schedule 6.15.
     “Canadian Dollar Tranche B” means the aggregate principal amount or face
amount of all Loans and Letters of Credit denominated in Canadian Dollars funded
and repaid inside Canada as committed, loaned or issued, as applicable, to
Canadian Dollar Tranche B Borrowers.
     “Canadian Dollar Tranche B Borrower” means a Borrower listed under the
heading “Canadian Dollar Tranche B Borrower” on Schedule 6.15.
     “Canadian Interest Period” has the meaning set forth in Section 2.13.
     “Canadian Lending Office” means, as to each Bank with respect to Canadian
Dollar Tranche B, its office located at its address in Canada set forth in its
Administrative Questionnaire (or identified in its Administrative Questionnaire
as its Canadian Lending Office) or such other office located in Canada as such
Bank may hereafter designate as its Canadian Lending Office by notice to
Guarantors and the Administrative Agent.
     “Canadian LIBOR” shall mean, with respect to any Euro-Dollar Loan or
Borrowing denominated in Canadian Dollars: (a) the interest rate per annum
(carried out to the fifth decimal place) equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the “LIBOR01” page
of the Reuters screen that displays the average British Bankers Association
Interest Settlement Rates (such page currently being page number 3000 Xtra) for
deposits in Canadian Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period; or (b) in the event that the rate referenced in the
preceding clause (a) does not appear on such page or service or such page or
service shall cease to be available, the rate per annum (carried to the fifth
decimal place) equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rates for deposits in Canadian
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period.

7



--------------------------------------------------------------------------------



 



     “Canadian Prime Rate” means the rate of interest in effect for such day as
publicly announced from time to time by the Reference Bank as its “Prime Rate”
in Canada. The Canadian Prime Rate is based upon various factors including the
Reference Bank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by the Reference Bank shall take effect at the opening of business on
the day specified and the public announcement of such change.
     “Capital Funding Loan” has the meaning set forth in Section 6.14 hereof.
     “Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
     “Cash or Cash Equivalents” shall mean (a) cash; (b) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year after the date of
acquisition thereof; (c) marketable direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services acceptable to Administrative Agent
); (d) domestic corporate bonds, other than domestic corporate bonds issued by
AMB LP or any of its Affiliates, maturing no more than two (2) years after the
date of acquisition thereof and, at the time of acquisition, having a rating of
at least A or the equivalent from any two (2) of S&P, Moody’s or Fitch (or, if
at any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services acceptable to Administrative
Agent); (e) variable-rate domestic corporate notes or medium term corporate
notes, other than notes issued by AMB LP or any of its Affiliates, maturing or
resetting no more than one (1) year after the date of acquisition thereof and
having a rating of at least AA or the equivalent from two of S&P, Moody’s or
Fitch (or, if at any time no two of the foregoing shall be rating such
obligations, then from such other nationally recognized rating services
acceptable to Administrative Agent); (f) commercial paper (foreign and domestic)
or master notes, other than commercial paper or master notes issued by AMB LP or
any of its Affiliates, and, at the time of acquisition, having a long-term
rating of at least A or the equivalent from S&P, Moody’s or Fitch and having a
short-term rating of at least A-1 and P-1 from S&P and Moody’s, respectively
(or, if at any time neither S&P nor Moody’s shall be rating such obligations,
then the highest rating from such other nationally recognized rating services
acceptable to Administrative Agent); (g) domestic and foreign certificates of
deposit or domestic time deposits or foreign deposits or bankers’ acceptances
(foreign or domestic) in Dollars, Pounds Sterling, Euros, Yen or an Alternate
Currency that are issued by a bank: (I) which has, at the time of acquisition, a
long-term rating of at least A or the equivalent from S&P, Moody’s or Fitch and
(II) if a domestic bank, which is a member of the Federal Deposit Insurance
Corporation; (h) overnight securities repurchase agreements, or reverse
repurchase agreements secured by any of the foregoing types of securities or
debt instruments, provided that the collateral supporting such repurchase
agreements shall have a value not less than 101% of the principal amount of the
repurchase agreement plus accrued interest; and (i) money market funds invested
in investments substantially all of which consist of the items described in
clauses (a) through (h) foregoing.
     “CDOR” means, with respect to any Euro-Dollar Loan or Borrowing denominated
in Canadian Dollars, the per annum rate of interest which is the rate based on
an average rate applicable to Canadian dollar bankers’ acceptances for a term
equivalent to the term of the relevant requested Interest Period appearing on
the “Reuters Screen CDOR Page” (as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time) as of
10:00 a.m., Toronto time, on the first day of such Interest

8



--------------------------------------------------------------------------------



 



Period, or if such date is not a Euro-Dollar Business Day, then on the
immediately preceding Euro-Dollar Business Day.
     “Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 4.1 shall have been satisfied to the
satisfaction of the Administrative Agent.
     “Co-Documentation Agent” shall mean Calyon New York Branch, Citicorp North
America, Inc., and The Royal Bank of Scotland plc., each in its capacity as
co-documentation agent hereunder, and its permitted successors in such capacity
in accordance with the terms of this Agreement.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and as it
may be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury Regulations issued pursuant thereto in
temporary or final form.
     “Commitment” means with respect to each Bank, the amount set forth on
Schedule 2.1 hereof opposite such Bank’s name as its “Commitment” (and, for each
Bank which is an Assignee, the aggregate of the amounts set forth in the
Assignment and Assumption entered into pursuant to Section 10.7(c) as the
Assignee’s Commitment), as such amount may be reduced from time to time pursuant
to Section 2.9(e) or in connection with an assignment to an Assignee, and as
such amount may be increased pursuant to Section 2.15 or in connection with an
assignment from an Assignor.
     “Confidential Information” has the meaning assigned in Section 10.16.
     “Consolidated Subsidiary” means at any date any Subsidiary or other entity
which is consolidated with either Guarantor in accordance with GAAP.
     “Consolidated Tangible Net Worth” means, at any time, the tangible net
worth of AMB LP, on a consolidated basis, determined in accordance with GAAP,
plus preferred units issued by Consolidated Subsidiaries, plus all accumulated
depreciation and amortization of AMB LP plus AMB LP’s Share of accumulated
depreciation and amortization of Investment Affiliates, deducted, in either
case, from earnings in calculating Net Income.
     “Constituent Documents” means, for any entity, its constituent or
organizational documents, including: (i) in the case of a limited partnership,
its certificate of limited partnership and its limited partnership agreement;
(ii) in the case of a limited liability company, its certificate of formation or
organization and its operating agreement or limited liability company agreement
(to the extent applicable); (iii) in the case of a corporation, its articles or
certificate of incorporation and its bylaws, and (iv) in the case of each such
entity, its certificate of good standing (to the extent available); or
correlative documents if such entity is not a limited partnership, limited
liability company, or corporation.
     “Construction Asset” has the meaning set forth in the definition of
“Construction Asset Cost.”
     “Construction Asset Cost” shall mean, with respect to a Real Property Asset
(or, in the case of any Real Property Asset to be developed in phases, any phase
thereof) in which Development Activity has begun (as evidenced by obtaining a
permit to commence construction of the applicable industrial or retail
improvements by the applicable governmental authority) but has not yet been
substantially completed (substantial completion shall be deemed to mean not less
than 90% completion, as such completion shall be evidenced by a certificate of
occupancy or its equivalent and the commencement of the payment of rent by
tenants of such Real Property Asset or phase) (“Construction Asset”): (i) in the
case of the development and construction by AMB LP in clause (a) of the
definition of Development Activity, the aggregate, good faith estimate of the
total cost to be incurred by AMB LP in the construction of such improvements
(including land acquisition costs); (ii) in the case of the development and
construction by a Joint Venture Subsidiary or a Consolidated Subsidiary of AMB
LP described in clause (a) of the definition of Development Activity, an amount
equal to AMB LP’s Share of the aggregate, good faith estimate of the total cost
to be incurred by such Joint Venture Subsidiary or such Consolidated Subsidiary,
as applicable, in the construction of such improvements (including land

9



--------------------------------------------------------------------------------



 



acquisition costs); (iii) in the case of the financing of any development and
construction by AMB LP, the amount AMB LP has committed to fund to pay the cost
to complete such development and construction; (iv) in the case of the financing
of any development and construction by a Joint Venture Subsidiary or a
Consolidated Subsidiary of AMB LP, an amount equal to AMB LP’s Share of the
amount such Joint Venture Subsidiary or such Consolidated Subsidiary, as
applicable, has committed to fund to pay the cost to complete such development
and construction; (v) in the case of the incurrence of any Contingent
Obligations in connection with any development and construction by AMB LP, the
amount of such Contingent Obligation of AMB LP; and (vi) in the case of the
incurrence of any Contingent Obligations in connection with any development and
construction by a Joint Venture Subsidiary (or a Consolidated Subsidiary) of AMB
LP, an amount equal to AMB LP’s Share of the amount of such Contingent
Obligation of such Joint Venture Subsidiary or such Consolidated Subsidiary, as
applicable.
     “Contingent Obligation” as to any Person means, without duplication:
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP; and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing partially or in whole any Non-Recourse Indebtedness, lease,
dividend or other obligation, exclusive of contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets) and guarantees of non-monetary
obligations (other than guarantees of completion) which have not yet been called
on or quantified, of such Person or of any other Person. The amount of any
Contingent Obligation described in clause (ii) shall be deemed to be: (a) with
respect to a guaranty of interest or interest and principal, or operating income
guaranty, the Net Present Value of the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note secured thereby), calculated at the
Applicable Interest Rate, through: (i) in the case of an interest or interest
and principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder); or (ii) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect; and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of AMB LP required to be delivered pursuant to Section 6.1 hereof.
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. Subject to the preceding sentence: (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse, directly or indirectly to AMB
LP), the amount of the guaranty shall be deemed to be 100% thereof unless and
only to the extent that such other Person has delivered Cash or Cash Equivalents
to secure all or any part of such Person’s guaranteed obligations; (ii) in the
case of joint and several guarantees given by a Person in whom AMB LP owns an
interest (which guarantees are non-recourse to AMB LP), to the extent the
guarantees, in the aggregate, exceed 15% of Total Asset Value, the amount which
is the lesser of: (x) the amount in excess of 15% or (y) the amount of AMB LP’s
interest therein shall be deemed to be a Contingent Obligation of AMB LP; and
(iii) in the case of a guaranty (whether or not joint and several) of an
obligation otherwise constituting Indebtedness of such Person, the amount of
such guaranty shall be deemed to be only that amount in excess of the amount of
the obligation constituting Indebtedness of such Person. Notwithstanding
anything contained herein to the contrary, Contingent Obligations shall be
deemed not to include guarantees of Unused

10



--------------------------------------------------------------------------------



 



Commitments or of construction loans to the extent the same have not been drawn.
All matters constituting Contingent Obligations shall be calculated without
duplication.
     “Controlling Requirement” has the meaning set forth in the definition of
Qualified Borrower.
     “Convertible Securities” means evidences of shares of stock, limited or
general partnership interests or other ownership interests, warrants, options,
or other rights or securities which are convertible into or exchangeable for,
with or without payment of additional consideration, common shares of beneficial
interest of AMB or partnership interests of AMB LP, as the case may be, either
immediately or upon the arrival of a specified date or the happening of a
specified event.
     “Covenant Modification” has the meaning set forth in Section 10.20.
     “Credit Parties” means each Borrower and each Guarantor and “Credit Party”
means any one of them.
     “Credit Rating” means the rating assigned by the Rating Agencies to AMB
LP’s senior unsecured long term indebtedness.
     “Currency Commitment” means, with respect to each Bank, the amount set
forth on Schedule 2.1 hereof opposite such Bank’s name as its commitment for
Loans in Dollars or one or more Alternate Currencies (and, for each Bank which
is an Assignee, the amounts set forth in the Assignment and Assumption entered
into pursuant to Section 10.7(c) as the Assignee’s Currency Commitment), as such
amount may be reduced from time to time pursuant to Section 2.9(e) or in
connection with an assignment to an Assignee, and as such amount may be
increased pursuant to Section 2.15 or in connection with an assignment from an
Assignor.
     “Debt Restructuring” means a restatement of, or material change in, the
amortization or other financial terms of any Indebtedness of AMB, AMB LP or any
Subsidiary or Investment Affiliate.
     “Debt Service” means, for any period and without duplication, Interest
Expense for such period plus scheduled principal amortization (excluding Balloon
Payments) for such period on all Balance Sheet Indebtedness of AMB LP and AMB,
plus AMB LP’s Share of scheduled principal amortization (excluding Balloon
Payments) for such period on all Balance Sheet Indebtedness of Investment
Affiliates and Consolidated Subsidiaries.
     “Default” means any condition or event which with the giving of notice or
lapse of time or both would, unless cured or waived, become an Event of Default.
     “Default Rate” has the meaning set forth in Section 2.6(d).
     “Defaulting Bank” has the meaning set forth in Section 10.17(b)(i).
     “Development Activity” means: (a) the development and construction or
redevelopment of industrial or retail facilities by AMB LP or any of its
Consolidated Subsidiaries or Joint Venture Subsidiaries excluding Unimproved
Assets; (b) the financing by AMB LP or any of its Consolidated Subsidiaries or
Joint Venture Subsidiaries of any such development or construction or
redevelopment; and (c) the incurrence by AMB LP or any of its Consolidated
Subsidiaries or Joint Venture Subsidiaries of any Contingent Obligations in
connection with such development or construction or redevelopment (other than
purchase contracts for Real Property Assets which are not payable until after
completion of development or construction).

11



--------------------------------------------------------------------------------



 



     “Dollar Equivalent Amount” shall mean: (i) with respect to any amount of an
Alternate Currency on any day, the equivalent amount in Dollars of such amount
of Alternate Currency as determined by the Administrative Agent using the
applicable Exchange Rate on such day; and (ii) with respect to any amount of
Dollars, such amount.
     “Dollar Tranche A” means the aggregate principal amount or face amount of
all Loans and Letters of Credit denominated in Dollars as committed, loaned or
issued, as applicable, to Dollar Tranche A Borrowers.
     “Dollar Tranche A Borrower” means a Borrower listed under the heading
“Dollar Tranche A Borrower” on Schedule 6.15
     “Dollar Tranche B” means the aggregate principal amount or face amount of
all Loans and Letters of Credit denominated in Dollars as committed, loaned or
issued, as applicable, to Dollar Tranche B Borrowers.
     “Dollar Tranche B Borrower” means a Borrower listed under the heading
“Dollar Tranche B Borrower” on Schedule 6.15
     “Dollars” and “$” means the lawful money of the United States.
     “Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office located in the United States as such Bank may hereafter
designate as its Domestic Lending Office by notice to Guarantors and the
Administrative Agent.
     “EBITDA” means, for any period: (i) AMB LP’s and AMB’s Income from
Operations for such period, including AMB LP’s Share of the Consolidated
Subsidiary Income from Operations for each Consolidated Subsidiary, plus
(ii) AMB LP’s and AMB’s depreciation and amortization expense and other non-cash
items deducted in the calculation of Income from Operations for such period,
plus (iii) AMB LP’s and AMB’s Interest Expense deducted in the calculation of
Income from Operations for such period, plus (iv) AMB LP’s Share of the
Investment Affiliate EBITDA for each Investment Affiliate, plus (v) AMB LP’s
Share of the Consolidated Subsidiary EBITDA for each Consolidated Subsidiary,
all of the foregoing without duplication.
     “Effective Date” means the date this Agreement becomes effective in
accordance with Section 10.10.
     “Eligible Assignee” means an Eligible Bank that is: (a) a Bank; (b) an
Affiliate of a Bank, so long as the assigning Bank is not released from its
obligations hereunder; or (c) any other Person approved by Administrative Agent,
such approval not to be unreasonably withheld or delayed.
     “Eligible Bank” shall mean a Qualified Institution that satisfies each of
the following conditions applicable to such Qualified Institution’s Currency
Commitments:
     (a) in the case of a Currency Commitment for Dollar Tranche A, is
(i) registered with the Mexican Secretaría de Hacienda y Crédito Público (the
“Ministry of Finance”) as a bank or financial institution for purposes of
paragraph I(a) of Article 195 of the Mexican Ley del Impuesto Sobre la Renta
(the “Income Tax Law”) under Section I of Book I of the Registro de Bancos,
Entidades de Financiamiento, Fondos de Pensiones y Jubilaciones y Fondos de
Inversión del Extranjero referred to in Article 197 of the Income Tax Law;
(ii) is the real beneficiary of the interest paid; and (iii) is resident for tax
purposes in a country with which Mexico has executed a broad treaty for the
avoidance of double taxation, as determined by the Ministry of Finance pursuant
to general rules under the Income Tax Law;

12



--------------------------------------------------------------------------------



 



     (b) in the case of a Currency Commitment for Singapore Dollars, is (i) in
possession of a valid license granted under the Banking Act, Chapter 19 of
Singapore, authorizing it to conduct banking business in Singapore; and (ii) in
respect of which a Borrower shall not be required to deduct Singapore tax from
any interest and other income payable by such Borrower to or for the account of
such Qualified Institution under this Agreement, which Qualified Institution
shall have given to the Singapore Dollars Agent its confirmation in writing to
such effect. If the Qualified Institution is not a tax resident of Singapore and
Loans are to be made to a Borrower which is a Singapore entity, then, upon the
request of AMB LP and to the extent then available, such Qualified Institution
shall endeavor to obtain and provide such Borrower a confirmation in writing by
the Singapore Comptroller of Income Tax that payments of interest and other
income can be made to the Qualified Institution free of any Singapore
withholding taxes;
     (c) in the case of a Currency Commitment for Hong Kong Dollars, is an
authorized institution as defined in the Banking Ordinance (Chapter 155) of Hong
Kong;
     (d) in the case of a Currency Commitment for Canadian Dollars with respect
to Canadian Dollar Tranche A, is able to make Canadian Dollar Loans (including
Canadian Base Rate Loans) from its Domestic Lending Office;
     (e) in the case of a Currency Commitment for Canadian Dollars with respect
to Canadian Dollar Tranche B, is a bank listed on Schedule I or Schedule III of
the Bank Act (Canada); or
     (f) in the case of a Currency Commitment for a Supplemental Currency, is
able to make Supplemental Tranche Loans in accordance with applicable laws and
regulations.
     “Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned directly or indirectly by AMB
LP and, as a result of the ownership of such equity interest, AMB LP may have
recourse liability for Environmental Claims against such partnership, joint
venture, trust or corporation (or the property thereof).
     “Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting
from: (i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect on AMB LP.
     “Environmental Laws” means any and all federal, state, provincial, and
local statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of Materials of Environmental Concern into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern or the clean up or other remediation thereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.

13



--------------------------------------------------------------------------------



 



     “ERISA Group” means AMB LP, any Subsidiary, AMB and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all members of an “affiliated service
group” which, together with AMB LP, any Subsidiary or AMB, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.
     “Euro” and “€” means the single currency introduced in the member states of
the European Community which adopted the single currency in accordance with the
Treaty of Rome of March 25, 1957, as amended, inter alia, by the Single European
Act 1986 and the Treaty of European Union of February 7, 1992, establishing the
European Union.
     “Euro Borrower” means a Borrower listed under the heading “Euro Borrower”
on Schedule 6.15
     “Euro Tranche” means the aggregate principal amount or face amount of all
Loans and Letters of Credit denominated in Euros as committed, loaned or issued,
as applicable, to Euro Borrowers.
     “Euro-Dollar Borrowing” has the meaning set forth in Section 1.4.
     “Euro-Dollar Business Day” means any Business Day on which banks are open
for dealings in Dollar deposits or deposits in the applicable Alternate Currency
in the London interbank market and any day on which commercial banks are open
for foreign exchange business in (i) London, or (ii) if such reference relates
to the date on which any amount is to be paid or made available in an Alternate
Currency, the Principal Financial Center in the country of such Alternate
Currency.
     “Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to AMB LP and
the Administrative Agent.
     “Euro-Dollar Loan” means a Loan to be made by a Bank as a Euro-Dollar Loan
in accordance with the applicable Notice of Borrowing. Euro-Dollar Loans may be
denominated in an Alternate Currency or in Dollars.
     “Euro-Dollar Reference Bank” means the principal London offices of the
Administrative Agent.
     “Euro-Dollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) under
Regulation D, as Regulation D may be amended, modified or supplemented, for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of "Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Bank to United
States residents). The Adjusted Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.
     “Event of Default” has the meaning set forth in Section 7.1.
     “Excess Withholding Taxes” means any Taxes in respect of a payment made
hereunder which are imposed by Mexico in excess of the Minimum Mexican
Withholding Tax to the extent such excess Taxes have been imposed as a direct
result of: (a) the failure by any Bank to provide the affected Credit Parties
upon request, if and when required under applicable law, a certificate
specifying that such Bank is the ultimate beneficiary of any interest paid by
the affected Credit Parties pursuant to this Agreement, as set forth in the

14



--------------------------------------------------------------------------------



 



“Resolución que Establece Para 2001 Reglas de Carácter General aplicables a los
Impuestos y Derechos Federales, excepto a los relacionados con el Comercio
Exterior” (as amended from time to time), or any administrative rule; (b) the
failure by any Bank, following a reasonable request of the affected Credit
Parties, to complete and file with the appropriate Mexican governmental
authority, or to provide to the affected Credit Parties, such forms,
certificates, documents, information, applications, declarations or returns
prescribed by any law, rule or regulation enacted or issued by Mexico or any
political subdivision thereof or taxing authority therein, or a double taxation
treaty to which Mexico is a party, that are necessary to avoid or reduce any
such taxes, assessments, duties, levies or imposts pursuant to the provisions of
any such law, rule or regulation; or (c) the failure by any Bank to maintain
registration with the Mexican Ministry of the Treasury and Public Finance
(Secretaria de Hacienda y Crédito Público) as a foreign financial institution
for purposes of paragraph I(a) of Article 195 of the Mexican Income Tax Law (Ley
del Impuesto Sobre la Renta), under Section I of Book I of the Registro de
Bancos, Entidades de Financiamiento, Fondos de Pensiones y Jubilaciones y Fondos
de Inversión del Extranjero referred to in Article 197 of the Mexican Income Tax
Law or any successor provision thereto; or (d) the redesignation of a Bank’s
Applicable Lending Office.
     “Exchange Rate” means (i) the rate appearing on the relevant display page
(as determined by the Administrative Agent) on the Reuters screen for the sale
of the applicable Alternate Currency for Dollars in the London foreign exchange
market at approximately 11:00 a.m. (London time) for delivery two
(2) Euro-Dollar Business Days later or if not available (ii) the spot selling
rate at which the Administrative Agent offers to sell such Alternate Currency
for Dollars in the London foreign exchange market at approximately 11:00 a.m.
(London time) for delivery two Euro-Dollar Business Days later; provided,
however, that if, at the time of any such determination, no such spot rate can
reasonably be quoted, the Administrative Agent may use any reasonable method
(including obtaining quotes from two (2) or more market makers for the
applicable Alternate Currency) as it deems applicable to determine such rate,
and such determination shall be conclusive absent manifest error.
     “Extension Date” has the meaning set forth in Section 2.8(b).
     “Extension Fee” has the meaning set forth in Section 2.7(d).
     “Extension Notice” has the meaning set forth in Section 2.8(b).
     “Facility Amount” has the meaning set forth in Section 2.1.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided, that: (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day;
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.
     “FFO” means “funds from operations,” defined to mean, without duplication
for any period, Income from Operations, plus: (i) AMB LP’s Share of Income from
Operations of any Investment Affiliate (plus AMB LP’s Share of real estate
depreciation and amortization expenses of Investment Affiliates), plus (ii) real
estate depreciation and amortization expense for such period.

15



--------------------------------------------------------------------------------



 



     “Financing Partnerships” means any Subsidiary which is wholly-owned,
directly or indirectly, by AMB LP or by AMB LP and AMB, with AMB holding,
directly or indirectly other than through its interest in AMB LP, no more than a
2% economic interest in such Subsidiary.
     “First Tier JV” has the meaning set forth in Section 6.14.
     “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
     “Fiscal Year” means the fiscal year of AMB LP and AMB.
     “Fitch” means Fitch, Inc., or any successor thereto.
     “Fixed Charges” for any Fiscal Quarter period means the sum of: (i) Debt
Service for such period; (ii) dividends on preferred units payable by AMB LP for
such period; and (iii) distributions made by AMB LP in such period to AMB for
the purpose of paying dividends on preferred shares in AMB. If any of the
foregoing Indebtedness is subject to an interest rate cap agreement purchased by
AMB LP, AMB or a Consolidated Subsidiary, the interest rate shall be assumed to
be the lower of the actual interest payable on such Indebtedness or the capped
rate of such interest rate cap agreement. In no event shall any dividends
payable on AMB’s or any Consolidated Subsidiary’s common stock be included in
Fixed Charges.
     “Fixed Rate Indebtedness” means all Indebtedness which accrues interest at
a fixed rate.
     “Floating Rate Indebtedness” means all Indebtedness which is not Fixed Rate
Indebtedness and which is not a Contingent Obligation or an Unused Commitment.
     “FMV Cap Rate” means seven and three-quarters percent (7.75%).
     “Foreign Property Interests” means the Guarantors’ interests, without
duplication, in Properties located outside the United States.
     “Fronting Bank” shall mean Bank of America, N.A., or such other Bank which
has notified the Administrative Agent that it is willing to be a Fronting Bank
and which is designated by Borrower in its Notice of Borrowing as the Bank which
shall issue a Letter of Credit with respect to such Notice of Borrowing.
     “Fronting Bank Fee” has the meaning set forth in Section 2.7(c).
     “GAAP” means generally accepted accounting principles recognized as such in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
     “Governmental Acts” has the meaning set forth in Section 2.17(g).
     “Group of Loans” means, at any time, a group of Loans consisting of:
(i) all Loans which are Base Rate Loans at such time; (ii) all Loans which are
Canadian Base Rate Loans of the same Tranche at such time; or (iii) all
Euro-Dollar Loans (other than Canadian Base Rate Loans) in the same currency
having the same Interest Period at such time; provided, that, if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to
Sections 9.2 or 9.5, such Loan shall be included in the same Group or Groups of
Loans from time to time as it would have been in if it had not been so converted
or made.

16



--------------------------------------------------------------------------------



 



     “Guaranty” shall mean the guaranty agreement made by Guarantors in
Article III hereof, as it may be amended or restated from time to time.
     “HIBOR” shall mean, with respect to any Euro-Dollar Loan or Borrowing
denominated in Hong Kong Dollars, the average rate designated “Fixing” at
11:00 a.m. (Hong Kong time), as displayed on the “HIBOR1=R” page of the Reuters
screen (rounded upwards if necessary to the next higher 1/16 of 1% if the same
is not already such a percentage) (if there is such an average rate displayed)
or the arithmetic mean (rounded upwards if necessary to the next higher 1/16 of
1% if the same is not already such a percentage) of the quotations in effect at
or about 11:00 a.m. (Hong Kong time), as displayed under the heading “HONG KONG
INTERBANK OFFERED RATES (HK DOLLAR)” on the “HIBOR1=R” page of the Reuters
screen (or any such successor page/source)(if no such average rate is displayed)
on the first day of each Interest Period for Hong Kong Dollar deposits for a
period of the same duration as the relevant Interest Period or, if such period
is not available, for a period as determined by the Hong Kong Dollars Agent as
approximately equal to the duration of such Interest Period and if in the latter
case less than two quotations are available, the rate quoted by the Reference
Bank to the Hong Kong Dollars Agent at the request of the Hong Kong Dollars
Agent as being the rate which was being offered on deposits of Hong Kong Dollars
in an amount comparable to the relevant advance on the first day of the relevant
Interest Period by prime banks at or about 11:00 a.m. (Hong Kong time) on such
day to such Reference Bank in the Hong Kong interbank market for delivery on
such day for the number of days comprised in such Interest Period.
     “Hong Kong” means the Hong Kong Special Administrative Region of the
People’s Republic of China.
     “Hong Kong Dollars” and “HK$” means the lawful money of Hong Kong.
     “Hong Kong Dollars Agent” means Banc of America Securities Asia Limited
(formerly BA Asia Limited), a company registered and existing under the laws of
Hong Kong, with its registered office at 2nd Floor, Bank of America Tower,
Harcourt Road, Central, Hong Kong, in its capacity as Hong Kong Dollars Agent.
     “Hong Kong Dollars Borrower” means a Borrower listed under the heading
“Hong Kong Dollars Borrower” on Schedule 6.15
     “Hong Kong Dollars Tranche” means the aggregate principal amount of all
Loans denominated in Hong Kong Dollars as committed, loaned or issued, as
applicable, to Hong Kong Dollars Borrowers.
     “Income from Operations” means, for any period, Net Income before the
deduction of: (i) Taxes; (ii) minority interests; (iii) gains and losses on
asset sales, Debt Restructurings or write-ups or forgiveness of indebtedness;
(iv) gains and losses from extraordinary items; (v) payment of preferred
dividends, calculated in conformity with GAAP; and (vi) an adjustment to exclude
the straight-lining of rents.
     “Indebtedness” as applied to any Person (and without duplication), means:
(a) all indebtedness, obligations or other liabilities of such Person for
borrowed money or for the deferred purchase price of property or services,
including all liabilities of such Person evidenced by Securities or other
similar instruments; (b) all Contingent Obligations of such Person; (c) all
indebtedness obligations or other liabilities of such Person or others secured
by a Lien on any asset of such Person, in excess of 2.5% of Total Liabilities in
the aggregate, whether or not such indebtedness, obligations or liabilities are
assumed by, or are a personal liability of such Person; and (d) all other items
which, in accordance with GAAP, would be included as liabilities on the
liability side of, or in the footnotes to the balance sheet of such Person,
exclusive, however, of all dividends and distributions declared but not yet
paid. Notwithstanding the foregoing, whenever the term “Indebtedness” is used
with respect to AMB LP or AMB without expressly stating that such

17



--------------------------------------------------------------------------------



 



Indebtedness is to be determined on a consolidated basis, such “Indebtedness”
shall only include AMB LP’s Share of any Indebtedness of a Consolidated
Subsidiary.
     “Indemnitee” has the meaning set forth in Section 10.4(b).
     “Indian Rupee” means, with respect to the Rupee Facility, the lawful money
of India.
     “Interbank Offered Rate” applicable to any Interest Period means,
     (a) with respect to any Euro-Dollar Loan or Borrowing denominated in
Dollars, Pounds Sterling or Euros, the average (rounded upward, if necessary, to
the next higher 1/16 of 1%) of the rate per annum at which deposits in Dollars,
Pounds Sterling or Euros, as applicable, are offered to the Euro-Dollar
Reference Bank in the interbank market at approximately 11:00 a.m. (London time)
two Euro-Dollar Business Days before the first day of such Interest Period in an
amount approximately equal to the principal amount of the Euro-Dollar Borrowing
or Group of Loans or portion thereof to be converted into or continued as
Euro-Dollar Loans denominated in Dollars, Pounds Sterling or Euros, as
applicable, to which such Interest Period is to apply and for a period of time
comparable to such Interest Period;
     (b) with respect to any Euro-Dollar Loan or Borrowing denominated in Hong
Kong Dollars, HIBOR;
     (c) with respect to any Euro-Dollar Loan or Borrowing denominated in
Singapore Dollars, the Swap Offer Rate; and
     (d) with respect to any Euro-Dollar Loan or Borrowing denominated in
Canadian Dollars, Canadian LIBOR, provided, that if Canadian LIBOR cannot be
determined for any Interest Period as provided in this Agreement, then each
Euro-Dollar Loan or Borrowing in Canadian Dollars (except for any such Loan or
Borrowing that has not reached the end of its then-current Interest Period)
shall bear interest at CDOR.
     “Interest Expense” means, for any period and without duplication, total
interest expense, whether paid, accrued or capitalized, determined in accordance
with GAAP, with respect to Balance Sheet Indebtedness of AMB LP and AMB, plus
AMB LP’s Share of accrued, paid or capitalized interest with respect to any
Balance Sheet Indebtedness of Investment Affiliates and Consolidated
Subsidiaries (in each case, including, without limitation, the interest
component of Capital Leases but excluding interest expense covered by an
interest reserve established under a loan facility such as capitalized
construction interest provided for in a construction loan).
     “Interest Period” means, with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing specified in the Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending 1, 2, 3, 6, or, if available from all the Banks, 12 months
thereafter (or a period less than 1 month with the reasonable approval of
Administrative Agent, unless any Bank has previously advised Administrative
Agent and AMB LP that it is unable to enter into Interbank Offered Rate
Contracts for an Interest Period of the same duration) as a Borrower may elect
in the applicable Notice of Borrowing or Notice of Interest Rate Election;
provided, that:
     (a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

18



--------------------------------------------------------------------------------



 



     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Dollar Business Day of a calendar month; and
     (c) no Interest Period may end later than the Maturity Date.
     “Intermediate Tier Entity” has the meaning set forth in Section 6.14.
     “International FinCo” has the meaning set forth in Section 6.14.
     “Intracompany Indebtedness” means Indebtedness whose obligor and obligee
are AMB LP, AMB or a Consolidated Subsidiary.
     “IntraLinks” means the IntraLinks digital workspace or any successor
digital workspace or interactive document platform.
     “Investment Affiliate” means any Person in whom AMB or AMB LP holds an
equity interest, directly or indirectly, whose financial results are not
consolidated under GAAP with the financial results of AMB or AMB LP on the
consolidated financial statements of AMB and AMB LP.
     “Investment Affiliate EBITDA” means, for any period: (i) Income from
Operations of an Investment Affiliate for such period, plus (ii) depreciation
and amortization expense and other non-cash items deducted in the calculation of
Income from Operations of such Investment Affiliate for such period, plus
(iii) Interest Expense deducted in the calculation of Income from Operations of
such Investment Affiliate for such period, all of the foregoing without
duplication.
     “Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt of BBB- or better from S&P or a rating of Baa3 or better from
Moody’s. In the event that AMB LP receives Credit Ratings only from S&P and
Moody’s, and such Credit Ratings are not equivalent, the higher of such two
(2) Credit Ratings shall be used to determine whether an Investment Grade Rating
was achieved. In the event that AMB LP receives more than two (2) Credit
Ratings, and such Credit Ratings are not all equivalent, the highest Credit
Rating shall be used to determine whether an Investment Grade Rating was
achieved, provided that said highest credit rating is from S&P or Moody’s;
provided, further, that if the highest rating is not from S&P or Moody’s, then
the highest Credit Rating from either S&P or Moody’s shall be used to determine
whether an Investment Grade Rating was achieved.
     “Investment Mortgages” means mortgages securing indebtedness with respect
to Real Property Assets directly or indirectly owed to AMB LP or any of its
Subsidiaries, including, without limitation, certificates of interest in real
estate mortgage investment conduits.
     “Joint Lenders” has the meaning set forth in Section 6.14.
     “Joint Venture Interests” means partnership, joint venture, membership or
other equity interests issued by any Person which is an Investment Affiliate
that is not a Subsidiary, is not consolidated with AMB LP and is not controlled
by a Joint Venture Parent.
     “Joint Venture Parent” means AMB LP or one or more Financing Partnerships
of AMB LP which directly or indirectly owns any interest in a Joint Venture
Subsidiary.
     “Joint Venture Subsidiary” means any entity (other than a Financing
Partnership) in which: (i) a Joint Venture Parent owns at least 50% of the
economic interests and (ii) the sale or financing of any Property

19



--------------------------------------------------------------------------------



 



owned by such Joint Venture Subsidiary is substantially controlled by a Joint
Venture Parent, subject to customary provisions set forth in the organizational
documents of such Joint Venture Subsidiary with respect to refinancings or
rights of first refusal granted to other members of such Joint Venture
Subsidiary. For purposes of the preceding sentence, the sale or financing of a
Property owned by a Joint Venture Subsidiary shall be deemed to be substantially
controlled by a Joint Venture Parent, if such Joint Venture Parent has the
ability to exercise a buy-sell right in the event of a disagreement regarding
the sale or financing of such Property.
     “Junior Creditor” has the meaning set forth in Section 10.17(b)(ii).
     “JV Non-US Property Owner” has the meaning set forth in Section 6.14.
     “Lender Taxes” has the meaning set forth in Section 9.4.
     “Letter of Credit” means any stand-by letter of credit (not including a
letter of credit the face amount of which increases automatically by its terms)
or bank guarantee issued by the Fronting Bank pursuant to Section 2.2(b) hereof,
denominated in Dollars or an Alternate Currency, either as originally issued or
as the same may, from time to time, be amended or otherwise modified or
extended; and “Letters of Credit” means one or more such letters of credit or
bank guarantees.
     “Letter of Credit Collateral” has the meaning set forth in Section 7.4.
     “Letter of Credit Collateral Account” has the meaning set forth in
Section 7.4.
     “Letter of Credit Documents” has the meaning set forth in Section 2.18(a).
     “Letter of Credit Fee” has the meaning set forth in Section 2.7(b).
     “Letter of Credit Sublimit” shall at no time be more than $100,000,000.
     “Letter of Credit Usage” means at any time the sum of: (i) the aggregate
maximum amount available to be drawn under the Letters of Credit then
outstanding, assuming compliance with all requirements for drawing referred to
therein; and (ii) the aggregate amount of the Borrowers’ unpaid obligations
under this Agreement in respect of the Letters of Credit.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest, in respect of such asset. For the purposes of this Agreement,
AMB LP or any Consolidated Subsidiary shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.
     “Loan” means a loan made by a Bank pursuant to Section 2.1, as well as
loans required to be made by a Bank pursuant to Section 2.17 to reimburse a
Fronting Bank for a Letter of Credit that has been drawn down, provided, that,
if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Loan” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be;
and “Loans” means one or more such loans.
     “Loan Documents” means this Agreement, the Notes, the Letters of Credit,
the Letter of Credit Documents, any Supplemental Addendum, and the Qualified
Borrower Joinder Agreements.

20



--------------------------------------------------------------------------------



 



     “London Business Day” means any day except a Saturday, Sunday or other day
on which banks in London, England are authorized by law to close.
     “Majority Banks” means at any time Banks having at least 51% of the
aggregate amount of Commitments, or if the Commitments shall have been
terminated, holding Notes evidencing at least 51% of the aggregate unpaid
principal amount of the Loans.
     “Material Adverse Effect” means an effect resulting from any circumstance
or event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely: (a) impair the ability of AMB LP, AMB and their
Consolidated Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents; or (b) impair the ability of the
Administrative Agent or the Banks to enforce the Loan Documents.
     “Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.
     “Maturity Date” shall mean the date when all of the Obligations hereunder
shall be due and payable which shall be July 16, 2011, unless otherwise extended
in accordance with Section 2.8(b) or accelerated pursuant to the terms hereof.
     “Maximum Rate” has the meaning set forth in Section 9.6.
     “Mexico” means the United Mexican States.
     “Minimum Mexican Withholding Tax” means the lowest rate applicable to
interest payable by Borrowers on a loan granted by a bank, insurance company or
other financial institution that is a resident of the United States (within the
meaning of the tax treaty between Mexico and the United States), which rate is
four point nine percent (4.9%) as of the date of this Agreement.
     “Moody’s” means Moody’s Investors Services, Inc. or any successor thereto.
     “Multiemployer Plan” means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has at any time after September 25, 1980 made contributions or has been required
to make contributions (for these purposes any Person which ceased to be a member
of the ERISA Group after September 25, 1980 will be treated as a member of the
ERISA Group).
     “Negative Pledge” means, with respect to any Property, any covenant,
condition, or other restriction entered into by the owner of such Property or
directly binding on such Property which prohibits or limits the creation or
assumption of any Lien upon such Property to secure any or all of the
Obligations; provided, however, that such term shall not include: (a) any
covenant, condition or restriction contained in any ground lease from a
governmental entity; and (b) financial covenants given for the benefit of any
Person that may be violated by the granting of any Lien on any Property to
secure any or all of the Obligations.
     “Net Income” means, for any period, net income as calculated in conformity
with GAAP.
     “Net Offering Proceeds” means all cash or other assets received by AMB or
AMB LP as a result of the issuance or sale of common shares of beneficial
interest, preferred shares of beneficial interest, partnership interests,
preferred partnership units, limited liability company interests, Convertible
Securities or other

21



--------------------------------------------------------------------------------



 



ownership or equity interests in AMB or AMB LP less customary costs and
discounts of issuance paid by AMB or AMB LP, as the case may be.
     “Net Present Value” shall mean, as to a specified or ascertainable dollar
amount, the present value, as of the date of calculation of any such amount
using a discount rate equal to the Base Rate in effect as of the date of such
calculation.
     “Net Price” means, with respect to the purchase of any Property, without
duplication: (i) the aggregate purchase price paid as cash consideration for
such purchase (without adjustment for prorations), including, without
limitation, the principal amount of any note received or other deferred payment
to be made in connection with such purchase (except as described in clause (ii)
below) and the value of any non-cash consideration delivered in connection with
such purchase (including, without limitation, shares or preferred shares of
beneficial interest in AMB and OP Units or Preferred OP Units (as defined in AMB
LP’s partnership agreement)), plus (ii) reasonable costs of sale and
non-recurring taxes paid or payable in connection with such purchase or sale.
     “Non-Recourse Indebtedness” means Indebtedness with respect to which
recourse for payment is limited to: (i) specific Property or Properties
encumbered by a Lien securing such Indebtedness and/or another Person so long as
there is no recourse to AMB LP or AMB; or (ii) any Consolidated Subsidiary or
Investment Affiliate (provided that if an entity is a partnership, there is no
recourse to AMB LP or AMB as a general partner of such partnership); provided,
however, that personal recourse of AMB LP or AMB for any such Indebtedness for
fraud, misrepresentation, misapplication of cash, waste, environmental claims
and liabilities and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of real estate shall not, by itself,
prevent such Indebtedness from being characterized as Non-Recourse Indebtedness.
For purposes of the foregoing and for the avoidance of doubt: (a) if the
Indebtedness is partially guaranteed by AMB LP or AMB, then the portion of such
Indebtedness that is not so guaranteed shall still be Non-Recourse Indebtedness
if it otherwise satisfies the requirements in this definition; and (b) if the
liability of AMB LP or AMB under any such guaranty is itself limited to specific
Property or Properties, then such Indebtedness shall still be Non-Recourse
Indebtedness if such Indebtedness otherwise satisfies the requirements of this
definition.
     “Non-US Property” has the meaning set forth in Section 6.14.
     “Non-US Property Owners” has the meaning set forth in Section 6.14.
     “Notes” means the promissory notes of the Borrowers substantially in the
form of Exhibit A hereto, evidencing the obligation of each such Borrower to
repay the Loans, and “Note” means any one of such promissory notes issued
hereunder.
     “Notice of Borrowing” means a notice from a Borrower in accordance with
Section 2.2.
     “Notice of Interest Rate Election” has the meaning set forth in
Section 2.5.
     “Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrowers or the Guarantors, from time to
time owing to the Administrative Agent or any Bank under or in connection with
this Agreement or any other Loan Document.
     “Other Taxes” has the meaning set forth in Section 9.4(c).
     “Parent” means, with respect to any Bank, any Person controlling such Bank.

22



--------------------------------------------------------------------------------



 



     “Participant” has the meaning set forth in Section 10.7(d).
     “Payment in Full” has the meaning set forth in Section 10.17(b)(iii).
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Holdings” means Unimproved Assets, interests in Taxable REIT
Subsidiaries and Investment Mortgages, but only to the extent permitted in
Section 6.8(h).
     “Permitted Liens” means:
     (a) Liens for Taxes, assessments or other governmental charges not yet due
and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;
     (b) statutory liens of carriers, warehousemen, mechanics, materialmen and
other similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than sixty (60) days delinquent or which are being
contested in good faith in accordance with the terms hereof;
     (c) deposits made in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;
     (d) utility deposits and other deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that: (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment; (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof; and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;
     (f) easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to AMB LP’s owner’s title
insurance policies, except in connection with any Indebtedness, for any of AMB
LP’s Real Property Assets, so long as the foregoing do not interfere in any
material respect with the use or ordinary conduct of the business of AMB LP and
do not diminish in any material respect the value of the Property to which it is
attached or for which it is listed;
     (g) (i) Liens and judgments which have been or will be bonded (and the Lien
on any cash or securities serving as security for such bond) or released of
record within thirty (30) days after the date such Lien or judgment is entered
or filed against AMB, AMB LP, or any Subsidiary, or (ii) Liens which are being
contested in good faith by appropriate proceedings for review and in

23



--------------------------------------------------------------------------------



 



respect of which there shall have been secured a subsisting stay of execution
pending such appeal or proceedings and as to which the subject asset is not at
risk of forfeiture;
     (h) Liens on Property of AMB LP or its Subsidiaries (other than
Unencumbered Property) securing Indebtedness which may be incurred or remain
outstanding without resulting in an Event of Default hereunder; and
     (i) Liens in favor of AMB LP, AMB or a Consolidated Subsidiary against any
asset of any Consolidated Subsidiary or any Investment Affiliate.
     “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including, without limitation, a government or political subdivision or an
agency or instrumentality thereof.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either: (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
     “Pounds Sterling” of “£” means the lawful money of the United Kingdom of
Great Britain and Northern Ireland.
     “Pounds Sterling Borrower” means a Borrower listed under the heading
“Pounds Sterling Borrower” on Schedule 6.15
     “Pounds Sterling Tranche” means the aggregate principal amount or face
amount of all Loans and Letters of Credit denominated in Pounds Sterling as
committed, loaned or issued, as applicable, to Pounds Sterling Borrowers.
     “Preferred Stock Subsidiary” means a corporation organized with two classes
of stock, consisting of one class of voting common shares and one class of
non-voting preferred shares, all of whose preferred shares are owned by a Person
seeking to be treated as a real estate investment trust under the Code (or an
operating partnership of which such Person is general partner) and all of the
common shares of which are owned by individuals or entities who are neither
owned nor controlled by such Person (but which individuals may be, and which
entities may be owned and controlled by, officers, directors or employees of
such Person), and to which such Person (or an operating partnership of which
such Person is general partner) has contributed at least ninety-five percent
(95%) or more of the equity capital raised by such corporation in exchange for
the issuance of such corporation’s shares.
     “Prime Rate” means the rate of interest publicly announced by the
Administrative Agent from time to time as its Prime Rate (it being understood
that the same shall not necessarily be the best rate offered by the
Administrative Agent to customers).
     “Principal Financial Center” means, when used in reference to an Alternate
Currency, (a) in the case of Hong Kong Dollars, Hong Kong, (b) in the case of
Singapore Dollars, Singapore; (c) in the case of Canadian Dollars, Toronto,
Canada, (d) in the case of Pounds Sterling, London, England, and (e) in the case
of Euros, Frankfurt am Main, Germany.

24



--------------------------------------------------------------------------------



 



     “Pro Rata Share” means, with respect to any Bank, a fraction (expressed as
a percentage), the numerator of which shall be the amount of such Bank’s
Commitment or Currency Commitment in respect of any Tranche or commitment under
the Rupee Facility, as applicable, and the denominator of which shall be the
aggregate amount of all of the Banks’ Commitments or Currency Commitments in
respect of any Tranche or commitment under the Rupee Facility, as applicable, as
adjusted from time to time in accordance with the provisions of this Agreement.
     “Property” means, with respect to any Person, any real or personal
property, building, facility, structure, equipment or unit, or other asset owned
by such Person.
     “Qualified Borrower” means, at any date, any entity, which entity may be
organized in the United States or outside of the United States, of which a
Guarantor (or a Person owned and controlled by a Guarantor) (a) is the sole
general partner or managing member, or (b) otherwise exercises control over such
entity (each, a “Controlling Requirement”), the indebtedness of which entity can
be guaranteed by such Guarantor pursuant to the terms of its Constituent
Documents. With respect to any Qualified Borrower whose Obligations are
unconditionally guaranteed by a Guarantor in accordance with the terms of this
Agreement, the Controlling Requirements shall be waived at any time with respect
to such Qualified Borrower to the extent: (i) a Guarantor guarantee continues
with respect to the Obligations of such Qualified Borrower, (ii) such Qualified
Borrower has otherwise satisfied the requirements for a Borrower under the
Facility set forth in Section 6.15, (iii) at such time, all principal
Obligations of such Qualified Borrower shall have been outstanding for not less
than forty (40) days; and (iv) subsequent to such time, no additional Loans or
issuances of Letter of Credit may be made to such Qualified Borrower; provided,
however, all Obligations of such Qualified Borrower shall be repaid, and
borrowing availability to such Qualified Borrower shall be terminated, within
twenty (20) days of the date such Qualified Borrower ceased to satisfy at least
one of the Controlling Requirements.
     “Qualified Borrower Joinder Agreements” means collectively, the one or more
Qualified Borrower Joinder Agreements, among Administrative Agent (on behalf of
the Banks) and a Qualified Borrower relating to a Qualified Borrower which is to
become a Borrower hereunder at any time on or after the date of this Agreement,
the form of which is attached hereto as Exhibit B.
     “Qualified Borrower Joinder Documents” means, collectively, the Qualified
Borrower Joinder Agreements and all documents, instruments and certificates
required by such Qualified Borrower Joinder Agreements to be delivered pursuant
to the terms thereof.
     “Qualified Institution” means a Bank, or one or more banks, finance
companies, insurance or other financial institutions which (A) has (or, in the
case of a bank which is a subsidiary, such bank’s parent has) a rating of its
senior debt obligations of not less than Baa-1 by Moody’s or a comparable rating
by a rating agency acceptable to the Administrative Agent, and (B) has total
assets in excess of Ten Billion Dollars ($10,000,000,000).
     “Quotation Day” means, the day falling two (2) Euro-Dollar Business Days
before the first day of an Interest Period.
     “Rating Agencies” means, collectively, S&P, Moody’s and Fitch.
     “Real Property Assets” means as to any Person as of any time, the real
property assets (including, without limitation, interests in participating
mortgages in which such Person’s interest therein is characterized as equity
according to GAAP) owned directly or indirectly by such Person at such time.
     “Recourse Debt” shall mean Indebtedness that is not Non-Recourse
Indebtedness.

25



--------------------------------------------------------------------------------



 



     “Reference Bank” means: (a) in connection with HIBOR, Bank of America, Hong
Kong branch, or such other bank(s) as may be appointed from time to time by the
Hong Kong Dollars Agent (acting on the instructions of the Majority Banks) and
agreed to by the Guarantors (which agreement shall not be unreasonably withheld)
for the purpose of this Agreement; (b) in connection with the Swap Offer Rate,
Bank of America, Singapore branch, or such other bank(s) as may be appointed
from time to time by the Singapore Dollars Agent (acting on the instructions of
the Majority Banks) and agreed to by the Guarantors (which agreement shall not
be unreasonably withheld) for the purpose of this Agreement; and (c) in
connection with CDOR, the Canadian Prime Rate, and the Canadian Base Rate, Bank
of America, N.A., acting by its Canada branch, or such other bank(s) as may be
appointed from time to time by the Administrative Agent (acting on the
instructions of the Majority Banks) and agreed to by the Guarantors (which
agreement shall not be unreasonably withheld) for the purpose of this Agreement.
     “Register” has the meaning set forth in Section 10.7(c).
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “REIT” means a real estate investment trust, as defined under Section 856
of the Code.
     “Revised Adjusted EBITDA” means, for any period, Adjusted EBITDA for such
period, less (a) interest income, and (b) a management fee equal to three
percent (3%) of consolidated rental revenue from Real Property Assets of the
Borrower and its Consolidated Subsidiaries and Investment Affiliates for such
period, plus (i) actual general and administrative expenses for such period to
the extent deducted in calculating Adjusted EBITDA, and (ii) actual management
fees with respect to Real Property Assets of the Borrower and its Consolidated
Subsidiaries and Investment Affiliates for such period.
     “Rupee Facility” means that certain credit facility entered into by and
among the Guarantors, certain Lenders and the borrowers named therein on or
after the Closing Date with respect to loans and letters of credit (or bank
guaranties) denominated in Indian Rupees, and the Administrative Agent shall be
notified in writing by the lenders in such facility (or by the administrative
agent for such facility on behalf of all such lenders) upon the effective date
of the Rupee Facility with respect to the effectiveness of the Rupee Facility.
     “Rupee Letter of Credit Usage” shall mean the amount equal to sum of:
(x) the aggregate maximum amount available to be drawn under letters of credit
or bank guaranties then outstanding and issued pursuant to the Rupee Facility,
assuming compliance with all requirements for drawing referred to therein; and
(y) the aggregate amount of the Borrowers’ unpaid obligations under the Rupee
Facility in respect of such letters of credit or bank guaranties.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
     “Screen Rate” means the rate per annum for the relevant period displayed on
page ABSIRFIX01 of the Reuters screen (or such other page as may replace that
page for the purpose of displaying Singapore inter-bank swap offer rates of
leading reference banks, or as the case may be, the arithmetic mean of such
rates) or, if that services ceases to be available, on page 50157 of the
Telerate screen under the caption “ASSOCIATION OF BANKS IN SINGAPORE SIBOR AND
SWAP OFFER RATE FIXING AT 11:00 A.M. SINGAPORE TIME” (or such other page as may
replace that page for the purpose of displaying Singapore inter-bank swap offer
rates of leading reference banks or, as the case may be, the arithmetic mean of
such rates).
     “Second Tier Funding Loan” has the meaning set forth in Section 6.14.

26



--------------------------------------------------------------------------------



 



     “Secured Debt” means Indebtedness (but excluding Intracompany
Indebtedness), the payment of which is secured by a Lien (other than a Permitted
Lien, except for those Permitted Liens described in clause (h) of the definition
thereof) on any Property owned or leased by AMB or AMB LP, plus AMB LP’s Share
of Indebtedness (but excluding Intracompany Indebtedness), the payment of which
is secured by a Lien (other than a Permitted Lien, except for those Permitted
Liens described in clause (h) of the definition thereof) on any Property owned
or leased by any Investment Affiliate or any Consolidated Subsidiary.
     “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, but shall not include Joint Venture
Interests, any interest in any Subsidiary of AMB or AMB LP, any interest in a
Taxable REIT Subsidiary, any Indebtedness which would not be required to be
included on the liabilities side of the balance sheet of AMB or AMB LP on a
consolidated basis in accordance with GAAP, any Cash or Cash Equivalents or any
evidence of the Obligations.
     “Senior Debt” has the meaning set forth in Section 10.17(b)(iv).
     “Singapore” means the Republic of Singapore.
     “Singapore Dollars” or “S$” means the lawful money of Singapore.
     “Singapore Dollars Agent” means Bank of America, Singapore branch, a
national banking association registered and existing under the laws of the
United States, acting through its registered office at 9 Raffles Place, Number
18-00 Republic Plaza, Tower 1, Singapore 048619, in its capacity as Singapore
Dollars Agent.
     “Singapore Dollars Borrower” means a Borrower listed under the heading
“Singapore Dollars Borrower” on Schedule 6.15.
     “Singapore Dollars Tranche” means the aggregate principal amount of all
Loans denominated in Singapore Dollars as committed, loaned or issued, as
applicable, to Singapore Dollars Borrowers.
     “Solvent” means, with respect to any Person, that the fair saleable value
of such Person’s assets exceeds the Indebtedness of such Person.
     “Subordinated Debt” has the meaning set forth in Section 10.17(b)(v).
     “Subsidiary” means any corporation or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by AMB LP or AMB.
     “Subsidiary Operating Partnership” shall mean a limited liability company
or limited partnership in which the only interest therein not owned (directly or
indirectly) by AMB LP and/or AMB shall be preference interests or preference
units, respectively.
     “Substantially Controlled by AMB LP” means, with respect to any action,
that such action is substantially controlled by AMB LP as contemplated under
Section 6.14.
     “Supplemental Addendum” has the meaning set forth in Section 2.19.

27



--------------------------------------------------------------------------------



 



     “Supplemental Borrower” means a Borrower listed under the heading
associated with a Supplemental Tranche on Schedule 6.15.
     “Supplemental Currency” has the meaning set forth in Section 2.19.
     “Supplemental Tranche” has the meaning set forth in Section 2.19.
     “Supplemental Tranche Effective Date” has the meaning set forth in
Section 2.19.
     “Supplemental Tranche Request” has the meaning set forth in Section 2.19.
     “Swap Offer Rate” means, with respect to any Euro-Dollar Loan or Borrowing
denominated in Singapore Dollars:
     (a) the applicable Screen Rate as of 11:00 a.m. (Singapore time) on the
Quotation Day for the displaying of the swap rate for a period comparable to the
Interest Period for that Loan; or
     (b) (if no Screen Rate is available for the Interest Period of that Loan)
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Singapore Dollars Agent at its request quoted by the Reference
Bank to leading banks in the Singapore interbank market, to be in relation for
the Interest Period for that Loan equal to Y (rounded upwards to four decimal
places) calculated in accordance with the following formula:
(FORMULA) [f31964f3196201.gif]
                    where:
                    F = the premium (being a positive number) or the discount
(being a negative number), as the case may be, which would have been paid or
received by such Reference Bank in offering to sell Dollars toward exchange for
Singapore Dollars on the last day of that Interest Period in the Singapore
interbank market as of 11:00 a.m. (Singapore time) on the Quotation Day;
                    S = the exchange rate at which such Reference Bank sells
Dollars spot in exchange for Singapore Dollars in the Singapore foreign exchange
market, as quoted by such Reference Bank as of 11:00 a.m. (Singapore time) on
the Quotation Day;
                    R = the rate at which such Reference Bank sells Dollar
deposits for that Interest Period in an amount comparable to the Dollar
equivalent of that Loan (such Dollar equivalent to be determined by such
Reference Bank at such rate or rates as such Reference Bank determines to be the
most appropriate) to prime banks in the Singapore interbank market as of
11:00 a.m. (Singapore time) on the Quotation Day; and
                    N = the actual number of days in that Interest Period.
     “Syndication Agent” shall mean Bank of Nova Scotia, in its capacity as
syndication agent hereunder and its permitted successors in such capacity in
accordance with the terms of this Agreement.
     “Taxable REIT Subsidiary” means any corporation (other than a REIT) in
which AMB directly or indirectly owns stock and AMB and such corporation jointly
elect that such corporation shall be treated as a taxable REIT subsidiary of AMB
under and pursuant to Section 856 of the Code.

28



--------------------------------------------------------------------------------



 



     “Taxes” means all federal, state, local and foreign income and gross
receipts taxes.
     “Term” has the meaning set forth in Section 2.8(a).
     “Termination Event” shall mean: (i) a “reportable event,” as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA; (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan; (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA; (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan; or (v) any other event or condition
that might reasonably constitute grounds for the termination of, or the
appointment of a trustee to administer, any Plan or the imposition of any
liability or encumbrance or Lien on the Real Property Assets or any member of
the ERISA Group under ERISA or the Code.
     “Tiered Non-US Property Owner” has the meaning set forth in Section 6.14.
     “Toronto Business Day” means any day except a Saturday, Sunday or other day
on which banks in Toronto, Canada are authorized by law to close.
     “Total Asset Value” means, with respect to AMB LP and without duplication:
(i) the quotient obtained by dividing: (a) (x) (1) Revised Adjusted EBITDA for
the previous four (4) Fiscal Quarters most recently ended; minus (2) for any
Property (other than Construction Assets or Unimproved Assets) which was
acquired by AMB LP, a Consolidated Subsidiary or an Investment Affiliate in any
of the previous four (4) Fiscal Quarters, the Revised Adjusted EBITDA
attributable to such Property to the extent the same was included in the Revised
Adjusted EBITDA of AMB LP in clause (1) of this definition by (b) the FMV Cap
Rate; plus (ii) for any Property which was acquired by AMB LP in any of the
previous four (4) Fiscal Quarters, the sum of: (x) the Net Price of the Property
paid by AMB LP for such Property; and (y) the cost of capital expenditures
actually incurred in connection with such Property, plus (iii) for any Property
which was acquired by an Investment Affiliate or a Consolidated Subsidiary in
any of the previous four (4) Fiscal Quarters, the sum of: (x) AMB LP’s Share of
the Net Price of the Property paid by such Investment Affiliate or by such
Consolidated Subsidiary, as applicable, for such Property; and (y) AMB LP’s
share of the cost of capital expenditures actually incurred in connection with
such Property; plus (iv) the value of any Cash or Cash Equivalent owned by AMB
LP (including Cash or Cash Equivalents held in restricted Section 1031 accounts
under the control of AMB LP or any Consolidated Subsidiary), and AMB LP’s Share
of any Cash or Cash Equivalent owned by any Consolidated Subsidiary or
Investment Affiliate (including Cash or Cash Equivalents held in restricted
Section 1031 accounts under the control of AMB LP or any Consolidated
Subsidiary); plus (v) the value of any Construction Assets, Unimproved Assets
and any other tangible assets of AMB LP (including foreign currency exchange
agreements, to the extent such agreements are material and are reported or are
required under GAAP to be reported by AMB LP in its financial statements), as
measured on a GAAP basis; plus (vi) AMB LP’s Share of the value of any
Construction Assets, Unimproved Assets and any other tangible assets of any
Investment Affiliate or any Consolidated Subsidiary as measured on a GAAP basis.
For purposes of the foregoing, a Property which was a Construction Asset will be
deemed to have been acquired on the date it ceases to be a Construction Asset.
     “Total Liabilities” means, as of the date of determination and without
duplication, all Balance Sheet Indebtedness of AMB LP and AMB, plus AMB LP’s
Share of all Balance Sheet Indebtedness of Investment Affiliates and
Consolidated Subsidiaries.

29



--------------------------------------------------------------------------------



 



     “Tranche” means each of the Canadian Dollar Tranche A, Canadian Dollar
Tranche B, Dollar Tranche A, Dollar Tranche B, the Euro Tranche, the Hong Kong
Dollars Tranche, the Pounds Sterling Tranche, the Singapore Dollars Tranche and
any Supplemental Tranche.
     “Tranche Commitment” means the aggregate of the Currency Commitments for
the applicable Tranche.
     “Tranche Percentage” means that portion, measured as a percentage, that a
Bank’s Currency Commitment in respect of any Tranche bears to the Tranche
Commitment for such Tranche as expressly set forth on Schedule 2.1.
     “Treasury Regulations” means the regulations promulgated under the Internal
Revenue Code of 1986, as amended, as they appear in Title 26 of the Code of
Federal Regulations, and any successor regulations thereto issued in temporary
or final form.
     “Unencumbered Net Operating Cash Flow” means, as of any date of
determination, the Unencumbered Net Operating Income for the previous four
(4) Fiscal Quarters (provided that as to any Unencumbered Property acquired
during such period and owned for not less than one (1) Fiscal Quarter,
Unencumbered Net Operating Income attributable to such period occurring after
such acquisition shall be annualized).
     “Unencumbered Net Operating Income” means, for any period, for all
Unencumbered Properties, the aggregate revenues from each such Unencumbered
Property for such period (including, without limitation, lease termination fees
appropriately amortized, but excluding deferred rents receivable) or in the case
of any Unencumbered Property owned by the Joint Venture Subsidiary, AMB LP’s
Share thereof, less the cost of maintaining such Unencumbered Properties
(including, without limitation, taxes, insurance, repairs and maintenance, but
excluding depreciation, amortization, interest costs and capital expenditures)
or in the case of any Unencumbered Property owned by the Joint Venture
Subsidiary, AMB LP’s Share thereof (provided that as to any Unencumbered
Property acquired during such period, only revenues and property level expenses
attributable to such period occurring after such acquisition shall be included),
as adjusted for: (i) capital expenditure reserves at the rate of Ten Cents
($0.10, or in the case of any Unencumbered Property owned by a Joint Venture
Subsidiary, AMB LP’s Share of Ten Cents ($0.10)) per square foot per annum of
space leased as of the applicable date of determination (provided, that, as to
any Unencumbered Property acquired during such period, such amount per square
foot shall be pro-rated for the period of ownership) and (ii) to exclude the
effects of straight-lining of rents.
     “Unencumbered Property” means any retail or industrial Property (including
Unimproved Assets and Construction Assets, but excluding interests in
participating mortgages in which such Person’s interest therein is characterized
as equity according to GAAP) from time to time which: (i) is an operating Real
Property Asset which is owned directly or indirectly 100% in fee (or ground
leasehold) by AMB LP, a Financing Partnership or a Joint Venture Subsidiary;
(ii) is not subject (nor are any equity interests in such Property that are
owned directly or indirectly by AMB LP, AMB or any Joint Venture Parent subject)
to a Lien which secures Indebtedness of any Person other than Permitted Liens;
and (iii) is not subject (nor are any equity interests in such Property that are
owned directly or indirectly by AMB LP, AMB or any Joint Venture Parent subject)
to any Negative Pledge (provided that a financial covenant given for the benefit
of any Person that may be violated by the granting of any Lien on any Property
to secure any or all of the Obligations shall not be deemed a Negative Pledge.
     “Unimproved Assets” means Real Property Assets (or, in the case of any Real
Property Assets to be developed in phases, any phase thereof) containing no
material improvements other than infrastructure improvements such as roads,
utility feeder lines and the like.

30



--------------------------------------------------------------------------------



 



     “United States” means the United States of America, including the fifty
states and the District of Columbia.
     “Unreimbursed Obligation” has the meaning set forth in Section 2.17(e).
     “Unsecured Debt” means the amount of Indebtedness (excluding Intracompany
Indebtedness) for borrowed money of AMB, AMB LP, any Financing Partnership, any
Preferred Stock Subsidiary or Joint Venture Subsidiary and which is not Secured
Debt, including, without limitation, the amount of all then outstanding Loans.
     “Unsecured Interest Expense” means, as of any date of determination, for
the previous four (4) Fiscal Quarters, the Interest Expense paid, accrued or
capitalized on Unsecured Debt; provided, however, in the case of any Preferred
Stock Subsidiary, Joint Venture Subsidiary or Consolidated Subsidiary only an
amount equal to AMB LP’s Share of any such Interest Expense on Unsecured Debt of
such entity shall be included in Unsecured Interest Expense.
     “Unused Commitments” shall mean an amount equal to all unadvanced funds
(other than unadvanced funds in connection with any construction loan) which any
third party is obligated to advance to AMB LP or another Person or otherwise
pursuant to any loan document, written instrument or otherwise.
     “Yen” or “¥” means the lawful money of Japan.
     Section 1.2 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
          (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
                (ii) Article, Section, Exhibit and Schedule references are to
the Loan Document in which such reference appears.
                (iii) The term “including” is by way of example and not
limitation.
                (iv) The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.
          (c) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (d) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
     Section 1.3 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and

31



--------------------------------------------------------------------------------



 



all financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent (except for changes concurred
in by AMB LP’s independent public accountants) with the most recent audited
consolidated financial statements of AMB LP and its Consolidated Subsidiaries
delivered to the Administrative Agent; provided, that for purposes of references
to the financial results and information of “AMB, on a consolidated basis,” AMB
shall be deemed to own one hundred percent (100%) of the partnership interests
in AMB LP; and provided further that, if AMB LP notifies the Administrative
Agent that AMB LP wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies AMB LP that the Majority Banks wish to amend
Article VI for such purpose), then AMB LP’s compliance with such covenant shall
be determined on the basis of GAAP in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner reasonably satisfactory to AMB LP and the
Majority Banks.
     Section 1.4 Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to a Borrower pursuant to
Article II on the same date, all of which Loans are of the same type (subject to
Article IX) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for purposes of this Agreement by
reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans and an
“Alternate Currency Borrowing” is a Borrowing comprised of Euro-Dollar Loans
(including Canadian Base Rate Loans) denominated in an Alternate Currency).
ARTICLE II
THE CREDITS
     Section 2.1 Commitments to Lend. Each Bank severally agrees, on the terms
and conditions set forth in this Agreement to make Loans in Dollars or (in the
case of Euro-Dollar Loans only) Alternate Currencies to the Borrowers and to
participate in Letters of Credit issued by the Fronting Bank on behalf of the
Borrowers pursuant to this Article from time to time during the term hereof in
amounts such that (i) the aggregate Dollar Equivalent Amount of Aggregate Loans
by such Bank at any one time outstanding together with (a) the Dollar Equivalent
Amount of such Bank’s pro rata share of Letter of Credit Usage at such time and
(b) if applicable, the Dollar Equivalent Amount of such Bank’s Pro Rata Share of
Rupee Letter of Credit Usage, shall not exceed the Dollar Equivalent Amount of
its Commitment, and (ii) the aggregate Dollar Equivalent Amount of Loans by such
Bank at any time outstanding in respect of a Tranche together with the Dollar
Equivalent Amount of such Bank’s pro rata share of Letter of Credit Usage in
respect of such Tranche shall not exceed the Dollar Equivalent Amount of its
Currency Commitment for such Tranche; provided, that, in the case of a
Euro-Dollar Loan denominated in an Alternate Currency, (x) such Alternate
Currency is readily available to such Banks and is freely transferable and
convertible to Dollars, (y) except in the case of Canadian Dollars, the Reuters
screen (or any successor thereto) reports an Interbank Offered Rate, as
applicable, for such Alternate Currency relating to the applicable Interest
Period, and (z) AMB LP shall then have an Investment Grade Rating from both S&P
and Moody’s. Each Borrowing outstanding under Section 2.1 of: (A) Euro-Dollar
Loans denominated in Dollars shall be in an aggregate principal amount of
$1,000,000, or an integral multiple of $500,000 in excess thereof;
(B) Euro-Dollar Loans denominated in Hong Kong Dollars shall be in an aggregate
principal amount of HK$8,000,000, or an integral multiple of HK$4,000,000 in
excess thereof; (C) Euro-Dollar Loans denominated in Singapore Dollars shall be
in an aggregate principal amount of S$2,000,000, or an integral multiple of
S$1,000,000 in excess thereof; (D) Euro-Dollar Loans denominated in Canadian
Dollars shall be in an aggregate principal amount of CA$1,000,000, or an
integral multiple of CA$500,000 in excess thereof; (E) Euro-Dollar Loans
denominated in Euros shall be in an aggregate principal amount of €1,000,000, or
an integral multiple of €500,000 in excess thereof; (F) Euro-Dollar Loans
denominated in Pounds Sterling shall be in an aggregate principal amount of
£500,000, or an integral multiple of £250,000 in excess thereof; and (G) Base
Rate Loans shall be in an aggregate principal amount of $500,000, or an integral
multiple of $100,000 in excess thereof; (except

32



--------------------------------------------------------------------------------



 



that any Borrowing may only be in the aggregate amount available in accordance
with Section 4.2(b), or in any amount required to reimburse the Fronting Bank
for any drawing under any Letter of Credit); and each Borrowing in respect of
the Tranche specified in the applicable Notice of Borrowing shall be made from
the several Applicable Banks ratably in proportion to their respective Currency
Commitments for such Tranche. Subject to the provisions of Section 2.15 hereof,
in no event shall the aggregate Dollar Equivalent Amount of all Aggregate Loans
outstanding at any time, plus the Dollar Equivalent Amount of Letter of Credit
Usage, plus the Dollar Equivalent Amount of Rupee Letter of Credit Usage, exceed
$500,000,000 (as adjusted pursuant to Section 2.15, the “Facility Amount”)
except as provided in Section 2.10, nor shall the aggregate Dollar Equivalent
Amount of all Loans in respect of a Tranche at any time outstanding, plus the
Dollar Equivalent Amount of Letter of Credit Usage in respect of such Tranche,
exceed the Tranche Commitment applicable to such Tranche, with all Loans
denominated in Alternate Currencies being marked-to-market in the manner set
forth in Section 2.10. Subject to the limitations set forth herein, any amounts
repaid may be reborrowed.
     Section 2.2 Notice of Borrowing.
          (a) With respect to any Borrowing in respect of a Tranche, an
Authorized Borrower shall give Administrative Agent notice not later than 1:00
p.m. (New York City time): (x) the Business Day prior to each Base Rate
Borrowing; or (y) the fourth (4th) Euro-Dollar Business Day before each
Euro-Dollar Borrowing denominated in Dollars, Canadian Dollars, Pounds Sterling
or Euros; or (z) the fifth (5th) Euro-Dollar Business Day before each
Euro-Dollar Borrowing denominated in an Alternate Currency (other than Canadian
Dollars, Pounds Sterling or Euros), specifying, or in the case of clauses (vii)
and (viii), certifying:
                    (i) the date of such Borrowing, which shall be a Business
Day in the case of a Base Rate Borrowing or a Euro-Dollar Business Day in the
case of a Euro-Dollar Borrowing; provided, that, in the case of a Borrowing
denominated in Euros, such Euro-Dollar Business Day shall also be a London
Business Day and, in the case of a Borrowing denominated in Canadian Dollars,
such Euro-Dollar Business Day shall also be a Toronto Business Day;
                    (ii) the aggregate amount of such Borrowing and the
applicable Tranche;
                    (iii) whether the Loans comprising such Borrowing are to be
Base Rate Loans or Euro-Dollar Loans and if Euro-Dollar Loans are requested
other than in Dollars, the type and amount of Alternate Currency Loans being
requested (it being understood that in the case of Canadian Dollar Loans, that
such Borrower may only request such Loans utilizing Canadian LIBOR);
                    (iv) information regarding the Aggregate Loans, the Letters
of Credit Usage and the Rupee Letter of Credit Usage substantially in the form
set forth Schedule 2.2, completed by Borrower and demonstrating and certifying
that the requested aggregate Loans are less than the outstanding Commitments and
applicable Currency Commitment(s) and may be made in accordance with the Tranche
Percentages;
                    (v) in the case of a Euro-Dollar Borrowing, the duration of
the Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period;
                    (vi) payment instructions for deliver of such Borrowing;
                    (vii) that no Default or Event of Default has occurred or is
continuing; and
                    (viii) that it is an Authorized Borrower with regard to such
Borrowing.

33



--------------------------------------------------------------------------------



 



          (b) An Authorized Borrower shall give the Administrative Agent, and
the Fronting Bank, written notice in the event that it desires to have Letters
of Credit issued hereunder in respect of a Tranche no later than 1:00 p.m. (New
York City time) at least five (5) Business Days prior to, but excluding, the
date of such issuance. Each such notice shall specify: (i) the individual amount
of each requested Letter of Credit; (ii) the aggregate amount of the requested
Letters of Credit and the applicable Tranche; (iii) currency of each requested
Letter of Credit; (iv) the date of such issuance (which shall be a Business Day
(and, in the case of a Letter of Credit denominated in an Alternate Currency, a
Euro-Dollar Business Day)); (v) the name and address of the beneficiary; (vi)
the expiration date of the Letter of Credit (which in no event shall be later
than twelve (12) months after the Maturity Date); (vii) the purpose and
circumstances for which such Letter of Credit is being issued; (viii) the terms
upon which each such Letter of Credit may be drawn down (which terms shall not
leave any discretion to Fronting Bank); and (ix) a certification substantially
in the form of Schedule 2.2. Such notice shall further certify that no Default
or Event of Default has occurred or is continuing. Each such notice may be
revoked telephonically by the Borrower requesting issuance of such Letter of
Credit to the Fronting Bank and the Administrative Agent not less than one
(1) Business Day with respect to Letter of Credit that is not a bank guaranty,
and, as applicable, one (1) Euro-Dollar Business Day with respect to Letter of
Credit that is a bank guaranty, prior to the issuance of such Letter of Credit
by the Fronting Bank, provided such revocation is confirmed in writing by such
Borrower to the Fronting Bank and the Administrative Agent by facsimile within
one (1) Business Day with respect to Letter of Credit that is not a bank
guaranty, and, as applicable, one (1) Euro-Dollar Business Day with respect to
Letter of Credit that is a bank guaranty. Notwithstanding anything contained
herein to the contrary, each Borrower shall complete and deliver to the Fronting
Bank any required documentation in connection with any Letter of Credit
requested by it no later than the second (2nd) Business Day prior to the date of
issuance thereof. No later than 1:00 p.m. (New York City time) on the date that
is five (5) Business Days prior to, but excluding, the date of issuance, the
Borrower shall specify a precise description of the documents and the verbatim
text of any certificate to be presented by the beneficiary of such Letter of
Credit, which if presented by such beneficiary prior to the expiration date of
the Letter of Credit would require the Fronting Bank to make a payment under the
Letter of Credit; provided, that Fronting Bank may, in its reasonable judgment,
require changes in any such documents and certificates only in conformity with
changes in customary and commercially reasonable practice or law and, provided
further, that a Letter of Credit shall require payment against a conforming
draft to be made thereunder on the third Business Day following the date that
such draft is presented, provided such presentation is made no later than 1:00
p.m. (New York City time) (except that if the beneficiary of any Letter of
Credit, denominated in Dollars, requests at the time of the issuance of its
Letter of Credit that payment be made on the same Business Day against a
conforming draft, such beneficiary shall be entitled to such a same day draw,
provided such draft is presented to the Fronting Bank no later than 1:00 p.m.
(New York City time) and provided further the Borrower shall have requested to
the Fronting Bank and the Administrative Agent that such beneficiary shall be
entitled to a same day draw). In determining whether to pay on such Letter of
Credit, the Fronting Bank shall be responsible only to determine that the
documents and certificates required to be delivered under the Letter of Credit
have been delivered and that they comply on their face with the requirements of
that Letter of Credit.
     Section 2.3 Notice to Banks; Funding of Loans.
          (a) Upon receipt of a Notice of Borrowing from a Borrower in
accordance with Section 2.2 hereof, the Administrative Agent shall, on the date
such Notice of Borrowing is received by the Administrative Agent, notify each
Applicable Bank of the contents thereof and of such Bank’s share of such
Borrowing, of the interest rate determined pursuant thereto and the Interest
Period(s) (if different from those requested by the Borrower) and such Notice of
Borrowing shall not thereafter be revocable by the Borrower, unless such
Borrower shall pay any applicable expenses pursuant to Section 2.12.
          (b) Not later than 2:00 p.m. New York City time on the date of each
Borrowing in respect of any Tranche as indicated in the applicable Notice of
Borrowing, each Applicable Bank shall

34



--------------------------------------------------------------------------------



 



(except as provided in subsection (c) of this Section 2.3) make available its
share of such Borrowing in immediately available funds, (i) in the case of a
Borrowing denominated in Dollars, in Federal funds in New York, New York, to the
Administrative Agent at its account referred to in Section 10.1, (ii) in the
case of a Euro-Dollar Borrowing with respect to Canadian Dollar Tranche A, in
Canadian Dollars available in New York, New York, to the Administrative Agent at
its account referred to in Section 10.1, (iii) in the case of a Euro Dollar
Borrowing with respect to Canadian Dollar Tranche B, in Canadian Dollars
available in Canada to the Canadian Administrative Agent at its account referred
to in Section 10.1, (iv) in the case of a Euro-Dollar Loan or Borrowing
denominated in Singapore Dollars, in the designated account of the Singapore
Dollars Agent set forth in Section 10.1, (v) in the case of a Euro-Dollar Loan
or Borrowing denominated in Hong Kong Dollars, in the designated account of the
Hong Kong Dollars Agent set forth in Section 10.1, (vi) in the case of a
Euro-Dollar Loan or Borrowing denominated in Euros, in the designated account of
the Administrative Agent set forth in Section 10.1, or (vii) in the case of a
Euro-Dollar Loan or Borrowing denominated in Pounds Sterling, in the designated
account of the Administrative Agent set forth in Section 10.1. If AMB LP, or a
Borrower, has requested the issuance of a Letter of Credit, no later than 1:00
p.m. (New York City time) on the date of such issuance as indicated in the
notice delivered pursuant to Section 2.2(b), the Fronting Bank shall issue such
Letter of Credit in the amount so requested and deliver the same to such
Borrower, with a copy thereof to the Administrative Agent. Immediately upon the
issuance of each Letter of Credit by the Fronting Bank, the Fronting Bank shall
be deemed to have sold and transferred to each other Applicable Bank, and each
such other Applicable Bank shall be deemed, and hereby agrees, to have
irrevocably and unconditionally purchased and received from the Fronting Bank,
without recourse or warranty, an undivided interest and a participation in such
Letter of Credit, any drawing thereunder, and its obligation to pay its Pro Rata
Share with respect thereto, and any security therefor or guaranty pertaining
thereto, in an amount equal to such Applicable Bank’s Pro Rata Share thereof.
Upon any change in any of the Currency Commitments in accordance herewith, there
shall be an automatic adjustment to such participations to reflect such changed
shares. The Fronting Bank shall have the primary obligation to fund any and all
draws made with respect to such Letter of Credit notwithstanding any failure of
a participating Applicable Bank to fund its Pro Rata Share of any such draw.
Except as otherwise provided below, the Administrative Agent will instruct the
Fronting Bank to make such Letter of Credit available to such Borrower and the
Fronting Bank shall make such Letter of Credit available to such Borrower at its
address set forth in Section 10.1 or at such address in the United States as
such Borrower shall request on the date of the Borrowing, or in the case of a
Letter of Credit issued in another Alternate Currency, at such address as such
Borrower shall request on the date of the Borrowing. Each Applicable Bank shall
make available its share of any Borrowing in respect of the Canadian Dollar
Tranche A, and the Fronting Bank shall issue each Letter of Credit in respect of
the Canadian Dollar Tranche A, from its Domestic Lending Office. Each Applicable
Bank shall make available its share of any Borrowing in respect of the Canadian
Dollar Tranche B, and the Fronting Bank shall issue each Letter of Credit in
respect of the Canadian Dollar Tranche B, from its Canadian Lending Office.
     (c) Unless the Administrative Agent shall have received notice from an
Applicable Bank prior to the date of any Borrowing that such Bank will not make
available to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with this
Section 2.3 and the Administrative Agent may, in reliance upon such assumption,
but shall not be obligated to, make available to the applicable Borrower on such
date a corresponding amount on behalf of such Bank. If and to the extent that
such Bank shall not have so made such share available to the Administrative
Agent, such Bank agrees to repay to the Administrative Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to a Borrower until the date such amount is
repaid to the Administrative Agent, at the rate of interest applicable to such
Borrowing hereunder. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement. If such Bank shall

35



--------------------------------------------------------------------------------



 



not pay to the Administrative Agent such corresponding amount after reasonable
attempts are made by the Administrative Agent to collect such amounts from such
Bank, each Borrower agrees to repay to the Administrative Agent forthwith on
demand such corresponding amounts together with interest thereto, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent, at the interest rate applicable
thereto one (1) Business Day after demand. Nothing contained in this
Section 2.3(c) shall be deemed to reduce the Commitment or Currency Commitment
of any Bank or in any way affect the rights of Borrowers with respect to any
Defaulting Bank or Administrative Agent. The failure of any Bank to make
available to the Administrative Agent such Bank’s share of any Borrowing in
accordance with Section 2.3(b) hereof shall not relieve any other Bank of its
obligations to fund its Commitment or Currency Commitment, in accordance with
the provisions hereof.
          (d) Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to the applicable Borrower in Federal funds or the
applicable Alternate Currency immediately available in accordance with, and on
the date set forth in, the applicable Notice of Borrowing.
     Section 2.4 Notes.
          (a) The Loans of each Bank shall be evidenced by a single Note made by
each Borrower payable to the order of such Bank for the account of its
Applicable Lending Office.
          (b) Upon receipt of each Bank’s Note pursuant to Section 4.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by each Borrower with respect
thereto, and may, if such Bank so elects in connection with any transfer or
enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided, that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of any Borrower
hereunder or under the Notes. Each Bank is hereby irrevocably authorized by each
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.
          (c) The Loans shall mature, and the principal amount thereof shall be
due and payable, on the Maturity Date.
          (d) There shall be no more than thirty-two (32) Euro-Dollar Groups of
Loans outstanding at any one time, of which no more than eight (8) Euro-Dollar
Groups of Loans outstanding shall be in any single currency.
     Section 2.5 Method of Electing Interest Rates.
          (a) The Loans included in each Borrowing shall bear interest initially
at the type of rate specified by the applicable Borrower in the applicable
Notice of Borrowing. Thereafter, each Borrower may from time to time elect to
change or continue the type of interest rate borne by each Group of Loans of
such Borrower (subject in each case to the provisions of Article IX), as
follows:
               (i) if such Loans are Base Rate Loans or Canadian Base Rate
Loans, the applicable Borrower may elect to convert all or any portion of such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; provided, that,
in the case of Canadian Base Rate Loans, Canadian LIBOR or CDOR can then be
determined for the requested Interest Period and Borrower shall prepare and
deliver a certification substantially in the form of Schedule 2.2.

36



--------------------------------------------------------------------------------



 



               (ii) if such Loans are Euro-Dollar Loans, the applicable Borrower
may elect to convert all or any portion of such Loans to Base Rate Loans and/or
elect to continue all or any portion of such Loans as Euro-Dollar Loans for an
additional Interest Period or additional Interest Periods, in each case
effective on the last day of the then-current Interest Period applicable to such
Loans, or on such other date designated by such Borrower in the Notice of
Interest Rate Election provided such Borrower shall prepare and deliver a
certification substantially in the form of Schedule 2.2 and pay any losses
pursuant to Section 2.12.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Business Days
(or, in the case of an Alternate Currency Borrowing, five (5) Business Days)
prior to, but excluding, the effective date of the conversion or continuation
selected in such notice. A Notice of Interest Rate Election may, if it so
specifies, apply to only a portion of the aggregate principal amount of the
relevant Group of Loans; provided, that: (i) such portion is allocated ratably
among the Loans comprising such Group; (ii) the portion to which such Notice
applies, and the remaining portion to which it does not apply, are each, in the
case of (A) Euro-Dollar Loans denominated in Dollars, in an aggregate principal
amount of $1,000,000, or an integral multiple of $500,000 in excess thereof;
(B) Euro-Dollar Loans denominated in Hong Kong Dollars, in an aggregate
principal amount of HK$8,000,000, or an integral multiple of HK$4,000,000 in
excess thereof; (C) Euro-Dollar Loans denominated in Canadian Dollars shall be
in an aggregate principal amount of CA$1,000,000, or an integral multiple of
CA$500,000 in excess thereof; (D) Euro-Dollar Loans denominated in Singapore
Dollars, in an aggregate principal amount of S$2,000,000, or an integral
multiple of S$1,000,000 in excess thereof; (E) Euro-Dollar Loans denominated in
Pounds Sterling, in an aggregate principal amount of £500,000 or an integral
multiple of £250,000 in excess thereof; and (F) Euro-Dollar Loans denominated in
Euros, in an aggregate principal amount of €1,000,000, or an integral multiple
of €500,000 in excess thereof; (iii) there shall be no more than thirty-two
(32) Euro-Dollar Groups of Loans outstanding at any time, of which no more than
eight (8) Euro-Dollar Groups of Loans outstanding shall be in any single
currency; (iv) no Loan may be continued as, or converted into, a Euro-Dollar
Loan when any Event of Default has occurred and is continuing; and (v) no
Interest Period shall extend beyond the Maturity Date.
          (b) Each Notice of Interest Rate Election shall specify:
               (i) the Group of Loans (or portion thereof) to which such notice
applies;
               (ii) the date on which the conversion or continuation selected in
such notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;
               (iii) if the Loans comprising such Group are to be converted, the
new type of Loans and, if such new Loans are Euro-Dollar Loans, the duration of
the initial Interest Period applicable thereto; and
               (iv) if such Loans are to be continued as Euro-Dollar Loans for
an additional Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
          (c) Upon receipt of a Notice of Interest Rate Election from a Borrower
pursuant to subsection (a) above, the Administrative Agent shall notify each
Applicable Bank the same day as it receives such Notice of Interest Rate
Election of the contents thereof, the interest rates determined pursuant thereto
and the Interest Periods (if different from those requested by the applicable
Borrower) and such notice shall not thereafter be revocable by such Borrower. If
the applicable Borrower fails to deliver a timely Notice of Interest Rate
Election to the Administrative Agent for any Group of Euro-Dollar Loans
denominated in

37



--------------------------------------------------------------------------------



 



Dollars, such Loans shall be converted into Base Rate Loans, on the last day of
the then-current Interest Period applicable thereto. If the applicable Borrower
fails to deliver a timely Notice of Interest Rate Election to the Administrative
Agent for any Group of Euro-Dollar Loans denominated in an Alternate Currency,
such Loans shall be continued as Euro-Dollar Loans in their original currency
with an Interest Period of one month.
          (d) Notwithstanding anything contained herein to the contrary, Loans
under any Tranche may only be continued or converted under this Section 2.5 as
Loans of the same Tranche.
     Section 2.6 Interest Rates.
          (a) Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.5,
at a rate per annum equal to the sum of the Base Rate plus the Applicable Margin
for Base Rate Loans for such day.
          (b) Each Canadian Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until the date it is repaid or converted into a Euro-Dollar Loan or Base
Rate Loan pursuant to Section 2.5, at a rate per annum equal to the sum of the
Canadian Base Rate plus the Applicable Margin for such Canadian Base Rate Loans
for such day.
          (c) Each Euro-Dollar Loan (other than Canadian Base Rate Loans) shall
bear interest on the outstanding principal amount thereof, for each day during
the Interest Period applicable thereto, at a rate per annum equal to the sum of
the Applicable Margin for Euro-Dollar Loans for such day plus the Adjusted
Interbank Offered Rate applicable to such Interest Period.
          (d) In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest at the annual rate equal to the sum of the Base
Rate and two percent (2%) (the “Default Rate”).
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the affected Borrowers and the Banks of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
demonstrable error.
          (f) Interest on all Loans bearing interest at the Base Rate or the
Canadian Base Rate shall be payable, in arrears, on the first Business Day of
each calendar month. Interest on all Loans bearing interest based on the
Interbank Offered Rate shall be payable on the last Euro-Dollar Business Day of
the applicable Interest Period, but no less frequently than every three months
determined on the basis of the first (1st) day of the Interest Period applicable
to the Loan in question.
     Section 2.7 Fees.
          (a) Facility Fee. For the period beginning on the date hereof and
ending on the date the Obligations are paid in full and this Agreement is
terminated (the “Facility Fee Period”), the Borrowers or Guarantors shall pay to
the Administrative Agent for the account of the Banks ratably in proportion to
their respective Commitments a facility fee on the aggregate Commitments at the
Applicable Fee Percentage. The facility fee shall be payable in arrears on each
January 1, April 1, July 1 and October 1 during the Facility Fee Period.

38



--------------------------------------------------------------------------------



 



          (b) Letter of Credit Fee. During the Term and thereafter for so long
as any Letter of Credit shall be outstanding, each Borrower shall pay to the
Administrative Agent, for the account of the Applicable Banks in proportion to
their interests in respect of issued and undrawn Letters of Credit, a fee (a
“Letter of Credit Fee”) in an amount, provided that no Event of Default shall
have occurred and be continuing, equal to a rate per annum equal to the then
percentage per annum of the Applicable Margin with respect to Euro-Dollar Loans,
on the daily average of such issued and undrawn Letters of Credit for which such
Borrower is the account party, which fee shall be payable, in arrears, on each
January 1, April 1, July 1 and October 1 during the Term and thereafter for so
long as any Letter of Credit shall be outstanding. From the occurrence, and
during the continuance, of an Event of Default, such fee shall be increased to
be equal to two percent (2%) per annum on the daily average of such issued and
undrawn Letters of Credit.
          (c) Fronting Bank Fee; Documentary and Processing Charges Payable to
Fronting Bank. Each Borrower shall pay the Fronting Bank, for its own account, a
fee for each Letter of Credit for which such Borrower is the account party (a
“Fronting Bank Fee”) at a rate per annum equal to the greater of: (i) 0.125% of
the issued and undrawn amount of such Letter of Credit; and (ii) $250, which fee
shall be in addition to and not in lieu of, the Letter of Credit Fee. The
Fronting Bank Fee shall be payable in arrears on each January 1, April 1, July 1
and October 1 during the Term. In addition to the Fronting Bank Fee, the each
Borrower shall pay directly to the Fronting Bank for its own account, in
Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Fronting Bank relating to
letters of credit as from time to time in effect; provided, that, the Fronting
Bank has previously notified the Credit Parties in writing of such fees, costs
and charges. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
          (d) Extension Fee. If AMB LP elects to extend the Term of the
Commitments in accordance with Section 2.8(b), AMB LP shall pay to the
Administrative Agent, for the account of the Banks in proportion to their
interests, a fee (the “Extension Fee”) in the amount 15 basis points (equal to
0.15% of the Commitments). AMB LP shall pay the Extension Fee on or before the
Extension Date.
          (e) Fees Non-Refundable. All fees set forth in this Section 2.7 shall
be deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable. The obligation of the Borrowers
or Guarantors to pay such fees in accordance with the provisions hereof shall be
binding upon each Borrower and each Guarantor, and shall inure to the benefit of
the Administrative Agent and the Banks regardless of whether any Loans are
actually made.
     Section 2.8 Maturity Date; Extensions.
          (a) The term (the “Term”) of the Commitments (and each Bank’s
obligations to make Loans and to participate in Letters of Credit hereunder)
shall terminate and expire on the Maturity Date. Upon the date of the
termination of the Term, any Loans then outstanding (together with accrued
interest thereon and all other Obligations) shall be due and payable on such
date.
          (b) Notwithstanding the foregoing, AMB LP may extend the Maturity Date
then in effect one time only for a period of one (1) year upon the following
terms and conditions: (i) delivery by AMB LP of a written notice to the
Administrative Agent (the “Extension Notice”) on or before a date that is not
more than ninety (90) days nor less than sixty (60) days prior to the
then-current Maturity Date, which Extension Notice the Administrative Agent
shall promptly deliver to the Banks; (ii) no Event of Default shall have
occurred and be continuing both on the date the Extension Notice is delivered to
Administrative Agent and on the then-current Maturity Date (the “Extension
Date”); (iii) AMB LP shall maintain an Investment Grade Rating from both S&P and
Moody’s; and (iv) AMB LP shall pay the Extension Fee to the Administrative Agent
on or before the Extension Date. Any such delivery of the Extension Notice shall
be irrevocable.

39



--------------------------------------------------------------------------------



 



     Section 2.9 Optional Prepayments.
          (a) Any Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent, prepay any Group of Base Rate Loans or Canadian Base
Rate Loans pursuant to Section 9.1, in whole at any time, or from time to time
in part in amounts aggregating Five Hundred Thousand Dollars ($500,000) or Five
Hundred Thousand Canadian Dollars (CA$500,000), as applicable, or more, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Banks included in such Group or
Borrowing.
          (b) Any Borrower may, upon at least three (3) Business Days’ (or in
the case of an Alternate Currency, five (5) Euro-Dollar Business Days’) notice
to the Administrative Agent, pay all or any portion of any Euro-Dollar Loan
(other than a Canadian Base Rate Loan) as of the last day of the Interest Period
applicable thereto. Except (i) as provided in Article IX, or (ii) with respect
to any Euro-Dollar Loan which has been converted to a Base Rate Loan or Canadian
Base Rate Loan pursuant to Sections 9.1, 9.2 or 9.5 hereof, no Borrower may
prepay all or any portion of the principal amount of any Euro-Dollar Loan prior
to the end of the Interest Period applicable thereto unless such Borrower shall
also pay any applicable expenses pursuant to Section 2.12. Notice of any such
prepayment shall be given on or prior to the third (3rd) Euro-Dollar Business
Day prior to, but excluding, the date of prepayment to the Administrative Agent.
Each such optional prepayment shall be in the amounts set forth in
Section 2.9(a) and shall be applied to prepay ratably the Loans of the Banks
included in any Group of Euro-Dollar Loans, except that any Euro-Dollar Loan
which has been converted to a Base Rate Loan or Canadian Base Rate Loan pursuant
to Sections 9.1, 9.2 or 9.5 hereof may be prepaid without ratable payment of the
other Loans in such Group of Loans which have not been so converted.
          (c) Any Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent (by 1:00 P.M. New York City time), reimburse the
Administrative Agent for the benefit of the Fronting Bank for the amount of any
drawing under a Letter of Credit in whole or in part in any amount.
          (d) Any Borrower may at any time return any undrawn Letter of Credit
to the Fronting Bank in whole, but not in part, and the Fronting Bank within a
reasonable period of time shall give the Administrative Agent and each of the
Banks notice of such return.
          (e) AMB LP may at any time and from time to time cancel all or any
part of the Commitments and the corresponding Currency Commitments by the
delivery to the Administrative Agent of a notice of cancellation executed by AMB
LP within the applicable time periods set forth in Sections 2.9(a) and 2.9(b) if
there are Loans then outstanding or, if there are no Loans outstanding at such
time as to which the Commitments and the corresponding Currency Commitments with
respect thereto are being canceled, upon at least three (3) Business Days’
notice to the Administrative Agent, whereupon, in either event, all or such
portion of the Commitments and the corresponding Currency Commitments, as
applicable, shall terminate as to the Banks, pro rata on the date set forth in
such notice of cancellation, and, if there are any Loans then outstanding, the
applicable Borrower(s) as designated by AMB LP shall prepay, as applicable, all
or such portion of Loans outstanding on such date in accordance with the
requirements of Sections 2.9(a) and 2.9(b). In no event shall AMB LP be
permitted to cancel Commitments for which a Letter of Credit has been issued and
is outstanding unless the applicable Borrower returns (or causes to be returned)
such Letter of Credit to the Fronting Bank. AMB LP shall be permitted to
designate in the notice of cancellation which Loans, if any, are to be prepaid.
          (f) Any amounts so prepaid pursuant to Sections 2.9(a) or 2.9(b) may
be reborrowed. In the event Borrowers elect to cancel all or any portion of the
Commitments pursuant to Section 2.9(e) hereof, such amounts may not be
reborrowed.

40



--------------------------------------------------------------------------------



 



     Section 2.10 Mandatory Prepayments. The Administrative Agent shall
calculate the Dollar Equivalent Amount of all Loans and Letter of Credit Usage
denominated in an Alternate Currency at the time of (a) each Borrowing or
issuance of a Letter of Credit, (b) on the last Business Day of each month
during each Interest Period longer than one month in duration, and (c) at such
times as may be deemed necessary by the Administrative Agent in its sole
discretion, if the outstanding Dollar Equivalent Amount of the Loans and Letter
of Credit Usage for any Tranche equals or exceeds ninety-eight percent (98%) of
the Tranche Commitment or the outstanding Dollar Equivalent Amount of the Loans
and Letters of Credit Usage for all Tranches equals or exceeds the Facility
Amount. If at any such time the Dollar Equivalent Amount for a Tranche or for
all Tranches, as the case may be, of the sum of: (i) all outstanding Loans in
respect of such Tranche or all Loans, as the case may be; and (ii) Letter of
Credit Usage in respect of such Tranche or all Letter of Credit Usage, as the
case may be; so determined by the Administrative Agent, in the aggregate,
exceeds an amount equal to one hundred and five percent (105%) of a Tranche
Commitment or Facility Amount, as applicable, one or more Borrowers, within
three (3) Business Days after notice thereof from the Administrative Agent,
shall repay all or a portion of such Loans (or reduce the amount of outstanding
Letter of Credit Usage), otherwise in accordance with the applicable terms of
this Agreement, in such amount so that, following the making of such payment,
the Dollar Equivalent Amount outstanding of such Loans and Letter of Credit
Usage does not exceed the applicable Tranche Commitments or the Facility Amount.
If at any such time the sum of: (A) the Dollar Equivalent Amount of all
outstanding Aggregate Loans; (B) the Dollar Equivalent Amount of all Letter of
Credit Usage and (C) the Dollar Equivalent Amount of all Rupee Letter of Credit
Usage; so determined by the Administrative Agent, in the aggregate, exceeds an
amount equal to one hundred and five percent (105%) of the Facility Amount, one
or more Borrowers, within three (3) Business Days after notice thereof from the
Administrative Agent, shall repay all or a portion of Loans made pursuant to
this Agreement (or reduce the amount of outstanding Letter of Credit Usage),
otherwise in accordance with the applicable terms of this Agreement or, at the
option of the Guarantors, the borrower or borrowers under the Rupee Facility
shall repay all or a portion of loans made pursuant thereto (or reduce the
amount of outstanding Rupee Letter of Credit Usage thereunder), in such amount
so that, following the making of such payment, the Dollar Equivalent Amount
outstanding of all Aggregate Loans, Letter of Credit Usage and Rupee Letter of
Credit Usage does not exceed the Facility Amount.
     Section 2.11 General Provisions as to Payments.
          (a) Borrowers shall make each payment of the principal of and interest
on the Loans and fees hereunder, by initiating a wire transfer not later than
1:00 p.m. (New York City time or 11:00 a.m. local time in the Principal
Financial Center of the Alternate Currency in question, as applicable) on the
date when due, of Federal or other funds immediately available in New York, New
York, or, in the case of any Alternate Currency (other than Canadian Dollars),
the Principal Financial Center of the Alternate Currency in question, to the
Administrative Agent to the account referred to in Section 10.1, and such
Borrower shall deliver a federal reference number (or, in the case of an
Alternate Currency, other customarily applicable reference number) evidencing
such wire to Administrative Agent as soon as possible thereafter on the date
when due. The Administrative Agent will promptly (and in any event within one
(1) Business Day after receipt thereof (or, with respect to Euro-Dollar Loans
denominated in Alternate Currencies, one (1) Euro-Dollar Business Day, after
receipt thereof)) distribute to each Bank its ratable share of each such payment
received by the Administrative Agent for the account of the Banks. If and to the
extent that the Administrative Agent shall receive any such payment for the
account of the Banks on or before 11:00 a.m. (New York City time or local time
in the Principal Financial Center of the Alternate Currency in question, as
applicable) on any Business Day (or Euro-Dollar Business Day, as applicable),
and the Administrative Agent shall not have distributed to any Bank its
applicable share of such payment on such day, the Administrative Agent shall
distribute such amount to such Bank together with interest thereon, for each day
from the date such amount should have been distributed to such Bank until the
date the Administrative Agent distributes such amount to such Bank, at the
Federal Funds Rate. Whenever any payment of principal of, or interest on the
Base Rate Loans or the Canadian Base Rate Loans or of fees shall be due on a day
which is not a Business Day, the date for payment

41



--------------------------------------------------------------------------------



 



thereof shall be extended to the next succeeding Business Day. Whenever any
payment of principal of, or interest on, the Euro-Dollar Loans (other than
Canadian Base Rate Loans) shall be due on a day which is not a Euro-Dollar
Business Day, the date for payment thereof shall be extended to the next
succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day falls
in another calendar month, in which case the date for payment thereof shall be
the next preceding Euro-Dollar Business Day. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.
          (b) Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Banks hereunder
that such Borrower will not make such payment in full, the Administrative Agent
may assume that such Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent that a
Borrower shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.
     Section 2.12 Funding Losses. If a Borrower makes any payment of principal
with respect to any Euro-Dollar Loan (pursuant to Articles II, VII or IX or
otherwise) on any day other than the last day of the Interest Period applicable
thereto, or if a Borrower fails to borrow any Euro-Dollar Loans after notice has
been given to any Bank in accordance with Section 2.3(a), or if a Borrower shall
deliver a Notice of Interest Rate Election specifying that a Euro-Dollar Loan
shall be converted on a date other than the first (1st) day of the then-current
Interest Period applicable thereto, or if the outstanding Loans of a Borrower
are reallocated as a result of an increase of Commitments in accordance with
Section 2.15(a) or 2.15(c), such Borrower shall reimburse each Bank within
15 days after certification of such Bank of such loss or expense (which shall be
delivered by each such Bank to the Administrative Agent for delivery to such
Borrower) for any resulting loss or expense incurred by it (or by an existing
Participant in the related Loan), including, without limitation, any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow, provided that such Bank shall have delivered to the Administrative Agent
and the Administrative Agent shall have delivered to such Borrower a
certification as to the amount of such loss or expense, which certification
shall set forth in reasonable detail the basis for and calculation of such loss
or expense and shall be conclusive in the absence of demonstrable error.
     Section 2.13 Computation of Interest and Fees. Interest on any Loans
denominated in Pounds Sterling or any interest based on the Prime Rate, Canadian
Prime Rate, HIBOR, CDOR, or the Swap Offer Rate, hereunder shall be computed on
the basis of a year of 365 days (or 366 days in a leap year) and paid for the
actual number of days elapsed (including the first day but excluding the last
day). All other interest and fees shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed (including the first day
but excluding the last day). For the purposes of the Interest Act (Canada),
whenever interest payable pursuant to this Agreement is calculated on the basis
on a period other than a calendar year in respect of Canadian Dollar Loans (in
this Section 2.13, a “Canadian Interest Period”), each rate of interest
determined pursuant to such calculation expressed as an annual rate is
equivalent to such rate as so determined multiplied by the actual number of days
in the calendar year in which the same is to be ascertained and divided by the
number of days in the Canadian Interest Period.
     Section 2.14 Use of Proceeds. The proceeds of the Loans shall be used for
the purposes permitted under the Constituent Documents of the Borrowers,
including, without limitation, for interim acquisition financing and working
capital. The proceeds of the Loans shall not be used for the repurchase of
capital stock of AMB or limited partnership interest of AMB LP. Neither Banks
nor the Administrative Agent shall have any liability, obligation, or
responsibility whatsoever with respect to any Borrower’s use of the proceeds of

42



--------------------------------------------------------------------------------



 



the Loans, and neither Banks nor the Administrative Agent shall be obligated to
determine whether or not a Borrower’s use of the proceeds of the Loans are for
purposes permitted under the applicable Constituent Documents. Nothing,
including, without limitation, the advance of any Borrowing or rollover, shall
be construed as a representation or warranty, express or implied, to any party
by Banks or the Administrative Agent as to whether any use of proceeds by a
Borrower is permitted by the terms of its Constituent Documents.
     Section 2.15 Increase in Commitments.
          (a) At any time prior to the Maturity Date, provided no Event of
Default shall have occurred and then be continuing, AMB LP may request a
one-time increase in the aggregate amount of the Commitments (subject to
(iii) below), either by designating an Eligible Bank not theretofore a Bank to
become a Bank (such designation to be effective only with the prior written
consent of the Administrative Agent, which consent will not be unreasonably
withheld) and/or by agreeing with an existing Bank or Banks that such Bank’s
Commitment shall be increased. Upon execution and delivery by AMB LP and such
Bank or other Eligible Bank of an instrument in form reasonably satisfactory to
the Administrative Agent, such existing Bank shall have a Commitment as therein
set forth or such Eligible Bank shall become a Bank with a Commitment as therein
set forth and all the rights and obligations of a Bank with such a Commitment
hereunder; provided that:
               (i) AMB LP shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks;
               (ii) the Administrative Agent, the Hong Kong Dollars Agent (in
the event the increased Commitment involves Hong Kong Dollars), the Singapore
Dollars Agent (in the event the increased Commitment involves Singapore
Dollars), the Canadian Administrative Agent (in the event the increased
Commitment involves Canadian Dollar Tranche B), and the Borrowers shall have
agreed on (a) the increase and apportionment of the applicable Currency
Commitments and, if applicable, (b) the terms and conditions of one or more
Supplemental Tranches; and
               (iii) the amount of such one time increase does not cause the
Facility Amount to exceed $750,000,000.
Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.15(a), within five (5) Business Days (in the case of any Base Rate
Loans or Canadian Base Rate Loans then outstanding) or at the end of the
then-current Interest Period with respect thereto (in the case of any
Euro-Dollar Loans then outstanding (other than Canadian Base Rate Loans)), as
applicable, each Bank’s Pro Rata Share shall be recalculated to reflect such
increase in the Commitments and the outstanding principal balance of the Loans
shall be reallocated among the Banks such that the outstanding principal amount
of Loans owed to each Bank shall be equal to such Bank’s Pro Rata Share (as
recalculated). All payments, repayments and other disbursements of funds by the
Administrative Agent to Banks shall thereupon and, at all times thereafter be
made in accordance with each Bank’s recalculated Pro Rata Share.
          (b) This Section 2.15 shall supersede any provisions in Sections 10.5
or 10.6 to the contrary.
          (c) If any Bank becomes an Eligible Bank with respect to any Alternate
Currency, it shall, at its sole discretion, provide written notice of such event
to the Administrative Agent and use its best efforts to make a Currency
Commitment with respect to such Alternate Currency. Promptly following such
notice and agreement to provide such Currency Commitment, the Administrative
Agent shall notify and provide Borrowers and each Bank with a replacement
Schedule 2.1 listing the name of the applicable Bank

43



--------------------------------------------------------------------------------



 



and the increase in the Currency Commitment with respect to such Alternate
Currency. Upon any increase in the aggregate amount of the Currency Commitment
with respect to any Alternate Currency pursuant to this Section 2.15(c), within
five (5) Business Days, each applicable Bank’s Pro Rata Share shall be
recalculated to reflect such increase and the outstanding principal balance of
the applicable Loans shall be reallocated among the applicable Banks such that
the outstanding principal amount of such Loans owed to each such Bank shall be
equal to such Bank’s Pro Rata Share (as recalculated). All applicable payments,
repayments and other disbursements of funds by the Administrative Agent to each
applicable Bank shall thereupon and, at all times thereafter be made in
accordance with such Bank’s recalculated Pro Rata Share.
     Section 2.16 Special Provisions Regarding Loans Denominated in an Alternate
Currency. Upon the occurrence of an acceleration of the Loans pursuant to
Article VII (an ”Acceleration Conversion”), automatically (and without the
taking of any action): (x) all then outstanding Canadian Base Rate Loans and
other Euro-Dollar Loans denominated in an Alternate Currency shall be converted
into the Dollar Equivalent Amount (as of the date such Acceleration Conversion
first occurred) of Base Rate Loans, which Loans shall be immediately due and
payable; and (y) all accrued and unpaid interest and other amounts owing with
respect to Canadian Base Rate Loans and other Euro-Dollar Loans denominated in
an Alternate Currency shall be converted into the Dollar Equivalent Amount of
such accrued and unpaid interest and other amounts (as of the date such
Acceleration Conversion first occurred) and shall be immediately due and
payable.
     Section 2.17 Letters of Credit.
          (a) Subject to the terms contained in this Agreement and the other
Loan Documents, upon the receipt of a notice in accordance with Section 2.2(b)
requesting the issuance of a Letter of Credit, the Fronting Bank shall issue a
Letter of Credit or Letters of Credit in such form as is reasonably acceptable
to the applicable Borrower and the Fronting Bank (subject to the provisions of
Section 2.2(b)) in an amount or amounts equal to the amount or amounts requested
by the Borrower. Notwithstanding anything herein to the contrary, nothing herein
shall require any Fronting Bank to issue a Letter of Credit that is a bank
guaranty in any jurisdiction where such issuance is not legally permitted.
          (b) Each Letter of Credit shall be issued in the minimum amount of the
Dollar Equivalent Amount of One Hundred Thousand Dollars ($100,000) or such
lesser amount as may be agreed to by the Fronting Bank.
          (c) The Dollar Equivalent Amount of Letter of Credit Usage shall be no
more than the Letter of Credit Sublimit.
          (d) In the event of any request for a drawing under any Letter of
Credit by the beneficiary thereunder, the Fronting Bank shall notify the
applicable Borrower and the Administrative Agent (and the Administrative Agent
shall notify each Bank thereof) on or before the date on which the Fronting Bank
intends to honor such drawing, and, except as provided in this subsection (d),
the applicable Borrower shall reimburse the Fronting Bank, in immediately
available funds, on the same day on which such drawing is honored in an amount
equal to the Dollar Equivalent Amount of such drawing. Notwithstanding anything
contained herein to the contrary, however, unless the applicable Borrower shall
have notified the Administrative Agent and the Fronting Bank prior to 1:00 p.m.
(New York City time) on the Business Day immediately preceding the date of such
drawing that AMB LP, or the applicable Borrower, intends to reimburse the
Fronting Bank for the Dollar Equivalent Amount of such drawing with funds other
than the proceeds of the Loans, the applicable Borrower, shall be deemed to have
timely given a Notice of Borrowing pursuant to Section 2.2 to the Administrative
Agent, requesting a Borrowing of Base Rate Loans on the date on which such
drawing is honored and in an amount equal to the Dollar Equivalent Amount of
such drawing. Each Applicable Bank (other than the Fronting Bank) shall, in
accordance with Section 2.3(b), make available its Pro Rata Share of such
Borrowing to the Administrative Agent, the proceeds of which shall be

44



--------------------------------------------------------------------------------



 



applied directly by the Administrative Agent to reimburse the Fronting Bank for
the amount of such draw. In the event that any Applicable Bank fails to make
available to the Fronting Bank the amount of such Applicable Bank’s
participation on the date of a drawing, the Fronting Bank shall be entitled to
recover such amount on demand from such Applicable Bank together with interest
at the Federal Funds Rate commencing on the date such drawing is honored, and
the provisions of Section 10.17 shall otherwise apply to such failure.
          (e) If, at the time a beneficiary under any Letter of Credit requests
a drawing thereunder, an Event of Default as described in Section 7.1(f) or
Section 7.1(g) shall have occurred and is continuing, then on the date on which
the Fronting Bank shall have honored such drawing, the applicable Borrower shall
have an unreimbursed obligation (the “Unreimbursed Obligation”) to the Fronting
Bank in an amount equal to the amount of such drawing, which amount shall bear
interest at the annual rate of the sum of: (i) the Base Rate; plus (ii) two
percent (2%). Each Applicable Bank shall purchase an undivided participating
interest in such drawing in an amount equal to its Pro Rata Share of such
drawings, and upon receipt thereof the Fronting Bank shall deliver to such
Applicable Bank an Unreimbursed Obligation participation certificate dated the
date of the Fronting Bank’s receipt of such funds and in the amount of such
Applicable Bank’s pro rata share.
          (f) If, after the date hereof, any change in any law or regulation or
in the interpretation thereof by any court or administrative or governmental
authority charged with the administration thereof shall either: (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against letters of credit issued by, or assets held by, or deposits in or for
the account of, or participations in any letter of credit, upon any Bank
(including the Fronting Bank); or (ii) impose on any Bank any other condition
regarding this Agreement or such Bank (including the Fronting Bank) as it
pertains to the Letters of Credit or any participation therein and the result of
any event referred to in the preceding clause (i) or (ii) shall be to increase,
by an amount deemed by the Fronting Bank or such Bank to be material, the cost
to the Fronting Bank or such Bank of issuing or maintaining any Letter of Credit
or participating therein, then the applicable Borrower shall pay to the Fronting
Bank or such Bank, within 15 days after written demand by such Bank (with a copy
to the Administrative Agent), which demand shall be accompanied by a certificate
showing, in reasonable detail, the calculation of such amount or amounts, such
additional amounts as shall be required to compensate the Fronting Bank or such
Bank for such increased costs or reduction in amounts received or receivable
hereunder. Each Bank will promptly notify the applicable Borrower, and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Bank to compensation pursuant to this
Section 2.17 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall fail to notify the applicable
Borrower of any such event within 90 days following the end of the month during
which such event occurred, then such Borrower’s liability for any amounts
described in this Section incurred by such Bank as a result of such event shall
be limited to those attributable to the period occurring subsequent to the
ninetieth (90th) day prior to, but excluding, the date upon which such Bank
actually notified the applicable Borrower of the occurrence of such event. A
certificate of any Bank claiming compensation under this Section 2.17 and
setting forth a reasonably detailed calculation of the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.
          (g) Each Credit Party hereby agrees to protect, indemnify, pay and
save the Fronting Bank harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and disbursements) which the Fronting Bank may incur or be
subject to as a result of: (i) the issuance of the Letters of Credit, other than
to the extent of the bad faith, gross negligence or willful misconduct of the
Fronting Bank; or (ii) the failure of the Fronting Bank to honor a drawing under
any Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority (collectively, “Governmental

45



--------------------------------------------------------------------------------



 



Acts”), other than to the extent of the bad faith, gross negligence or willful
misconduct of the Fronting Bank. As between the Credit Parties and the Fronting
Bank, the Credit Parties assume all risks of the acts and omissions of any
beneficiary with respect to its use, or misuses of, the Letters of Credit issued
by the Fronting Bank. In furtherance and not in limitation of the foregoing, the
Fronting Bank shall not be responsible: (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of such Letters of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or insufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) for failure of the beneficiary of any such Letter of Credit to
comply fully with conditions required in order to draw upon such Letter of
Credit, other than as a result of the bad faith, gross negligence or willful
misconduct of the Fronting Bank; (iv) for errors, omissions, interruptions or
delays in transmission or delivery of any message, by mail, cable, telegraph,
facsimile transmission, or otherwise; (v) for errors in interpretation of any
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any documents required in order to make a drawing under any such Letter of
Credit or of the proceeds thereof; (vii) for the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of such Letter of
Credit; and (viii) for any consequence arising from causes beyond the control of
the Fronting Bank, including any Governmental Acts, in each case other than to
the extent of the bad faith, gross negligence or willful misconduct of the
Fronting Bank. None of the above shall affect, impair or prevent the vesting of
the Fronting Bank’s rights and powers hereunder. In furtherance and extension
and not in limitation of the specific provisions hereinabove set forth, any
action taken or omitted by the Fronting Bank under or in connection with the
Letters of Credit issued by it or the related certificates, if taken or omitted
in good faith, shall not put the Fronting Bank under any resulting liability to
the Credit Parties; provided, that, notwithstanding anything in the foregoing to
the contrary, the Fronting Bank will be liable to the Credit Parties for any
damages suffered by them as a result of the Fronting Bank’s grossly negligent or
willful failure to pay under any Letter of Credit after the presentation to it
of a sight draft and certificates strictly in compliance with the terms and
conditions of the Letter of Credit.
          (h) If the Fronting Bank or the Administrative Agent is required at
any time, pursuant to any bankruptcy, insolvency, liquidation or reorganization
law or otherwise, to return to any Credit Party, any reimbursement of any
drawing under any Letter of Credit, each Applicable Bank shall pay to the
Fronting Bank or the Administrative Agent, as the case may be, its Pro Rata
Share of such payment, but without interest thereon unless the Fronting Bank or
the Administrative Agent is required to pay interest on such amounts to the
person recovering such payment, in which case with interest thereon, computed at
the same rate, and on the same basis, as the interest that the Fronting Bank or
the Administrative Agent is required to pay.
          (i) If, at any time and from time to time, the Dollar Equivalent
Amount for a Tranche or for all Tranches, as the case may be, of the sum of
Letter of Credit Usage in respect of such Tranche or all Letter of Credit Usage,
as the case may be; so determined by the Administrative Agent, in the aggregate,
exceeds an amount equal to one hundred and five percent (105%) of a Tranche
Commitment or the Letter of Credit Sublimit, as applicable, the Credit Parties
shall, pay to the Administrative Agent, on behalf of the Banks, in same day
funds at the Administrative Agent’s office designated in such demand, for
deposit in the Letter of Credit Collateral Account, an amount (the “Cash
Collateral Amount”) equal to the amount by which the Letter of Credit Usage
exceeds the Tranche Commitment or Letter of Credit Sublimit, as applicable;
provided, that if at any time the Cash Collateral Amount exceeds the amount by
which the Letter of Credit Usage exceeds the Tranche Commitment or Letter of
Credit Sublimit, as applicable, then provided that no Default or Event of
Default exists, upon written request by the applicable Credit Party, such cash
collateral in an amount equal to such excess shall be returned by the
Administrative Agent to the applicable Credit Party.

46



--------------------------------------------------------------------------------



 



     Section 2.18 Letter of Credit Usage Absolute. The obligations of the
Borrowers under this Agreement in respect of any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement (as the same may be amended from time to time) and any
Letter of Credit Documents (as hereinafter defined) under all circumstances,
including, without limitation, to the extent permitted by law, the following
circumstances:
          (a) any lack of validity or enforceability of any Letter of Credit or
any other agreement or instrument relating thereto (collectively, the “Letter of
Credit Documents”) or any other Loan Document;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the applicable Borrower in
respect of the Letters of Credit or any other amendment or waiver of or any
consent by the applicable Borrower to departure from all or any of the Letter of
Credit Documents or any Loan Document; provided, that the Fronting Bank shall
not consent to any such change or amendment unless previously consented to in
writing by the applicable Borrower;
          (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the obligations of the Borrowers in respect of the Letters of
Credit;
          (d) the existence of any claim, set-off, defense or other right that
the applicable Borrower may have at any time against any beneficiary or any
transferee of a Letter of Credit (or any Persons for whom any such beneficiary
or any such transferee may be acting), the Administrative Agent, the Fronting
Bank or any Bank (other than a defense based on the bad faith, gross negligence
or willful misconduct of the Administrative Agent, the Fronting Bank or such
Bank) or any other Person, whether in connection with the Loan Documents, the
transactions contemplated hereby or by the Letters of Credit Documents or any
unrelated transaction;
          (e) any draft or any other document presented under or in connection
with any Letter of Credit or other Loan Document proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; provided, that payment by the
Fronting Bank under such Letter of Credit against presentation of such draft or
document shall not have been the result of the bad faith, gross negligence or
willful misconduct of the Fronting Bank;
          (f) payment by the Fronting Bank against presentation of a draft or
certificate that does not strictly comply with the terms of the Letter of
Credit; provided, that such payment shall not have been the result of the bad
faith, gross negligence or willful misconduct of the Fronting Bank; and
          (g) any other circumstance or happening whatsoever other than the
payment in full of all obligations hereunder in respect of any Letter of Credit
or any agreement or instrument relating to any Letter of Credit, whether or not
similar to any of the foregoing, that might otherwise constitute a defense
available to, or a discharge of, ABM LP, or the applicable Borrower; provided,
that such other circumstance or happening shall not have been the result of bad
faith, gross negligence or willful misconduct of the Fronting Bank.
     Section 2.19 Establishment of a Supplemental Tranche.
          (a) Guarantors may from time to time request (each such request, a
“Supplemental Tranche Request”) certain Banks to provide a supplemental tranche
for loans in a currency (a “Supplemental Currency”) that is not included as
“Currency Commitment” on Schedule 2.1 at the time of such Supplemental Tranche
Request (each such new Tranche, a “Supplemental Tranche”).

47



--------------------------------------------------------------------------------



 



          (b) Each Supplemental Tranche Request shall be made in the form of an
addendum substantially in the form of Exhibit E (a “Supplemental Addendum”) and
sent to the Administrative Agent and shall set forth (i) the proposed currency
of such Supplemental Tranche, (ii) the proposed Authorized Borrower(s),
(iii) the proposed interest types and rates for such Supplemental Tranche, and
(iv) any other specific terms of such Supplemental Tranche that Guarantors deem
necessary; provided that the availability period and maturity of any loans under
the Supplemental Tranche shall be the same as Dollar Tranche A. Promptly after a
Supplemental Tranche Request if the Administrative Agent cannot act as the
funding agent therefor the Guarantors shall, subject to the approval of the
Administrative Agent (which shall not be unreasonably withheld or delayed)
appoint the proposed funding agent for such requested Supplemental Tranche.
          (c) As a condition precedent to the addition of a Supplemental Tranche
to this Agreement: (i) each of the conditions and other requirements set forth
in Section 2.15 must be satisfied in the event such Supplemental Tranche
involves an increase in Commitments pursuant to Section 2.15; (ii) each Bank
providing a Currency Commitment under the Supplemental Tranche must be an
Eligible Bank as to such Supplemental Tranche; (iii) each Bank providing a
Currency Commitment under such Supplemental Tranche, the Administrative Agent,
and the proposed funding agent for such Supplemental Tranche (if it is not the
Administrative Agent) must execute the requested Supplemental Addendum;
(iv) each of the proposed borrowers under such Supplemental Tranche shall be
Authorized Borrowers with regard to such Supplemental Tranche, and (v) any other
documents or certificates that shall be reasonably requested by the
Administrative Agent in connection with the addition of the Supplemental Tranche
shall have been delivered to the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent.
          (d) If a Supplemental Tranche Request is accepted in accordance with
this Section, the Administrative Agent, the applicable funding agent, and the
Guarantors shall determine the effective date of such Supplemental Tranche (the
“Supplemental Tranche Effective Date”) and the final allocation of such
Supplemental Tranche. The Administrative Agent shall promptly distribute a
revised Schedule 2.1 to each Bank reflecting such new Supplemental Tranche and
notify each Lender of the Supplemental Tranche Effective Date.
     Section 2.20 Letters of Credit Maturing after the Maturity Date.
          (a) Notwithstanding anything contained herein to the contrary, if any
Letters of Credit, by their terms, shall mature after the Maturity Date (as the
same may be extended), then, on and after the Maturity Date, the provisions of
this Agreement shall remain in full force and effect with respect to such
Letters of Credit, and the Borrower shall comply with the provisions of Section
2.20(b). No Letter of Credit shall mature on a date that is more than twelve
(12) months after the Maturity Date then in effect.
          (b) If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder and the same shall expire on a date after the
Maturity Date, then, on the Maturity Date, AMB LP shall pay to the
Administrative Agent, on behalf of the Banks, in same day funds at the
Administrative Agent’s office designated in such demand, for deposit in the
Letter of Credit Collateral Account, Letter of Credit Collateral in an amount
equal to the Dollar Equivalent Amount (or, as agreed between the applicable
Borrower and the Administrative Agent, the applicable Alternate Currency) of the
Letter of Credit Usage under the Letters of Credit. The Administrative Agent
shall recalculate the Dollar Equivalent Amount with respect to all Alternate
Currency Letters of Credit monthly, as of the first Business Day of each month.
Interest shall accrue on the Letter of Credit Collateral Account in accordance
with the provisions of Section 7.4.
          (c) From and after the Maturity Date, the Administrative Agent shall
calculate the Dollar Equivalent Amount of any outstanding Alternate Currency
Letters of Credit on the last Business Day of each

48



--------------------------------------------------------------------------------



 



month. If at any such time the Dollar Equivalent Amount of the Letter of Credit
Usage, so determined by the Administrative Agent, exceeds the amount in the
Letter of Credit Collateral Account, the Guarantors, within three (3) Business
Days after notice thereof from the Administrative Agent, shall deposit (and
cause the applicable Qualified Borrowers to deposit) any such shortfall in the
Letter of Credit Collateral Account.
ARTICLE III
GUARANTY
     Section 3.1 Guaranty of Payment. Subject to the limitation set forth below,
each Guarantor hereby jointly and severally unconditionally guarantees to each
Bank and the Administrative Agent the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by acceleration
or otherwise) and the timely performance of all other obligations under this
Agreement and the other Loan Documents. This Guaranty is a guaranty of payment
and not of collection and is a continuing guaranty and shall apply to the
Obligations whenever arising. Notwithstanding any provision to the contrary
contained herein or in any of the other Loan Documents, to the extent the
obligations of any Guarantor shall be adjudicated to be invalid or unenforceable
for any reason (including, without limitation, because of any applicable state
or federal law relating to fraudulent conveyances or transfers) then the
obligations of such Guarantor hereunder shall be limited to the maximum amount
that is permissible under applicable law (whether federal or state or otherwise
and including, without limitation, applicable insolvency, bankruptcy or other
laws affecting creditors rights generally, or general principles of equity).
     Section 3.2 Obligations Unconditional. The obligations of each Guarantor
hereunder are, joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or any other agreement or instrument referred to therein, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor other than the defense of the
actual timely payment by the relevant Borrower of its Obligations. Each
Guarantor guarantees that the Obligations will be paid regardless of any
applicable law, regulation, order or decree now or hereinafter in effect in any
jurisdiction affecting any terms of such Obligation or any right of any Bank or
the Administrative Agent with respect thereto. Each Guarantor agrees that this
Guaranty may be enforced by the Banks without the necessity at any time of
resorting to or exhausting any other security or collateral and without the
necessity at any time of having recourse to the Notes or any other of the Loan
Documents or any collateral, if any, hereafter securing the Obligations or
otherwise and each Guarantor hereby waives the right to require the Banks to
proceed against any Borrower or any other Person (including the other Guarantor
or any other co-guarantor) or to require the Banks to pursue any other remedy or
enforce any other right. Each Guarantor further agrees that it shall have no
right of subrogation, indemnity, reimbursement or contribution against any
Borrower, the other Guarantor, or any other guarantor of the Obligations for
amounts paid under this Guaranty until such time as the Banks have been paid in
full, all Commitments under this Agreement have been terminated. Each Guarantor
further agrees that nothing contained herein shall prevent the Banks from suing
on the Notes or any of the other Loan Documents or foreclosing its security
interest in or Lien on any collateral, if any, securing the Obligation or from
exercising any other rights available to it under this Agreement, the Notes, any
other of the Loan Documents, or any other instrument of security, if any, and
the exercise of any of the aforesaid rights and the completion of any
foreclosure proceedings shall not constitute a discharge of either Guarantor’s
obligations hereunder; it being the purpose and intent of each Guarantor that
its obligations hereunder shall be absolute, independent and unconditional under
any and all circumstances. Neither the obligations of any Guarantor under this
Guaranty nor any remedy for the enforcement thereof shall be impaired, modified,
changed or released in any manner whatsoever by an impairment, modification,
change, release or limitation of the liability of any Borrower or any Guarantor
or by reason of the bankruptcy or insolvency of any Borrower or any Guarantor.
Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent or any Bank on this Guaranty or acceptance of this
Guaranty. The Obligations, and any

49



--------------------------------------------------------------------------------



 



part thereof, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty. All dealings between each Borrower and each Guarantor, on the one
hand, and the Administrative Agent and the Banks, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Guaranty. Guarantor further agrees to all rights of set-off as set forth in
Section 10.5. During the continuance of any Event of Default, each Guarantor
hereby subordinates to the Obligations all debts, liabilities and other
obligations, whether direct, indirect, primary, secondary, several, joint and
several or otherwise, and irrespective of whether such debts, liabilities and
obligations be evidenced by note, contract, open account, book entry or
otherwise, owing by any Borrower to any Guarantor.
     Section 3.3 Modifications. Each Guarantor agrees that: (a) all or any part
of the collateral now or hereafter held for the Obligations, if any, may be
exchanged, compromised or surrendered from time to time; (b) none of the Banks
or the Administrative Agent shall have any obligation to protect, perfect,
secure or insure any such security interests, liens or encumbrances now or
hereafter held, if any, for the Obligations or the properties subject thereto;
(c) the time or place of payment of the Obligations may be changed or extended,
in whole or in part, to a time certain or otherwise, and may be renewed or
accelerated, in whole or in part; (d) any Borrower and any other party liable
for payment under the Loan Documents may be granted indulgences generally;
(e) any of the provisions of the Notes or any of the other Loan Documents may be
waived or, with the consent of the Guarantors, modified or amended; (f) any
party (including any co-guarantor) liable for the payment thereof may be granted
indulgences or be released; and (g) any deposit balance for the credit of any
Borrower or any other party liable for the payment of the Obligations or liable
upon any security therefor may be released, in whole or in part, at, before or
after the stated, extended or accelerated maturity of the Obligations, all
without notice to or further assent by such Guarantor, which shall remain bound
thereon, notwithstanding any such exchange, compromise, surrender, extension,
renewal, acceleration, modification, indulgence or release.
     Section 3.4 Waiver of Rights. Each Guarantor expressly waives to the
fullest extent permitted by applicable law: (a) notice of acceptance of this
Guaranty by the Banks and of all extensions of credit to any Borrower by the
Banks; (b) presentment and demand for payment or performance of any of the
Obligations; (c) protest and notice of dishonor or of default (except as
specifically required in this Agreement) with respect to the Obligations or with
respect to any security therefor; (d) notice of the Banks obtaining, amending,
substituting for, releasing, waiving or modifying any security interest, lien or
encumbrance, if any, hereafter securing the Obligations, or the Banks’
subordinating, compromising, discharging or releasing such security interests,
liens or encumbrances, if any; and (e) all other notices to which such Guarantor
might otherwise be entitled.
     Section 3.5 Reinstatement. The obligations of each Guarantor under this
Article III shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Bank on demand for all reasonable costs and
expenses (including, without limitation, reasonable fees and expenses of legal
counsel) incurred by such Person in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
     Section 3.6 Remedies. Each Guarantor agrees that, as between Guarantors, on
the one hand, and the Administrative Agent and the Banks, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 7.2 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 7.2) notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing such Obligations
from becoming automatically due and

50



--------------------------------------------------------------------------------



 



payable) as against any other Person and that, in the event of such declaration
(or such Obligations being deemed to have become automatically due and payable),
such Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable, jointly and severally, by Guarantors.
     Section 3.7 Subrogation. Each Guarantor agrees that, until the Obligations
are paid in full in cash, it will not exercise, and hereby waives, any right of
reimbursement, subrogation, contribution, set-off or other claims against any
Borrower arising by contract or operation of law in connection with any payment
made or required to be made by any Guarantor under this Agreement or the other
Loan Documents. After the indefeasible payment in full in cash of the
Obligations (other than any part of the Obligations that represents contingent
contractual indemnities), each Guarantor shall be entitled to exercise against
any Borrower all such rights of reimbursement, subrogation, contribution, and
set-off, and all such other claims, to the fullest extent permitted by law.
ARTICLE IV
CONDITIONS
     Section 4.1 Closing. The closing hereunder shall occur on the date when
each of the following conditions is satisfied (or waived in writing by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:
          (a) Notes. The Borrowers shall have executed and delivered to the
Administrative Agent a Note payable for the account of each Bank, dated on or
before the Closing Date and complying with the provisions of Section 2.4;
          (b) Credit Agreement. The Guarantors, the Borrowers, the
Administrative Agent and each of the Banks shall have delivered to the
Guarantors and the Administrative Agent a duly executed original of this
Agreement;
          (c) Qualified Borrower Joinder Documents. The Borrowers shall have
delivered to the Administrative Agent duly executed Qualified Borrower Joinder
Documents, satisfactory to the Administrative Agent in its discretion as to form
and substance;
          (d) Legal Opinions. The Administrative Agent shall have received an
opinion of DLA Piper US LLP, special counsel to the Credit Parties, covering
such matters relating to the transactions contemplated hereby as reasonably
requested by the Administrative Agent, and acceptable to the Administrative
Agent, the Banks and their counsel;
          (e) Constituent Documents. The Administrative Agent shall have
received all documents the Administrative Agent may reasonably request relating
to the existence of the Guarantors, the authority for and the validity of this
Agreement and the other Loan Documents, the incumbency of officers executing
this Agreement and the other Loan Documents and any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent. Such
documentation shall include, without limitation, the agreement of limited
partnership of AMB LP, as well as the certificate of limited partnership of AMB
LP, both as amended, modified or supplemented to the Closing Date, certified to
be true, correct and complete by a senior officer of AMB LP as of a date not
more than ten (10) days prior to the Closing Date, together with a certificate
of existence as to AMB LP from the Secretary of State (or the equivalent
thereof) of Delaware, to be dated not more than thirty (30) days prior to the
Closing Date, as well as the articles of incorporation of AMB, as amended,
modified or supplemented to the Closing Date, certified to be true, correct and
complete by a senior officer of AMB as of a date not more than ten (10) days
prior to the Closing Date, together with a good standing certificate as to AMB
from the Secretary of State (or the equivalent thereof) of Maryland, to be dated
not more than thirty (30) days prior to the Closing Date;

51



--------------------------------------------------------------------------------



 



          (f) Solvency Certificate. The Borrowers and each Guarantor shall have
executed a solvency certificate acceptable to the Administrative Agent;
          (g) Counterparts; Satisfactory Form. The Administrative Agent shall
have received all certificates, agreements and other documents and papers
referred to in this Section 4.1 and the Notice of Borrowing referred to in
Section 4.2, if applicable, unless otherwise specified, in sufficient
counterparts, satisfactory in form and substance to the Administrative Agent in
its sole discretion;
          (h) Actions Taken. The Borrowers and Guarantors shall have taken all
actions required to authorize the execution and delivery of this Agreement and
the other Loan Documents and the performance thereof by such Borrowers and each
Guarantor;
          (i) No Environmental Liability. The Banks shall be satisfied that
neither the Borrowers nor AMB LP, AMB, nor any Consolidated Subsidiary, is
subject to any present or contingent environmental liability which could have a
Material Adverse Effect and Guarantors shall have delivered a certificate so
stating;
          (j) Payment of Fees. The Administrative Agent shall have received, for
its and any other Bank’s account, all fees due and payable pursuant to
Section 2.7 hereof on or before the Closing Date, and the reasonable fees and
expenses accrued through the Closing Date of Haynes and Boone, L.L.P. and
applicable local counsel, if required by such firm and if such firm has
delivered an invoice in reasonable detail of such fees and expenses in
sufficient time for the approval and processing of the same, shall have been
paid to Haynes and Boone, L.L.P. and applicable local counsel;
          (k) Approvals. Guarantors shall have delivered copies of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by the each of them, and the validity and
enforceability, of the Loan Documents, or in connection with any of the
transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;
          (l) No Default. No Default or Event of Default shall have occurred;
and
          (m) Compliance Certificate. AMB LP shall have delivered a certificate
in form acceptable to Administrative Agent showing compliance with the
requirements of Section 6.8 as of the Closing Date.
     Section 4.2 Borrowings. The obligation of any Bank to make a Loan or to
participate in any Letter of Credit issued by the Fronting Bank and the
obligation of the Fronting Bank to issue a Letter of Credit is subject to the
satisfaction of the following conditions:
          (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2 or a request to cause a Fronting Bank to issue a Letter
of Credit pursuant to Section 2.17;
          (b) immediately after such Borrowing: (i) the aggregate outstanding
principal Dollar Equivalent Amount of the Aggregate Loans plus the Letter of
Credit Usage and the Rupee Letter of Credit Usage will not exceed the aggregate
amount of the Commitments; (ii) the aggregate outstanding principal Dollar
Equivalent Amount of the Loans plus Letter of Credit Usage denominated in the
currency of such Borrowing will not exceed the applicable Tranche Commitment;
and (iii) the Loans have been funded in accordance with the Tranche Percentages;

52



--------------------------------------------------------------------------------



 



          (c) immediately before and after such Borrowing or issuance of any
Letter of Credit, no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to the making of such Loans or
the issuance of such Letter of Credit;
          (d) the representations and warranties of the Guarantors contained in
this Agreement (other than representations and warranties which expressly speak
as of a different date) shall be true and correct in all material respects on
and as of the date of such Borrowing both before and after giving effect to the
making of such Loans;
          (e) no law or regulation shall have been adopted, no order, judgment
or decree of any governmental authority shall have been issued, and no
litigation shall be pending, which does or seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans or the consummation of the
transactions contemplated by this Agreement; and
          (f) no event, act or condition shall have occurred after the Closing
Date which, in the reasonable judgment of the Administrative Agent or the
Majority Banks, as the case may be, has had or is likely to have a Material
Adverse Effect.
Each Borrowing or issuance of a Letter of Credit hereunder shall be deemed to be
a representation and warranty by the Credit Parties on the date of such
Borrowing or issuance as to the facts specified in clauses (b), (c), (d), (e)
and (f) (to the extent that any Credit Party is or should have been aware of any
Material Adverse Effect) of this Section, except as otherwise disclosed in
writing by a Credit Party to the Banks. Notwithstanding anything herein to the
contrary, no Borrowing or issuance of a Letter of Credit shall be permitted if
such Borrowing would cause any Credit Party to fail to be in compliance with any
of the covenants contained in this Agreement or in any of the other Loan
Documents.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     In order to induce the Administrative Agent and each of the other Banks
which is or may become a party to this Agreement to make the Loans, each Credit
Party, as applicable, makes the following representations and warranties as of
the Closing Date. Such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the other Loan
Documents and the making of the Loans.
     Section 5.1 Existence and Power. AMB LP is a limited partnership, duly
formed and validly existing as a limited partnership under the laws of the State
of Delaware and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. AMB is a corporation, duly formed,
validly existing and in good standing under the laws of the State of Maryland
and has all powers and all material governmental licenses, authorizations,
consents and approvals required to own its property and assets and carry on its
business as now conducted or as it presently proposes to conduct and has been
duly qualified and is in good standing in every jurisdiction in which the
failure to be so qualified and/or in good standing is likely to have a Material
Adverse Effect. Each Borrower is a duly formed and validly existing juridical
entity under the laws of its jurisdiction of formation and has all powers and
all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.

53



--------------------------------------------------------------------------------



 



     Section 5.2 Power and Authority. AMB LP and each Borrower has the requisite
power and authority to execute, deliver and carry out the terms and provisions
of each of the Loan Documents to which it is a party and has taken all necessary
action, if any, to authorize the execution and delivery on behalf of AMB LP or
such Borrower and the performance by AMB LP or such Borrower of the Loan
Documents to which it is a party. AMB LP, each Borrower and AMB each have duly
executed and delivered each Loan Document to which it is a party in accordance
with the terms of this Agreement, and each such Loan Document constitutes the
legal, valid and binding obligation of AMB LP, such Borrower and AMB,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable insolvency, bankruptcy or other laws affecting creditors
rights generally, or general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law. AMB has the power and
authority to execute, deliver and carry out the terms and provisions of each of
the Loan Documents to which it is a party and has taken all necessary action to
authorize the execution, delivery and performance of such Loan Documents. AMB,
as general partner of AMB LP, has the power and authority to execute, deliver
and carry out the terms and provisions of each of the Loan Documents on behalf
of AMB LP to which AMB LP is a party and has taken all necessary action to
authorize the execution and delivery on behalf of AMB LP and the performance by
AMB LP of such Loan Documents.
     Section 5.3 No Violation.
          (a) Neither the execution, delivery or performance by or on behalf of
AMB LP of the Loan Documents to which it is a party, nor compliance by AMB LP
with the terms and provisions thereof nor the consummation of the transactions
contemplated by such Loan Documents: (i) will materially contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality; (ii) will
materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of AMB LP or any of its Consolidated
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or other instrument to which AMB LP (or of any partnership of
which AMB LP is a partner) or any of its Consolidated Subsidiaries is a party or
by which it or any of its property or assets is bound or to which it is subject
(except for such breaches and defaults under loan agreements which the lenders
thereunder have agreed to forbear pursuant to valid forbearance agreements); or
(iii) will cause a material default by AMB LP under any organizational document
of any Person in which AMB LP has an interest, or cause a material default under
AMB LP’s agreement or certificate of limited partnership, the consequences of
which conflict, breach or default would have a Material Adverse Effect, or
result in or require the creation or imposition of any Lien whatsoever upon any
Property (except as contemplated herein).
          (b) Neither the execution, delivery or performance by AMB of the Loan
Documents to which it is a party, nor compliance by AMB with the terms and
provisions thereof nor the consummation of the transactions contemplated by such
Loan Documents: (i) will materially contravene any applicable provision of any
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality; (ii) will materially conflict with or result in
any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
AMB or any of its Consolidated Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, or other agreement or other instrument to
which AMB (or of any partnership of which AMB is a partner) or any of its
Consolidated Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it is subject (except for such breaches and defaults
under loan agreements which the lenders thereunder have agreed to forbear
pursuant to valid forbearance agreements); or (iii) will cause a material
default by AMB under any organizational document of any Person in which AMB has
an interest, the consequences of which conflict, breach or default would have a
Material Adverse Effect, or result in or require the creation or imposition of
any Lien whatsoever upon any Property (except as contemplated herein).

54



--------------------------------------------------------------------------------



 



          (c) Neither the execution, delivery or performance by any Borrower of
the Loan Documents to which it is a party, nor compliance by such Borrower with
the terms and provisions thereof nor the consummation of the transactions
contemplated by such Loan Documents, (i) will materially contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Borrower pursuant to the terms
of any indenture, mortgage, deed of trust, or other agreement or other
instrument to which such Borrower (or of any partnership of which such Borrower
is a partner) is a party or by which it or any of its property or assets is
bound or to which it is subject (except for such breaches and defaults under
loan agreements which the lenders thereunder have agreed to forbear pursuant to
valid forbearance agreements), or (iii) will cause a material default by such
Borrower under any organizational document of any Person in which such Borrower
has an interest, the consequences of which conflict, breach or default would
have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).
     Section 5.4 Financial Information.
          (a) The consolidated balance sheet of AMB LP, AMB and their
Consolidated Subsidiaries as of December 31, 2006, and the related consolidated
statements of operations and cash flows of AMB LP and AMB for the fiscal year
then ended, reported on by PricewaterhouseCoopers fairly present, in conformity
with GAAP, the consolidated financial position of AMB LP, AMB and their
Consolidated Subsidiaries as of such date and the consolidated results of
operations and cash flows for such fiscal quarter.
          (b) Since March 31, 2007: (i) except as may have been disclosed in
writing to the Banks, nothing has occurred having a Material Adverse Effect; and
(ii) except as set forth on Schedule 5.4(b), neither AMB LP nor AMB has incurred
any material indebtedness or guaranty on or before the Closing Date.
     Section 5.5 Litigation. Except as previously disclosed by AMB LP in writing
to the Banks, there is no action, suit or proceeding pending against, or to the
knowledge of AMB LP threatened against or affecting: (i) AMB LP, any Borrower,
AMB or any of their Consolidated Subsidiaries; (ii) the Loan Documents or any of
the transactions contemplated by the Loan Documents or (iii) any of their
assets, before any court or arbitrator or any governmental body, agency or
official in which there is a reasonable possibility of an adverse decision which
could, individually, or in the aggregate have a Material Adverse Effect or which
in any manner draws into question the validity of this Agreement or the other
Loan Documents. As of the Closing Date, no such action, suit or proceeding
exists.
     Section 5.6 Intentionally Omitted.
     Section 5.7 Environmental. AMB LP conducts reviews of the effect of
Environmental Laws on the business, operations and properties of AMB LP and its
Consolidated Subsidiaries when necessary in the course of which it identifies
and evaluates associated liabilities and costs (including, without limitation,
any capital or operating expenditures required for clean-up or closure of
properties presently owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, and any actual or potential liabilities to
third parties, including, without limitation, employees, and any related costs
and expenses). On the basis of this review, AMB LP has reasonably concluded that
such associated liabilities and costs, including, without limitation, the costs
of compliance with Environmental Laws, are unlikely to have a Material Adverse
Effect.

55



--------------------------------------------------------------------------------



 



     Section 5.8 Taxes. AMB LP, each Borrower, AMB and their Consolidated
Subsidiaries have filed all United States Federal income tax returns and all
other material tax returns which are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the AMB LP, any Borrower, AMB or any Consolidated Subsidiary, except such taxes,
if any, as are reserved against in accordance with GAAP, such taxes as are being
contested in good faith by appropriate proceedings or such taxes, the failure to
make payment of which when due and payable will not have, in the aggregate, a
Material Adverse Effect. The charges, accruals and reserves on the books of the
AMB LP, AMB and their Consolidated Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of AMB LP, adequate.
     Section 5.9 Full Disclosure. All information heretofore furnished by any
Credit Party to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby or thereby
is true and accurate in all material respects on the date as of which such
information is stated or certified. Each Credit Party has disclosed to the
Administrative Agent, in writing any and all facts which have or may have (to
the extent such Credit Party can now reasonably foresee) a Material Adverse
Effect.
     Section 5.10 Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
AMB LP, each Borrower and AMB will be Solvent.
     Section 5.11 Use of Proceeds. All proceeds of the Loans will be used by
Borrowers only in accordance with the provisions hereof. Neither the making of
any Loan nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of regulations T, U, or X of the Federal Reserve Board.
     Section 5.12 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not have a Material Adverse Effect.
     Section 5.13 Investment Company Act; Public Utility Holding Company Act.
Neither AMB LP, any Borrower, AMB nor any Consolidated Subsidiary (other than
AMB Capital Partners, LLC) is: (x) an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended; (y) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 2005; or (z) subject to any other federal or state law or
regulation which purports to restrict or regulate its ability to borrow money.
     Section 5.14 Principal Offices. As of the Closing Date, the principal
office, chief executive office and principal place of business of AMB LP and AMB
is Pier 1, Bay 1, San Francisco, CA 94111.
     Section 5.15 REIT Status. AMB is qualified and AMB intends to continue to
qualify as a real estate investment trust under the Code.
     Section 5.16 Patents, Trademarks, etc. AMB LP and each Borrower has
obtained and holds in full force and effect all patents, trademarks,
servicemarks, trade names, copyrights and other such rights, free from
burdensome restrictions, which are necessary for the operation of its business
as presently conducted, the impairment of which is likely to have a Material
Adverse Effect.

56



--------------------------------------------------------------------------------



 



     Section 5.17 Judgments. As of the Closing Date, there are no final,
non-appealable judgments or decrees in an aggregate amount of Thirty-Five
Million Dollars ($35,000,000) or more entered by a court or courts of competent
jurisdiction against any Credit Party, or, to the extent such judgment would be
recourse to either Guarantor, any of its Consolidated Subsidiaries (other than
judgments as to which, and only to the extent, a reputable insurance company has
acknowledged coverage of such claim in writing or which have been paid or
stayed).
     Section 5.18 No Default. No Event of Default or, to the best of AMB LP’s
knowledge, Default exists under or with respect to any Loan Document and neither
AMB LP, any Borrower, nor AMB is in default in any material respect beyond any
applicable grace period under or with respect to any other material agreement,
instrument or undertaking to which it is a party or by which it or any of its
property is bound in any respect, the existence of which default is likely to
result in a Material Adverse Effect.
     Section 5.19 Licenses, etc. AMB LP and each Borrower has obtained and does
hold in full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other consents and approvals which are necessary for the operation of its
businesses as presently conducted, the absence of which is likely to have a
Material Adverse Effect.
     Section 5.20 Compliance With Law. To AMB LP’s knowledge, AMB LP, each
Borrower and each of its respective Real Property Assets are in compliance with
all laws, rules, regulations, orders, judgments, writs and decrees, including,
without limitation, all building and zoning ordinances and codes, the failure to
comply with which is likely to have a Material Adverse Effect.
     Section 5.21 No Burdensome Restrictions. Except as may have been disclosed
by AMB LP in writing to the Banks, neither AMB LP nor any Borrower is a party to
any agreement or instrument or subject to any other obligation or any charter or
corporate or partnership restriction, as the case may be, which, individually or
in the aggregate, is likely to have a Material Adverse Effect.
     Section 5.22 Brokers’ Fees. No Credit Party has dealt with any broker or
finder with respect to the transactions contemplated by this Agreement or
otherwise in connection with this Agreement, and no Credit Party has done any
act, had any negotiations or conversation, or made any agreements or promises
which will in any way create or give rise to any obligation or liability for the
payment by any Borrower of any brokerage fee, charge, commission or other
compensation to any party with respect to the transactions contemplated by the
Loan Documents, other than the fees payable to the Administrative Agent and the
Banks, and certain other Persons as previously disclosed in writing to the
Administrative Agent.
     Section 5.23 Intentionally Omitted.
     Section 5.24 Insurance. AMB LP currently maintains insurance at 100%
replacement cost insurance coverage (subject to customary deductibles) in
respect of each of its Real Property Assets, as well as commercial general
liability insurance (including, without limitation, “builders’ risk” where
applicable) against claims for personal, and bodily injury and/or death, to one
or more persons, or property damage, as well as workers’ compensation insurance,
in each case with respect to liability and casualty insurance with insurers
having an A.M. Best policyholders’ rating of not less than A-VII in amounts that
prudent owners of assets such as AMB LP’s directly or indirectly owned Real
Property Assets would maintain.
     Section 5.25 Organizational Documents. The documents delivered pursuant to
Section 4.1(e) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of AMB LP,
each Borrower as of the Closing Date and AMB. AMB LP represents that it has
delivered to the Administrative Agent true, correct and complete copies of each
such document. AMB

57



--------------------------------------------------------------------------------



 



is the general partner of AMB LP. AMB held (directly or indirectly)
approximately 95.0% of the general partnership interest in AMB LP, excluding
preference units, as of December 31, 2006.
     Section 5.26 Unencumbered Properties. As of March 31, 2007, each Property
listed on Schedule 1.1 as a Unencumbered Property: (a) is wholly-owned or ground
leased (directly or beneficially) by AMB LP, a Financing Partnership or a Joint
Venture Subsidiary; (b) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by AMB LP, AMB or any Joint
Venture Parent subject) to a Lien which secures Indebtedness of any Person,
other than Permitted Liens; and (c) is not subject (nor are any equity interests
in such Property that are owned directly or indirectly by AMB LP, AMB or Joint
Venture Parent subject) to any Negative Pledge. All of the information set forth
on Schedule 1.1 is true and correct in all material respects as of March 31,
2007.
ARTICLE VI
AFFIRMATIVE AND NEGATIVE COVENANTS
     Each Guarantor covenants and agrees, as applicable, that, so long as any
Bank has any Commitment hereunder or any Obligations remain unpaid:
     Section 6.1 Information. AMB LP will deliver to each of the Banks:
          (a) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 95 days after the end of each Fiscal Year of AMB LP and AMB)
a consolidated balance sheet of AMB LP, AMB and their Consolidated Subsidiaries
as of the end of such Fiscal Year and the related consolidated statements of AMB
LP’s and AMB’s operations and consolidated statements of AMB LP’s and AMB’s cash
flow for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year (if available), all reported in a manner
acceptable to the Securities and Exchange Commission on AMB LP’s and AMB’s
Form 10K and reported on by PricewaterhouseCoopers or other independent public
accountants of nationally recognized standing;
          (b) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 50 days after the end of each of the first three quarters of
each Fiscal Year of the AMB LP and AMB): (i) a consolidated balance sheet of AMB
LP, AMB and their Consolidated Subsidiaries as of the end of such quarter and
the related consolidated statements of AMB LP’s and AMB’s operations and
consolidated statements of AMB LP’s and AMB’s cash flow for such quarter and for
the portion of the AMB LP’s and AMB’s Fiscal Year ended at the end of such
quarter, all reported in the form provided to the Securities and Exchange
Commission on AMB LP’s and AMB’s Form 10Q; and (ii) and such other information
reasonably requested by the Administrative Agent or any Bank;
          (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer of AMB LP: (i) setting forth in reasonable detail (including,
without limitation, reconciliation to GAAP) the calculations required to
establish whether AMB LP was in compliance with the requirements of Section 6.8
on the date of such financial statements; (ii) certifying: (x) that such
financial statements fairly present in all material respects the financial
condition and the results of operations of AMB LP on the dates and for the
periods indicated, on the basis of GAAP, with respect to AMB LP subject, in the
case of interim financial statements, to normally recurring year-end
adjustments; and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of AMB LP during the
period beginning on the date through which the last such review was made
pursuant to this Section 6.1(c) (or, in the case of the first certification
pursuant to this Section 6.1(c), the Closing Date) and

58



--------------------------------------------------------------------------------



 



ending on a date not more than ten (10) Business Days prior to, but excluding,
the date of such delivery and that (1) on the basis of such financial statements
and such review of the Loan Documents, no Event of Default existed under
Section 7.1(b) with respect to Sections 6.8 and 6.9 at or as of the date of said
financial statements; and (2) on the basis of such review of the Loan Documents
and the business and condition of AMB LP, to the best knowledge of such officer,
as of the last day of the period covered by such certificate no Default or Event
of Default under any other provision of Section 7.1 occurred and is continuing
or, if any such Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof and, the action AMB LP proposes to take
in respect thereof. Such certificate shall set forth the calculations required
to establish the matters described in clauses (1) and (2) above;
          (d) (i) within five (5) Business Days after any officer of any
Guarantor obtains knowledge of any Default, if such Default is then continuing,
a certificate of the chief financial officer, or other executive officer of such
Guarantor setting forth the details thereof and the action which the Credit
Parties are taking or propose to take with respect thereto; and (ii) promptly
and in any event within five (5) Business Days after any Guarantor obtains
knowledge thereof, notice of: (x) any litigation or governmental proceeding
pending or threatened against any Credit Party or the directly or indirectly
held Real Property Assets of Guarantors as to which there is a reasonable
possibility of an adverse determination and which, if adversely determined, is
likely to individually or in the aggregate, result in a Material Adverse Effect;
and (y) any other event, act or condition which is likely to result in a
Material Adverse Effect;
          (e) promptly upon the mailing thereof to the shareholders of AMB
generally, copies of all proxy statements so mailed;
          (f) promptly upon the filing thereof and to the extent that the same
is not publicly available, copies of all reports on Forms 10-K and 10-Q (or
their equivalents) (other than the exhibits thereto, which exhibits will be
provided upon request therefor by any Bank) which AMB shall have filed with the
Securities and Exchange Commission;
          (g) promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group: (i) gives or is required to give notice to the PBGC
of any “reportable event” (as defined in Section 4043 of ERISA) with respect to
any Plan which might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, and in the case of clauses (i) through (vii) above, which event
could result in a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of AMB LP setting forth details as to
such occurrence and action, if any, which AMB LP or applicable member of the
ERISA Group is required or proposes to take;
          (h) promptly and in any event within ten (10) days after AMB LP
obtains actual knowledge of any of the following events, a certificate of AMB
LP, executed by an officer of AMB LP, specifying the nature of such condition,
and AMB LP’s or, if AMB LP has actual knowledge thereof, the

59



--------------------------------------------------------------------------------



 



Environmental Affiliate’s proposed initial response thereto: (i) the receipt by
AMB LP, or any of the Environmental Affiliates of any communication (written or
oral), whether from a governmental authority, citizens group, employee or
otherwise, that alleges that AMB LP, or any of the Environmental Affiliates, is
not in compliance with applicable Environmental Laws, and such noncompliance is
likely to have a Material Adverse Effect; (ii) the existence of any
Environmental Claim pending against AMB LP or any Environmental Affiliate and
such Environmental Claim is likely to have a Material Adverse Effect; or
(iii) any release, emission, discharge or disposal of any Material of
Environmental Concern that is likely to form the basis of any Environmental
Claim against AMB LP or any Environmental Affiliate which in any such event is
likely to have a Material Adverse Effect;
          (i) promptly and in any event within five (5) Business Days after
receipt of any notices or correspondence from any company or agent for any
company providing insurance coverage to AMB LP relating to any loss which is
likely to result in a Material Adverse Effect, copies of such notices and
correspondence;
          (j) simultaneously with the delivery of the information required by
Sections 6.1(a) and 6.1(b), a statement of all Qualifying Unencumbered
Properties; and
          (k) from time to time such additional information regarding the
financial position or business of AMB LP, AMB and their Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request in
writing, so long as disclosure of such information could not result in a
violation of, or expose AMB LP, AMB or their Subsidiaries to any material
liability under, any applicable law, ordinance or regulation or any agreements
with unaffiliated third parties that are binding on AMB LP, AMB or any of their
Subsidiaries or on any Property of any of them.
     Section 6.2 Payment of Obligations. AMB LP, each Borrower, AMB and their
Consolidated Subsidiaries will pay and discharge, at or before maturity, all
their respective material obligations and liabilities including, without
limitation, any obligation pursuant to any agreement by which it or any of its
properties is bound, in each case where the failure to so pay or discharge such
obligations or liabilities is likely to result in a Material Adverse Effect, and
will maintain in accordance with GAAP, appropriate reserves for the accrual of
any of the same.
     Section 6.3 Maintenance of Property; Insurance; Leases.
          (a) AMB LP will keep, and will cause each Consolidated Subsidiary to
keep, all property useful and necessary in its business, including without
limitation its Real Property Assets (for so long as it constitutes Real Property
Assets), in good repair, working order and condition, ordinary wear and tear
excepted, in each case where the failure to so maintain and repair will have a
Material Adverse Effect.
          (b) AMB LP shall maintain, or cause to be maintained, insurance
described in Section 5.24 hereof with insurers meeting the qualifications
described therein, which insurance shall in any event not provide for less
coverage than insurance customarily carried by owners of properties similar to,
and in the same locations as, Borrower’s Real Property Assets. AMB LP will
deliver to the Administrative Agent upon the reasonable request of the
Administrative Agent from time to time: (i) full information as to the insurance
carried; (ii) within five (5) days of receipt of notice from any insurer a copy
of any notice of cancellation or material change in coverage required by
Section 5.24 from that existing on the date of this Agreement; and
(iii) forthwith, notice of any cancellation or nonrenewal (without replacement)
of coverage by AMB LP.
     Section 6.4 Maintenance of Existence. AMB LP, each Borrower and AMB each
will preserve, renew and keep in full force and effect, their respective
partnership and corporate existence and their

60



--------------------------------------------------------------------------------



 



respective rights, privileges and franchises necessary for the normal conduct of
business unless the failure to maintain such rights and franchises does not have
a Material Adverse Effect.
     Section 6.5 Compliance with Laws. AMB LP, each Borrower and AMB will, and
will cause their Subsidiaries to, comply in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, and
all zoning and building codes with respect to its Real Property Assets and ERISA
and the rules and regulations thereunder and all federal securities laws) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to do so will not have a Material
Adverse Effect or expose the Administrative Agent or Banks to any material
liability therefor.
     Section 6.6 Inspection of Property, Books and Records. AMB LP, each
Borrower and AMB will keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities in conformity with GAAP, modified as
required by this Agreement and applicable law; and will permit representatives
of any Bank, at such Bank’s expense, or from and after an Event of Default, at
such Credit Party’s expense, to visit and inspect any of its properties,
including without limitation its Real Property Assets, and so long as disclosure
of such information could not result in a violation of, or expose AMB LP, any
Borrower, AMB or their Subsidiaries to any material liability under, any
applicable law, ordinance or regulation or any agreements with unaffiliated
third parties that are binding on AMB LP, any Borrower, AMB or any of their
Subsidiaries or on any Property of any of them, to examine and make abstracts
from any of its books and records and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all at such
reasonable times during normal business hours, upon reasonable prior notice and
as often as may reasonably be desired. The Administrative Agent shall coordinate
any such visit or inspection to arrange for review by any Bank requesting any
such visit or inspection.
     Section 6.7 Existence. AMB LP shall do or cause to be done, all things
necessary to preserve and keep in full force and effect its, each Borrower’s,
AMB’s and their Consolidated Subsidiaries’ existence and its patents,
trademarks, service marks, trade names, copyrights, franchises, licenses,
permits, certificates, authorizations, qualifications, accreditation, easements,
rights of way and other rights, consents and approvals the nonexistence of which
is likely to have a Material Adverse Effect.
     Section 6.8 Financial Covenants.
          (a) Total Liabilities to Total Asset Value. AMB LP shall not permit
the ratio of Total Liabilities to Total Asset Value of AMB LP to exceed 0.60:1
at any time; provided, however, such ratio may exceed 0.60:1 for any two
(2) consecutive quarters but in no event shall AMB LP permit the ratio of Total
Liabilities to Total Asset Value to exceed 0.65:1 at any time.
          (b) Adjusted EBITDA to Fixed Charges Ratio. AMB LP shall not permit
the ratio of Adjusted EBITDA to Fixed Charges, for the then most recently
completed four (4) consecutive Fiscal Quarters, to be less than 1.75:1.
          (c) Secured Debt to Total Asset Value. AMB LP shall not permit the
ratio of Secured Debt to Total Asset Value of AMB LP to exceed 0.25:1 at any
time.
          (d) Intentionally Omitted.
          (e) Unencumbered Net Operating Cash Flow to Unsecured Interest
Expense. AMB LP shall not permit the ratio of Unencumbered Net Operating Cash
Flow to Unsecured Interest Expense to be less than 1.75:1.

61



--------------------------------------------------------------------------------



 



          (f) Minimum Tangible Net Worth. The Consolidated Tangible Net Worth of
AMB LP determined in conformity with GAAP will at no time be less than the sum
of Two Billion Two Hundred Million Dollars ($2,200,000,000) and seventy percent
(70%) of the Net Offering Proceeds (other than proceeds received within ninety
(90) days after the redemption, retirement or repurchase of ownership or equity
interests in AMB LP or AMB, up to the amount paid by AMB LP or AMB in connection
with such redemption, retirement or repurchase, where, for the avoidance of
doubt, the net effect is that neither AMB LP nor AMB shall have increased its
Net Worth as a result of any such proceeds) received by AMB LP or AMB subsequent
to the Closing Date.
          (g) Dividends. During the continuance of a monetary Event of Default,
AMB LP shall only pay partnership distributions that are necessary to enable AMB
to make those dividends necessary to maintain AMB’s status as a real estate
investment trust.
          (h) Permitted Holdings. AMB LP’s primary business will not be
substantially different from that conducted by AMB LP on the Closing Date and
shall include the ownership, operation and development of Real Property Assets
and any other business activities of AMB LP and its Subsidiaries will remain
incidental thereto. Notwithstanding the foregoing, Borrower and Guarantors may
acquire or maintain Permitted Holdings if and so long as the aggregate value of
Permitted Holdings, whether held directly or indirectly by AMB LP does not
exceed, at any time, twenty-five percent (25%) of Total Asset Value of AMB LP
unless a greater percentage is approved by the Majority Banks (which approval
shall not be unreasonably withheld, conditioned or delayed). For purposes of
calculating the foregoing percentage, the value of Unimproved Assets shall be
calculated based upon the book value thereof, determined in accordance with
GAAP.
          (i) Intentionally Omitted.
          (j) No Liens. AMB LP and AMB shall not, and shall not allow any of
their Subsidiaries, Financing Partnerships or Joint Venture Subsidiaries to,
allow any Unencumbered Property (or any equity interests in such Property that
are owned directly or indirectly by AMB LP, AMB or any Joint Venture Parent),
that is necessary to comply with the provisions of Section 6.8(e) hereof, to
become subject to a Lien that secures the Indebtedness of any Person, other than
Permitted Liens.
          (k) Calculation. Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter.
     Section 6.9 Restriction on Fundamental Changes.
          (a) Neither AMB LP nor AMB shall enter into any merger or
consolidation without obtaining the prior written consent thereto in writing of
the Majority Banks, unless the following criteria are met: (i) either (x) AMB LP
or AMB is the surviving entity; or (y) the individuals constituting AMB’s board
of directors or board of trustees immediately prior to such merger or
consolidation represent a majority of the surviving entity’s board of directors
or board of trustees after such merger or consolidation; and (ii) the entity
which is merged into AMB LP or AMB is predominantly in the commercial real
estate business; Nothing in this Section shall be deemed to prohibit the sale or
leasing of portions of the Real Property Assets in the ordinary course of
business.
          (b) AMB LP shall not amend its agreement of limited partnership or
other organizational documents in any manner that would have a Material Adverse
Effect without the Majority Banks’ consent. Without limitation of the foregoing,
no Person shall be admitted as a general partner of AMB LP other than AMB. AMB
shall not amend its articles of incorporation, by-laws, or other organizational
documents in any manner that would have a Material Adverse Effect without the
Majority Banks’ consent. No Borrower shall

62



--------------------------------------------------------------------------------



 



amend its organizational documents in any manner that would have a Material
Adverse Effect without the Majority Banks’ consent. AMB LP shall not make any
“in-kind” transfer of any of its property or assets to any of its constituent
partners if such transfer would result in an Event of Default under
Section 7.1(b) by reason of a breach of the provisions of Section 6.8.
     Section 6.10 Changes in Business.
          (a) Except for Permitted Holdings and Foreign Property Interests,
neither AMB LP, any Borrower nor AMB shall enter into any business which is
substantially different from that conducted by AMB LP or AMB on the Closing Date
after giving effect to the transactions contemplated by the Loan Documents. AMB
shall carry on its business operations through AMB LP, its Consolidated
Subsidiaries and its Investment Affiliates.
          (b) Except for Permitted Holdings and Foreign Property Interests, AMB
LP shall not engage in any line of business which is substantially different
from the business conducted by AMB LP on the Closing Date, which includes the
ownership, operation and development of Real Property Assets and the provision
of services incidental thereto, whether directly or through its Consolidated
Subsidiaries and Investment Affiliates.
     Section 6.11 AMB Status.
          (a) Status. AMB shall at all times: (i) remain a publicly traded
company listed for trading on the New York Stock Exchange; and (ii) maintain its
status as a self-directed and self-administered real estate investment trust
under the Code.
          (b) Indebtedness. AMB shall not, directly or indirectly, create,
incur, assume or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except:
               (i) the Obligations; and
               (ii) Indebtedness of AMB LP for which there is recourse to AMB
which, after giving effect thereto, may be incurred or may remain outstanding
without giving rise to an Event of Default or Default under any provision of
this Article VI.
          (c) Restriction on Fundamental Changes.
               (i) AMB shall not have an investment in any Person other than:
(x) AMB LP or indirectly through AMB LP; (y) directly or indirectly in Financing
Partnerships; and (z) the interests identified on Schedule 6.11(c)(i) as being
owned by AMB.
               (ii) AMB shall not acquire an interest in any Property other than
securities issued by AMB LP and Financing Partnerships and the interests
identified on Schedule 6.11(c)(ii) attached hereto.
          (d) Environmental Liabilities. Neither AMB nor any of its Subsidiaries
shall become subject to any Environmental Claim which has a Material Adverse
Effect, including, without limitation, any arising out of or related to: (i) the
release or threatened release of any Material of Environmental Concern into the
environment, or any remedial action in response thereto; or (ii) any violation
of any Environmental Laws. Notwithstanding the foregoing provision, AMB shall
have the right to contest in good faith any claim of violation of an
Environmental Law by appropriate legal proceedings and shall be entitled to
postpone compliance with the obligation being contested as long as: (i) no Event
of Default shall have occurred and be continuing; (ii) AMB shall have given
Administrative Agent prior written notice of the commencement of

63



--------------------------------------------------------------------------------



 



such contest; (iii) noncompliance with such Environmental Law shall not subject
AMB or such Subsidiary to any criminal penalty or subject the Administrative
Agent or any Bank to pay any civil penalty or to prosecution for a crime; and
(iv) no portion of any Property material to AMB LP or its condition or prospects
shall be in substantial danger of being sold, forfeited or lost, by reason of
such contest or the continued existence of the matter being contested.
          (e) Disposal of Partnership Interests. AMB will not directly or
indirectly convey, sell, transfer, assign, pledge or otherwise encumber or
dispose of any of its partnership interests in AMB LP or any of its equity
interest in any of the partners of AMB LP as of the date hereof (except in
connection with the dissolution or liquidation of such partners of AMB LP or the
redemption of interests in connection with stock repurchase programs), except
for the reduction of AMB’s interest in AMB LP arising from AMB LP’s issuance of
partnership interests in AMB LP or the retirement of preferred units by AMB LP.
AMB will continue to be the managing general partner of AMB LP.
     Section 6.12 Other Indebtedness. AMB LP and AMB shall not allow any of
their Subsidiaries, Financing Partnerships or Joint Venture Subsidiaries that
own, directly or indirectly, any Unencumbered Property to directly or indirectly
create, incur, assume or otherwise become or remain liable with respect to any
Indebtedness other than trade debt incurred in the ordinary course of business
and Indebtedness owing to AMB LP or any Financing Partnership, if the resulting
failure of such Property to qualify as a Unencumbered Property would result in
an Event of Default under Section 6.8.
     Section 6.13 Forward Equity Contracts. If AMB LP shall enter into any
forward equity contracts, AMB LP may only settle the same by delivery of stock,
it being agreed that if AMB LP shall settle the same with cash, the same shall
constitute an Event of Default hereunder unless AMB LP shall have received the
unanimous consent of the Banks to settle such forward equity contracts with
cash.
     Section 6.14 Capital Funding Loans. Notwithstanding anything in this
Agreement to the contrary, in the event that any Property located outside the
United States (each a “Non-US Property”) is owned by a Financing Partnership (a
“100% AMB Non-US Property Owner”), by a Joint Venture Subsidiary (a “JV Non-US
Property Owner”) or by a wholly-owned direct or indirect subsidiary of a Joint
Venture Subsidiary (a “Tiered Non-US Property Owner;” such Joint Venture
Subsidiary is hereinafter referred to as the “First Tier JV;” each entity
through which the First Tier JV indirectly owns a Tiered Non-US Property Owner
is hereinafter referred to as an “Intermediate Tier Entity;” and the Tiered
Non-US Property Owners, the 100% AMB Non-US Property Owners and the JV Non-US
Property Owners are sometimes hereinafter referred to individually as a “Non-US
Property Owner” and collectively as the “Non-US Property Owners”) and the Non-US
Property Owner or, in the case of any Tiered Non-US Property Owner, the related
First Tier JV or a related Intermediate Tier Entity has incurred Indebtedness
(whether or not such Indebtedness is secured by a Lien against such Non-US
Property and/or any direct or indirect equity interests in the Non-US Property
Owner) (each a “Capital Funding Loan”) held by:

  (x)   in the case of a 100% AMB Non-US Property Owner, AMB LP or any other
Financing Partnership, and     (y)   in the case of a JV Non-US Property Owner
or a Tiered Non-US Property Owner, either (AA) an entity (hereinafter an
“International FinCo”) in which AMB LP’s Share is the same or greater than AMB
LP’s Share in such Non-US Property Owner, or (BB) a Financing Partnership (or
AMB LP directly) and entities which are not Financing Partnerships (including
Persons who are not Affiliates of AMB LP or whose constituent entities include
Persons who are not Affiliates of AMB LP) (“Joint Lenders”), provided that AMB
LP’s direct or indirect share of such Indebtedness is the same or greater than
AMB LP’s Share of such Non-US Property Owner,

64



--------------------------------------------------------------------------------



 



then no such Capital Funding Loan or related Second Tier Funding Loan (as
defined below) shall be deemed to constitute Indebtedness for any purposes under
this Agreement, any Lien securing such Capital Funding Loan shall be a Permitted
Lien and no Non-US Property to which such Capital Funding Loan or Second Tier
Funding Loan relates shall fail to be a Unencumbered Property solely because the
capital provided to the applicable Non-US Property Owner or related First Tier
JV or Intermediate Tier Entity was in the form of a Capital Funding Loan rather
than a contribution to the equity of such Non-US Property Owner, First Tier JV
or Intermediate Tier Entity, so long as
          (a) in the case of a Capital Funding Loan made by an International
FinCo, the sale of such Capital Funding Loan, or the sale or refinancing of any
interest in the Non-US Property or any direct or indirect equity interests in
the Non-US Property Owner acquired as a result of the exercise of any remedies
in connection with the enforcement of such Capital Funding Loan, is
Substantially Controlled by AMB LP (as defined below),
          (b) in the case of a Capital Funding Loan made by Joint Lenders, any
remedies in connection with enforcement of such Capital Funding Loan may only be
exercised by such Joint Lenders concurrently and, in the event of any such
exercise and the Joint Lenders acquire such Non-US Property or any direct or
indirect equity interests in such Non-US Property Owner, the sale or refinancing
of such Non-US Property and, if the direct or indirect equity interests in such
Non-US Property Owner are held jointly, such equity interests will be
Substantially Controlled by AMB LP, and
          (c) no interest in any Capital Funding Loan or Second Tier Funding
Loan held directly or indirectly by AMB LP is subject to any Lien (other than a
Permitted Lien) or any Negative Pledge.
For purposes of the foregoing, an action will be “Substantially Controlled by
AMB LP” if such action is substantially controlled directly by AMB LP or through
one or more Financing Partnerships either by agreement of the parties, through
the provisions of a Person’s formation documents or otherwise. For purposes of
the preceding sentence, an action shall be deemed to be substantially controlled
directly by AMB LP or through one or more Financing Partnerships if AMB LP or
such Financing Partnerships have the ability to exercise a usual and customary
buy-sell right in the event of a disagreement regarding such action. As used
herein the term “Second Tier Funding Loan” means any loans made to an
International FinCo by AMB LP, any Financing Partnerships of AMB LP and/or any
other Person with an equity interest in such International FinCo (or affiliates
of such other Person) so long as (x) AMB LP’s direct or indirect share of the
combined loans of AMB LP, any Financing Partnership and/or such other Persons
(or affiliates thereof) to the International FinCo is the same or greater than
AMB LP’s Share of the applicable Non-US Property Owner, and (y) all such loans
are pari passu and any remedies that may be exercised in connection with
enforcement of such loans may only be exercised concurrently or not at all.
     Section 6.15 Additional Borrowers and Authorized Borrowers. If after the
Closing Date, a Qualified Borrower desires to become a Borrower hereunder, such
Qualified Borrower shall: (i) so notify the Administrative Agent; (ii) duly
execute and deliver to the Administrative Agent: (x) a Note made payable for the
account of each Bank; and (y) applicable Qualified Borrower Joinder Documents;
(iii) satisfy all of the conditions with respect thereto in form and substance
reasonably satisfactory to the Administrative Agent; and (iv) obtain the consent
of the Banks in the affected Tranche (such consent not to be unreasonably
withheld) that Qualified Borrower is acceptable as an Authorized Borrower in
such affected Tranche. Upon a Qualified Borrower’s addition as a Borrower
hereunder, such Qualified Borrower shall be deemed to be a Borrower hereunder.
The Administrative Agent shall promptly notify each Bank and, as applicable, the
Hong Kong Dollars Agent, each Reference Bank, or the Singapore Dollars Agent,
upon a Qualified Borrower’s addition as a Borrower hereunder and shall, upon
request by each Bank, provide copies of any Qualified Borrower Joinder Documents
in receipt thereof. Each such Borrower shall remain a Qualified Borrower for so
long as it has Obligations outstanding.

65



--------------------------------------------------------------------------------



 



     A Qualified Borrower may be designated as an Authorized Borrower under a
Tranche or Tranches by obtaining the consent of the Banks in the applicable
Tranche or Tranches (such consent not to be unreasonably withheld). Upon such
designation Administrative Agent shall amend Schedule 6.15 with delivery to the
Parties hereto.
     Section 6.16 Other Information. AMB LP hereby acknowledges that: (a) the
Administrative Agent and/or the Arranger may make available to the Banks
materials and/or information provided by or on behalf of AMB LP and AMB
hereunder (collectively, “Guarantor Materials”) by posting the Guarantor
Materials on IntraLinks or another similar electronic system (the “Platform”);
and (b) certain of the Banks may be “public-side” Banks (i.e., Banks that do not
wish to receive material non-public information with respect to AMB LP or its
securities) (each, a “Public Bank”). AMB LP hereby agrees that (w) all Guarantor
Materials that are to be made available to Public Banks shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking the
Guarantor Materials “PUBLIC,” AMB LP shall be deemed to have authorized the
Administrative Agent, the Arranger, and the Banks to treat such Guarantor
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to AMB LP or its
securities for purposes of United States Federal and state securities laws;
(y) all Guarantor Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Guarantor
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
ARTICLE VII
DEFAULTS
     Section 7.1 Events of Default. An “Event of Default” shall have occurred if
one or more of the following events shall have occurred and be continuing:
          (a) any Borrower shall fail to: (i) pay when due any principal of any
Loan; or (ii) any Borrower shall fail to pay when due interest on any Loan or
any fees or any other amount payable to the Administrative Agent or the Banks
hereunder, or pursuant to Sections 9.4(a) or 9.4(c), and the same shall continue
for a period of five (5) days after the same becomes due;
          (b) any Guarantor shall fail to observe or perform any covenant
applicable to it contained in Section 6.8, Sections 6.9(a) or 6.9(b),
Section 6.10, Sections 6.11(a), 6.11(b) or 6.11(c), Section 6.12, Section 6.13
or Section 6.15;
          (c) any Guarantor shall fail to observe or perform any covenant or
agreement applicable to it contained in this Agreement (other than those covered
by clauses (a), (b), (e), (f), (g), (h), (j), (n) or (o) of this Section 7.1)
for 30 days after written notice thereof has been given to such Guarantor by the
Administrative Agent; or if such default is of such a nature that it cannot with
reasonable effort be completely remedied within said period of thirty (30) days
such additional period of time as may be reasonably necessary to cure same,
provided such Guarantor commences such cure within said thirty (30) day period
and diligently prosecutes same, until completion, but in no event shall such
extended period exceed ninety (90) days;
          (d) any representation, warranty, certification or statement made by
any Credit Party in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made) and, with respect
to such representations, warranties, certifications or statements not known by
such Credit Party at the time made or deemed made to be incorrect, the defect
causing such representation or warranty to be incorrect

66



--------------------------------------------------------------------------------



 



when made (or deemed made) is not removed within thirty (30) days after written
notice thereof from the Administrative Agent to such Credit Party;
          (e) either Guarantor, any Borrower, any Subsidiary or any Investment
Affiliate shall default in the payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) of any amount owing in
respect of any Recourse Debt (other than the Obligations) for which the
aggregate outstanding principal amounts exceed Fifty Million Dollars
($50,000,000) and such default shall continue beyond the giving of any required
notice and the expiration of any applicable grace period and such default has
not been waived, in writing, by the holder of any such Debt; or either
Guarantor, any Borrower, any Subsidiary or any Investment Affiliate shall
default in the performance or observance of any obligation or condition with
respect to any such Recourse Debt or any other event shall occur or condition
exist beyond the giving of any required notice and the expiration of any
applicable grace period, if the effect of such default, event or condition is to
accelerate the maturity of any such indebtedness or to permit (without any
further requirement of notice or lapse of time) the holder or holders thereof,
or any trustee or agent for such holders, to accelerate the maturity of any such
indebtedness;
          (f) any Credit Party shall commence a voluntary case or other
proceeding seeking liquidation, reorganization, winding-up, judicial management,
receivership, scheme of arrangement, or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any action to authorize any of the foregoing;
          (g) an involuntary case or other proceeding shall be commenced against
any Credit Party seeking liquidation, reorganization, winding-up, judicial
management, receivership, scheme of arrangement, or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against any Credit Party under the federal bankruptcy laws as now or
hereafter in effect;
          (h) intentionally omitted;
          (i) one or more final, non-appealable judgments or decrees in an
aggregate amount of Thirty-Five Million Dollars ($35,000,000) or more shall be
entered by a court or courts of competent jurisdiction against the either
Guarantor or, to the extent of any recourse to either Guarantor, any Borrower,
or any Guarantor’s Consolidated Subsidiaries (other than any judgment as to
which, and only to the extent, a reputable insurance company has acknowledged
coverage of such claim in writing) and (i) any such judgments or decrees shall
not be stayed, discharged, paid, bonded or vacated within thirty (30) days, or
(ii) enforcement proceedings shall be commenced by any creditor on any such
judgments or decrees;
          (j) there shall be a change in the majority of the Board of Directors
of AMB during any twelve (12) month period, excluding any change in directors
resulting from: (i) the death or disability of any director; or
(ii) satisfaction of any requirement for the majority of the members of the
board of directors or trustees of AMB to qualify under applicable law as
independent directors, or (iii) the replacement of any director who is an
officer or employee of AMB or an affiliate of AMB with any other officer or
employee of AMB or an affiliate of AMB;

67



--------------------------------------------------------------------------------



 



          (k) any Person (including affiliates of such Person) or “group” (as
such term is defined in applicable federal securities laws and regulations)
shall acquire more than thirty percent (30%) of the common shares of AMB;
          (l) AMB shall cease at any time to qualify as a real estate investment
trust under the Code;
          (m) if any Termination Event with respect to a Plan, Multiemployer
Plan or Benefit Arrangement shall occur as a result of which Termination Event
or Events any member of the ERISA Group has incurred or may incur any liability
to the PBGC or any other Person and the sum (determined as of the date of
occurrence of such Termination Event) of the insufficiency of such Plan,
Multiemployer Plan or Benefit Arrangement and the insufficiency of any and all
other Plans, Multiemployer Plans and Benefit Arrangements with respect to which
such a Termination Event shall occur and be continuing (or, in the case of a
Multiple Employer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall occur and be continuing
and in the case of a liability with respect to a Termination Event which is or
could be a liability of AMB LP or AMB rather than a liability of the Plan, the
liability of AMB LP or AMB) is equal to or greater than $20,000,000 and which
the Administrative Agent reasonably determines will have a Material Adverse
Effect;
          (n) if, any member of the ERISA Group shall commit a failure described
in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;
          (o) at any time, for any reason any Guarantor or Borrower seeks to
repudiate its obligations under any Loan Document;
          (p) a default beyond any applicable notice or grace period under any
of the other Loan Documents;
          (q) any assets of any Guarantor or Borrower shall constitute “assets”
(within the meaning of ERISA or Section 4975 of the Code, including but not
limited to 29 C.F.R. § 2510.3-101 or any successor regulation thereto) of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code; or
          (r) the Note, the Loan, the Obligations, the Guaranty or any of the
Loan Documents or the exercise of any of the Administrative Agent’s or any of
the Bank’s rights in connection therewith shall constitute a prohibited
transaction under ERISA and/or the Code.
     Section 7.2 Rights and Remedies.
          (a) Upon the occurrence of any Event of Default described in
Sections 7.1(f), (g), (o) or (q), the Commitments shall immediately terminate
and the unpaid principal amount of, and any and all accrued interest on, the
Loans and any and all accrued fees and other Obligations hereunder shall
automatically become immediately due and payable, with all additional interest
from time to time accrued thereon and without presentation, demand, or protest
or other requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by each
Borrower; and upon the occurrence and during the continuance of any other Event
of Default, the Administrative Agent, following consultation with the Banks, may
(and upon the demand of the Majority Banks shall), by written notice to the
Borrowers,

68



--------------------------------------------------------------------------------



 



in addition to the exercise of all of the rights and remedies permitted the
Administrative Agent and the Banks at law or equity or under any of the other
Loan Documents, declare that the Commitments are terminated and declare the
unpaid principal amount of and any and all accrued and unpaid interest on the
Loans and any and all accrued fees and other Obligations hereunder to be, and
the same shall thereupon be, immediately due and payable with all additional
interest from time to time accrued thereon and (except as otherwise provided in
the Loan Documents) without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by each
Borrower.
          (b) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or at law or in
equity with respect to this Agreement or any other Loan Documents shall be
commenced and maintained by the Administrative Agent on behalf of the
Administrative Agent and/or the Banks. The Administrative Agent shall act at the
direction of the Majority Banks in connection with the exercise of any and all
remedies at law, in equity or under any of the Loan Documents or, if the
Majority Banks are unable to reach agreement, then, from and after an Event of
Default, the Administrative Agent may pursue such rights and remedies as it may
determine.
     Section 7.3 Notice of Default. The Administrative Agent shall give notice
to the applicable Borrower and the Guarantors under Sections 7.1(c) and 7.1(d)
promptly upon being requested to do so by the Majority Banks and shall thereupon
notify all the Banks thereof. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
(other than nonpayment of principal of or interest on the Loans) unless the
Administrative Agent has received notice in writing from a Bank or a Borrower
referring to this Agreement or the other Loan Documents, describing such event
or condition. Should the Administrative Agent receive notice of the occurrence
of a Default or Event of Default expressly stating that such notice is a notice
of a Default or Event of Default, or should the Administrative Agent send the
Borrowers a notice of a Default or Event of Default, the Administrative Agent
shall promptly give notice thereof to each Bank.
     Section 7.4 Actions in Respect of Letters of Credit.
          (a) If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder and an Event of Default shall have occurred and be
continuing, then, upon the occurrence and during the continuation thereof, the
Administrative Agent, after consultation with the Banks, may, and upon the
demand of the Majority Banks shall, whether in addition to the taking by the
Administrative Agent of any of the actions described in this Article or
otherwise, make a demand upon the Credit Parties to, and forthwith upon such
demand (but in any event within ten (10) days after such demand) the Credit
Parties shall, pay to the Administrative Agent, on behalf of the Banks, in same
day funds at the Administrative Agent’s office designated in such demand, for
deposit in a special cash collateral account (the “Letter of Credit Collateral
Account”) to be maintained in the name of the Administrative Agent (on behalf of
the Banks) and under its sole dominion and control at such place as shall be
designated by the Administrative Agent, an amount equal to the amount of the
Letter of Credit Usage under the Letters of Credit. Interest shall accrue on the
Letter of Credit Collateral Account at a rate equal to the rate on overnight
funds.
          (b) The Credit Parties hereby pledge, assign and grant to the
Administrative Agent, as administrative agent for its benefit and the ratable
benefit of the Banks, a lien on and a security interest in, the following
collateral (the “Letter of Credit Collateral”):

69



--------------------------------------------------------------------------------



 



               (i) the Letter of Credit Collateral Account, all cash deposited
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Letter of Credit Collateral Account;
               (ii) all notes, certificates of deposit and other instruments
from time to time hereafter delivered to or otherwise possessed by the
Administrative Agent for or on behalf of the Credit Parties in substitution for
or in respect of any or all of the then existing Letter of Credit Collateral;
               (iii) all interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Letter of Credit
Collateral; provided, that, if no Event of Default has occurred and is
continuing, any interest, dividends or other earnings received with respect to
the Letter of Credit Collateral shall be distributed to AMB LP on a monthly
basis; and
               (iv) to the extent not covered by the above clauses, all proceeds
of any or all of the foregoing Letter of Credit Collateral.
The lien and security interest granted hereby secures the payment of all
obligations of Credit Parties now or hereafter existing hereunder and under any
other Loan Document.
          (c) The Credit Parties hereby authorize the Administrative Agent for
the ratable benefit of the Banks to apply, from time to time after funds are
deposited in the Letter of Credit Collateral Account, funds then held in the
Letter of Credit Collateral Account to the payment of any amounts, in such order
as the Administrative Agent may elect, as shall have become due and payable by
AMB LP, or the Borrowers, to the Banks in respect of the Letters of Credit.
          (d) Neither the Credit Parties, nor any Person claiming or acting on
behalf of or through the Credit Parties shall have any right to withdraw any of
the funds held in the Letter of Credit Collateral Account, except as provided in
Sections 7.4(b) and 7.4(h) hereof.
          (e) The Credit Parties agree that they will not: (i) sell or otherwise
dispose of any interest in the Letter of Credit Collateral; or (ii) create or
permit to exist any lien, security interest or other charge or encumbrance upon
or with respect to any of the Letter of Credit Collateral, except for the
security interest created by this Section 7.4.
          (f) If any Event of Default shall have occurred and be continuing:
               (i) The Administrative Agent may, in its sole discretion, without
notice to any of the Credit Parties except as required by law and at any time
from time to time, charge, set off or otherwise apply all or any part of the
Letter of Credit Collateral against: first (x) amounts previously drawn on any
Letter of Credit that have not been reimbursed by any Borrower, and (y) any
Letter of Credit Usage described in clause (ii) of the definition thereof that
are then due and payable; and second, any other unpaid Obligations then due and
payable against the Letter of Credit Collateral Account or any part thereof, in
such order as the Administrative Agent shall elect. The rights of the
Administrative Agent under this Section 7.4 are in addition to any rights and
remedies which any Bank may have.
               (ii) The Administrative Agent may also exercise, in its sole
discretion, in respect of the Letter of Credit Collateral Account, in addition
to the other rights and remedies provided herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the Uniform
Commercial Code in effect in the State of New York at that time.

70



--------------------------------------------------------------------------------



 



          (g) The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Letter of Credit
Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that, assuming such treatment, the Administrative
Agent shall not have any responsibility or liability with respect thereto.
          (h) At such time as all Events of Default have been cured or waived in
writing, all amounts remaining in the Letter of Credit Collateral Account shall
be promptly returned to AMB LP and, in the case of Letters of Credit maturing
after the Maturity Date, upon the return of any such Letter of Credit, any
amount attributable to such Letter of Credit shall be promptly returned to AMB
LP. Absent such cure or written waiver, any surplus of the funds held in the
Letter of Credit Collateral Account and remaining after payment in full of all
of the Obligations of the Borrowers and Guarantors hereunder and under any other
Loan Document after the Maturity Date shall be paid to AMB LP or to whomsoever
may be lawfully entitled to receive such surplus.
     Section 7.5 Distribution of Proceeds after Default. Notwithstanding
anything contained herein to the contrary but subject to the provisions of
Section 10.17 hereof, from and after an Event of Default, to the extent proceeds
are received by the Administrative Agent, such proceeds will be distributed to
the Banks pro rata in accordance with the unpaid principal amount of the Loans
(giving effect to any participations granted therein pursuant to Section 10.5).
ARTICLE VIII
THE AGENTS
     Section 8.1 Appointment and Authorization. Each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.
Except as set forth in Sections 8.8 and 8.9 hereof, the provisions of this
Article VIII are solely for the benefit of the Administrative Agent and the
Banks, and the Borrowers shall not have any rights to rely on or enforce any of
the provisions hereof. In performing its functions and duties under this
Agreement, the Administrative Agent shall each act solely as an agent of the
Banks and do not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for any Borrower.
     Section 8.2 Agency and Affiliates. Bank of America, N.A. has the same
rights and powers under this Agreement as any other Bank and may exercise or
refrain from exercising the same as though it were not the Administrative Agent,
and Bank of America, N.A. and each of its affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with any Credit
Party or any Subsidiary or affiliate of any Credit Party as though it were not
the Administrative Agent hereunder, and the term “Bank” and “Banks” shall
include Bank of America, N.A. in its individual capacity.
     Section 8.3 Action by Administrative Agent. The obligations of
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default or Event of
Default, except as expressly provided in Article VII. The duties of the
Administrative Agent shall be administrative in nature. Subject to the
provisions of Sections 8.1, 8.5 and 8.6, the Administrative Agent shall
administer the Loans in the same manner as it administers its own loans.
     Section 8.4 Consultation with Experts. As between the Administrative Agent
on the one hand and the Banks on the other hand, the Administrative Agent may
consult with legal counsel (who may be counsel for a Credit Party), independent
public accountants and other experts selected by it and shall not be

71



--------------------------------------------------------------------------------



 



liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
     Section 8.5 Liability of Administrative Agent. As between the
Administrative Agent on the one hand and the Banks on the other hand, neither
the Administrative Agent nor any of its affiliates nor any of its directors,
officers, agents or employees shall be liable for any action taken or not taken
by it in connection herewith: (i) with the consent or at the request of the
Majority Banks or (ii) in the absence of its own gross negligence or willful
misconduct. As between the Administrative Agent on the one hand and the Banks on
the other hand, neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify: (i) any statement, warranty or representation
made in connection with this Agreement or any borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of any Credit
Party; (iii) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered to such Agent; or (iv) the validity,
effectiveness or genuineness of this Agreement, the other Loan Documents or any
other instrument or writing furnished in connection herewith. As between the
Administrative Agent on the one hand and the Banks on the other hand, the
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (which may be a
bank wire, telex or similar writing) believed by it to be genuine or to be
signed by the proper party or parties.
     Section 8.6 Indemnification. Each Bank shall, ratably in accordance with
its Commitment, indemnify the Administrative Agent and its affiliates and its
directors, officers, agents and employees (to the extent not reimbursed by a
Credit Party) against any cost, expense (including, without limitation, counsel
fees and disbursements), claim, demand, action, loss or liability (except such
as result from such indemnitee’s gross negligence or willful misconduct) that
such indemnitee may suffer or incur in connection with its duties as the
Administrative Agent under this Agreement, the other Loan Documents or any
action taken or omitted by such indemnitee hereunder. In the event that the
Administrative Agent shall, subsequent to its receipt of indemnification
payment(s) from Banks in accordance with this section, recoup any amount from
the Borrower, or any other party liable therefor in connection with such
indemnification, the Administrative Agent shall reimburse the Banks which
previously made the payment(s) pro rata, based upon the actual amounts which
were theretofore paid by each Bank. The Administrative Agent shall reimburse
such Banks so entitled to reimbursement within two (2) Business Days of its
receipt of such funds from the Borrower or such other party liable therefor.
     Section 8.7 Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
     Section 8.8 Successor Agents. The Administrative Agent may resign at any
time by giving notice thereof to the Banks and the Credit Parties, and the
Administrative Agent shall resign in the event its Commitment (without
participants) is reduced to less than Ten Million Dollars ($10,000,000) unless
as a result of a cancellation or reduction in the aggregate Commitments. Upon
any such resignation, the Majority Banks shall have the right to appoint a
successor Administrative Agent, which successor Administrative Agent shall,
provided no Event of Default has occurred and is then continuing, be subject to
Guarantors’ approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed by
the Majority Banks and approved by the Guarantors, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Banks, appoint a successor Administrative Agent, which shall be the
Administrative Agent, who shall act until the Majority Banks shall appoint an

72



--------------------------------------------------------------------------------



 



Administrative Agent. Any appointment of a successor Administrative Agent by the
Majority Banks or the retiring Administrative Agent pursuant to the preceding
sentence shall, provided no Event of Default has occurred and is then
continuing, be subject to the Guarantors’ approval, which approval shall not be
unreasonably withheld or delayed. Upon the acceptance of its appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent. For
gross negligence or willful misconduct, as determined by all the Banks
(excluding for such determination the Administrative Agent in its capacity as a
Bank), the Administrative Agent may be removed at any time by giving at least
thirty (30) Business Days’ prior written notice to the Administrative Agent and
Guarantors. Such resignation or removal shall take effect upon the acceptance of
appointment by a successor Administrative Agent in accordance with the
provisions of this Section 8.8.
     Section 8.9 Consents and Approvals. All communications from the
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval: (i) shall be given in the form of a written notice to
each Bank; (ii) shall be accompanied by a description of the matter or item as
to which such determination, approval, consent or disapproval is requested, or
shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved; (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to the
Administrative Agent by any Borrower or any Guarantor in respect of the matter
or issue to be resolved; (iv) shall include the Administrative Agent’s
recommended course of action or determination in respect thereof; and (v) shall
include the following clause in capital letters, “FAILURE TO RESPOND TO THIS
NOTICE WITHIN THE BANK REPLY PERIOD SHALL BE DEEMED CONSENT TO THE
RECOMMENDATION SET FORTH HEREIN.” Each Bank shall reply promptly, but in any
event within ten (10) Business Days after receipt of the request therefor from
the Administrative Agent (the “Bank Reply Period”). Unless a Bank shall give
written notice to the Administrative Agent that it objects to the recommendation
or determination of the Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Bank Reply Period,
such Bank shall be deemed to have approved of or consented to such
recommendation or determination. With respect to decisions requiring the
approval of the, Majority Banks or all the Banks, the Administrative Agent shall
submit its recommendation or determination for approval of or consent to such
recommendation or determination to all Banks and upon receiving the required
approval or consent (or deemed approval or consent, as the case may be) shall
follow the course of action or determination of the Majority Banks or all the
Banks (and each non-responding Bank shall be deemed to have concurred with such
recommended course of action), as the case may be.
ARTICLE IX
CHANGE IN CIRCUMSTANCES
     Section 9.1 Basis for Determining Interest Rate Inadequate or Unfair.
          (a) If on or prior to the first day of any Interest Period for any
Euro-Dollar Borrowing the Administrative Agent determines in good faith that
deposits in Dollars (in the applicable amounts), are not being offered in the
London interbank market for such Interest Period, the Administrative Agent shall
forthwith give notice thereof to the Borrowers and the Banks, whereupon until
the Administrative Agent notifies the Borrowers that the circumstances giving
rise to such suspension no longer exist, the obligations of the Banks to make
Euro-Dollar Loans shall be suspended. In such event (i) unless the applicable
Borrower notifies the Administrative Agent on or before the second (2nd)
Euro-Dollar Business Day before, but excluding, the date of any Euro-Dollar
Borrowing for Dollars for which a Notice of Borrowing has previously

73



--------------------------------------------------------------------------------



 



been given that it elects not to borrow on such date, such Borrowing shall
instead be made as a Base Rate Borrowing, and (ii) any Notice of Borrowing for a
Euro-Dollar Borrowing denominated in an Alternate Currency shall be ineffective.
          (b) If on or prior to the first day of any Interest Period for any
Euro-Dollar Borrowing the Administrative Agent determines in good faith that
deposits in Hong Kong Dollars, Singapore Dollars or Euros (in the applicable
amounts), are not being offered in the Hong Kong, Singapore or Frankfurt am Main
interbank market, as applicable, for such Interest Period, the Administrative
Agent shall forthwith give notice thereof to the Borrowers and the Banks,
whereupon until the Administrative Agent notifies the Borrowers that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Banks to make Euro-Dollar Loans denominated in such Alternate Currency shall
be suspended. In such event any Notice of Borrowing for a Euro-Dollar Borrowing
denominated in such Alternate Currency shall be ineffective.
          (c) If on or prior to the first day of any Interest Period for any
Euro-Dollar Borrowing the Administrative Agent determines in good faith that
deposits in Canadian Dollars (in the applicable amounts), are not being offered
in the London or Toronto interbank markets, for such Interest Period, the
Administrative Agent shall forthwith give notice thereof to the Borrowers and
the Banks, whereupon until the Administrative Agent notifies the Borrowers that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Euro-Dollar Loans denominated in Canadian
Dollars bearing interest by reference to Canadian LIBOR (in the case where
deposits in Canadian Dollars (in the applicable amount) are not being offered in
the London interbank market) or CDOR (in the case where deposits in Canadian
Dollars (in the applicable amount) are not being offered in the Toronto
interbank market) shall be suspended. In the event that Euro-Dollar Loans
denominated in Canadian Dollars by reference to neither Canadian LIBOR nor CDOR
are available, unless the applicable Borrower notifies the Administrative Agent
on or before the second (2nd) Euro-Dollar Business Day before, but excluding,
the date of any Euro-Dollar Borrowing for Canadian Dollars for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Canadian Base Rate Borrowing on the
date of such Euro-Dollar Borrowing, if such day is a Business Day, or otherwise
on the next succeeding Business Day.
     Section 9.2 Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Euro-Dollar Lending Office) (x) to make, maintain or fund its
Euro-Dollar Loans, or (y) to participate in any Letter of Credit issued by the
Fronting Bank, or, with respect to the Fronting Bank, to issue a Letter of
Credit, the Administrative Agent shall forthwith give notice thereof to the
other Banks and the Borrowers, whereupon until such Bank notifies the Borrowers
and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, the obligation of such Bank in the case of the event
described in clause (x) above to make Euro-Dollar Loans, or in the case of the
event described in clause (y) above, to participate in any Letter of Credit
issued by the Fronting Bank or, with respect to the Fronting Bank, to issue any
Letter of Credit, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section 9.2, such Bank shall designate a
different Euro-Dollar Lending Office (or in the case of Euro-Dollar Loans
denominated in Canadian Dollars, a different Domestic Lending Office) if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its outstanding Euro-Dollar Loans to maturity and shall so specify in such
notice, the applicable Borrowers shall be deemed to have delivered a Notice of
Interest Rate Election and such Euro-Dollar Loan shall be converted as of such
date to a Base Rate Loan (without payment of any amounts that such Borrower
would otherwise be

74



--------------------------------------------------------------------------------



 



obligated to pay pursuant to Section 2.11 hereof with respect to Loans converted
pursuant to this Section 9.2) in an equal principal amount from such Bank (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and such Bank shall make such a Base Rate
Loan.
     If at any time, it shall be unlawful for any Bank to make, maintain or fund
its Euro-Dollar Loans, the Guarantor shall have the right, upon five
(5) Business Days’ notice to the Administrative Agent, to either: (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Commitments of such Bank for an amount equal to such Bank’s outstanding
Loans, together with accrued and unpaid interest thereon, and to become a Bank
hereunder, or obtain the agreement of one or more existing Banks to offer to
purchase the Commitments of such Bank for such amount, which offer such Bank is
hereby required to accept; or (y) to repay in full all Loans then outstanding of
such Bank, together with interest due thereon and any and all fees due
hereunder, upon which event, such Bank’s Commitments shall be deemed to be
canceled pursuant to Section 2.9(e).
     Section 9.3 Increased Cost and Reduced Return.
          (a) If, on or after the date hereof (the “Loan Effective Date”), the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) made at the Closing Date of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System (but excluding
with respect to any Euro-Dollar Loan any such requirement reflected in an
applicable Euro-Dollar Reserve Percentage)), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or on the
interbank market any other condition materially more burdensome in nature,
extent or consequence than those in existence as of the Loan Effective Date
affecting such Bank’s Euro-Dollar Loans, its Note, or its obligation to make
Euro-Dollar Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable Lending Office) of making or maintaining
any Euro-Dollar Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
its Note with respect to such Euro-Dollar Loans, by an amount deemed by such
Bank to be material, then, within 15 days after demand by such Bank (with a copy
to the Administrative Agent), the applicable Borrower(s) shall pay to such Bank
such additional amount or amounts (based upon a reasonable allocation thereof by
such Bank to the Euro-Dollar Loans made by such Bank hereunder) as will
compensate such Bank for such increased cost or reduction to the extent such
Bank generally imposes such additional amounts on other borrowers of such Bank
in similar circumstances.
          (b) If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank with any request or directive
regarding capital adequacy (whether or not having the force of law) made after
the Closing Date of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on capital of such Bank
(or its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount reasonably deemed by such Bank to
be material, then from time to time, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), the applicable Borrower(s) shall pay
to such

75



--------------------------------------------------------------------------------



 



Bank such additional amount or amounts as will compensate such Bank (or its
Parent) for such reduction to the extent such Bank generally imposes such
additional amounts on other borrowers of such Bank in similar circumstances.
          (c) Each Bank will promptly notify the Borrowers and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Bank to compensation pursuant to this
Section 9.3 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall fail to notify the Borrowers of
any such event within ninety (90) days following the end of the month during
which such event occurred, then the Borrowers’ liability for any amounts
described in this Section 9.3 incurred by such Bank as a result of such event
shall be limited to those attributable to the period occurring subsequent to the
ninetieth (90th) day prior to, but excluding, the date upon which such Bank
actually notified Borrowers of the occurrence of such event. A certificate of
any Bank claiming compensation under this Section 9.3(c) and setting forth a
reasonably detailed calculation of the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of demonstrable error. In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.
          (d) If at any time, any Bank shall be owed amounts pursuant to this
Section 9.3, the Guarantors shall have the right, upon five (5) Business Days’
notice to the Administrative Agent to either: (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept; or (y) to repay in full all Loans then
outstanding of such Bank, together with interest and all other amounts due
thereon, upon which event, such Bank’s Commitment shall be deemed to be canceled
pursuant to Section 2.9(e).
     Section 9.4 Taxes.
          (a) Lender Taxes. Any and all payments by any Credit Party to or for
the account of any Bank or the Administrative Agent hereunder or under any other
Loan Document shall be made free and clear of and without deduction or
withholding for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto and excluding, in the case of the
Administrative Agent and each Bank, Excess Withholding Taxes and taxes imposed
on or measured by its net income, and franchise taxes imposed on it by the
jurisdiction (or any political subdivision thereof) under the laws of which the
Administrative Agent or such Bank, as the case may be, is organized or maintains
an Applicable Lending Office or by any other jurisdiction (or any political
subdivision thereof) as a result of a present or former connection between such
Bank or Administrative Agent and such other jurisdiction arising other than as a
result of entering into the transactions contemplated herein (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Lender Taxes”), except to the extent required by applicable law. If any
Credit Party shall be required by applicable law to deduct or withhold any
Lender Taxes from or in respect of any sum payable hereunder or under any Letter
of Credit, then: (i) such Credit Party shall make such deductions and
withholdings and provide prompt written notice of any such deductions or
withholdings to the Administrative Agent; (ii) such Credit Party shall pay the
full amount deducted or withheld, taking into account any Additional Amount, to
the relevant taxing authority in accordance with applicable law; (iii) such
Credit Party shall obtain a valid receipt from such taxing authority which
evidences such payment; (iv) the amount payable to the Administrative Agent, the
Fronting Bank or the Bank shall be increased as necessary so that, after making
all required deductions and withholdings of Lender Taxes, including deductions
and withholdings of Taxes applicable to additional amounts payable under this
clause (iv), the Administrative Agent, Fronting Bank or such Bank receives an
amount equal to the sum it would

76



--------------------------------------------------------------------------------



 




have received had no such deductions or withholdings of Taxes been made (such
increased amount, an “Additional Amount”); and (v) such Credit Party shall
furnish the valid receipt described in clause (iii) above (or a certified copy
of such valid receipt) to the Administrative Agent on behalf of the Fronting
Bank and Bank within fifteen (15) days after its receipt by such Credit
Party(s).
          (b) Later Tax Notification. In the event that Lender Taxes not imposed
as of the Closing Date are subsequently imposed, or Lender Taxes imposed as of
the Closing Date increase, the applicable Bank shall notify the Administrative
Agent and the affected Credit Party of such event in writing within a reasonable
period following receipt of knowledge thereof. If such Bank shall fail to notify
the affected Credit Party of any such event within ninety (90) days following
the end of the month during which such event occurred, then the affected Credit
Party’s liability for such additional Lender Taxes incurred by such Bank as a
result of such event (including payment of any Additional Amount) shall be
limited to those attributable to the period occurring subsequent to the
ninetieth (90th) day prior to, but excluding, the date upon which such Bank
actually notified the affected Credit Party of the occurrence of such event.
          (c) Other Taxes. In addition, each Credit Party agrees to pay any and
all present or future stamp, court or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made by
such Credit Party under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”). If any Credit Party
shall be required to deduct or pay any Other Taxes from or in respect of any sum
payable under any Loan Document to the Administrative Agent or any Bank, such
Credit Party shall also pay to the Administrative Agent or to such Bank, as the
case may be, at the time interest is paid, such additional amount that the
Administrative Agent or such Bank specifies is necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Administrative Agent or such Bank would have
received if such Other Taxes had not been imposed.
          (d) Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, the Fronting Bank, and each Bank for: (i) the full amount
of Lender Taxes and Other Taxes paid by the Administrative Agent, the Fronting
Bank, or such Bank with respect to such Credit Party; and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, provided, that, as to additional tax, penalties,
interest or expenses relating to Other Taxes, the Administrative Agent, the
Fronting Bank, or such Bank has provided reasonably prompt notice to such Credit
Party after first becoming aware of such Other Taxes and such Credit Party has
failed to pay such Other Taxes as required by Section 9.4(c), in each case
whether or not such Lender Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant governmental authority. Payment under this
subsection (d) shall be made within fifteen (15) days after the date the
affected Bank, the Fronting Bank, or the Administrative Agent makes a demand
therefor. Nothing in this subsection (d) shall require any Credit Party to
indemnify the Administrative Agent, the Fronting Bank, or any Bank for any
amount or liability as a result of or arising out of the payment made by the
Administrative Agent, the Fronting Bank, or a Bank to any other Person (other
than payments made by the Administrative Agent to the Fronting Bank or a Bank),
including, without limitation any Participant.
          (e) Tax Forms. (i) (A) Each Bank that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Credit Party(s) pursuant to this Agreement) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by the Credit Party(s) pursuant to this Agreement) or such
other evidence satisfactory to the AMB and the Administrative

77



--------------------------------------------------------------------------------



 




Agent that such Foreign Lender is entitled to an exemption from, or reduction
of, U.S. withholding tax, including any exemption pursuant to Section 881(c) of
the Code. Thereafter and from time to time, each such Foreign Lender shall
(1) promptly submit to the Administrative Agent such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to the Credit Party(s) and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Credit Party(s) pursuant to this Agreement, (2) promptly notify
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (3) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Foreign Lender, and as may be reasonably necessary (including the
re-designation of its Applicable Lending Office) to avoid any requirement of
applicable laws that the affected Credit Party(s) make any deduction or
withholding for taxes from amounts payable to such Foreign Lender. If the form
provided by a Bank at the time such Bank first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from “Lender Taxes” as
defined in Section 9.4(a).
(B) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the
Administrative Agent on the date when such Foreign Lender ceases to act for its
own account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of the Administrative
Agent (in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to U.S. withholding tax, and (B) two duly signed
completed copies of IRS Form W-8IMY (or any successor thereto), together with
any information such Foreign Lender chooses to transmit with such form, and any
other certificate or statement of exemption required under the Code, to
establish that such Foreign Lender is not acting for its own account with
respect to a portion of any such sums payable to such Foreign Lender.
(C) The affected Credit Party shall not be required to pay any additional amount
to any Foreign Lender under Section 9.4(a), (A) with respect to any Lender Taxes
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Foreign Lender transmits with an
IRS Form W-8IMY pursuant to this Section 9.4(e) or (B) if such Foreign Lender
shall have failed to satisfy the foregoing provisions of this Section 9.4(e);
provided, that if such Foreign Lender shall have satisfied the requirement of
this Section 9.4(e) on the date such Lender became a Foreign Lender or ceased to
act for its own account with respect to any payment under any of the Loan
Documents, nothing in this Section 9.4(e) shall relieve the affected Credit
Party(s) of its obligation to pay any amounts pursuant to Section 9.4(a) in the
event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Foreign Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Foreign Lender or other Person for the account
of which such Foreign Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.
(D)(i) The Administrative Agent may, without reduction, withhold any Lender
Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the affected Credit Party(s) is not
required to pay additional amounts under this Section 9.4(e).
               (ii) Upon the request of the Administrative Agent or AMB LP, each
Bank that is a “United States person” within the meaning of Section 7701(a)(30)
of the Code shall deliver to the

78



--------------------------------------------------------------------------------



 



Administrative Agent and AMB LP two duly signed completed copies of IRS Form
W-9. If such Bank fails to deliver such forms, then the Administrative Agent may
withhold from any interest payment to such Bank an amount equivalent to the
applicable back-up withholding tax imposed by the Code, without reduction.
               (iii) If any governmental authority asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Bank, such Bank shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 9.4(e)(D)(iii), and costs
and expenses (including the fees, expenses and disbursements of outside counsel
and, without duplication, the allocated cost of internal legal services and all
expenses and disbursements of internal counsel) of the Administrative Agent. The
obligation of the Banks under this Section 9.4(e)(D)(iii) shall survive the
termination of the Commitments, repayment of all other Obligations hereunder and
the resignation of the Administrative Agent.
          (f) Additional Documents. Upon reasonable demand by an affected Credit
Party to the Administrative Agent or any Bank, the Administrative Agent or Bank,
as the case may be, shall deliver to the affected Credit Party, or to such
government or taxing authority as the affected Credit Party may reasonably
direct, any form or document that may be required or reasonably requested in
writing in order to allow the affected Credit Party to make a payment to or for
the account of such Bank or the Administrative Agent hereunder or under any
other Loan Document without any deduction or withholding for or on account of
any Lender Taxes or with such deduction or withholding at a reduced rate (so
long as the completion, execution or submission of such form or document would
not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to the affected Credit Party
making such demand and to be executed and to be delivered with any reasonably
required certification.
          (g) Failure to Provide Additional Documents. For any period with
respect to which a Bank has failed to provide the Credit Party(s) with the
appropriate form pursuant to Section 9.4(e) (unless such failure is due to a
change in treaty, law or regulation occurring subsequent to the date on which a
form originally was required to be provided), such Bank shall not be entitled to
indemnification under Section 9.4(d) with respect to Lender Taxes imposed by the
United States; provided, however, that should a Bank, which is otherwise exempt
from or subject to a reduced rate of withholding tax, become subject to Lender
Taxes because of its failure to deliver a form required hereunder, the affected
Credit Party shall take such steps as such Bank shall reasonably request to
assist such Bank to recover such Taxes so long as the affected Credit Party
shall incur no cost or liability as a result thereof.
          (h) Right of Substitution or Prepayment. If at any time, any Bank
shall be owed amounts pursuant to this Section 9.4, the Credit Party(s) shall
have the right, upon five (5) Business Days’ notice to the Administrative Agent
to either (x) cause a bank, reasonably acceptable to the Administrative Agent,
to offer to purchase the Commitments of such Bank for an amount equal to such
Bank’s outstanding Loans, and to become a Bank hereunder, or to obtain the
agreement of one or more existing Banks to offer to purchase the Commitments of
such Bank for such amount, which offer such Bank is hereby required to accept,
or (y) to repay in full all Loans then outstanding of such Bank, together with
interest and all other amounts due thereon, upon which event, such Bank’s
Commitment shall be deemed to be canceled pursuant to Section 2.09(c).
     Section 9.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans. If:
(i) the obligation of any Bank to make Euro-Dollar Loans has been suspended
pursuant to Section 9.2; or (ii) any Bank has demanded compensation under
Sections 9.3 or 9.4 with respect to its Euro-Dollar Loans and the Borrowers
shall, by at least five (5) Business Days’ prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section 9.5 shall
apply to such Bank, then, unless and until

79



--------------------------------------------------------------------------------



 



such Bank notifies the Borrowers that the circumstances giving rise to such
suspension or demand for compensation no longer exist:
          (a) Each Borrower shall be deemed to have delivered a Notice of
Interest Rate Election with respect to such affected Euro-Dollar Loans and
thereafter all Loans which would otherwise be made by such Bank to such Borrower
as Dollar-denominated Euro-Dollar Loans shall be made instead as Base Rate Loans
and no Borrowing from such Bank would take effect with respect to Loans
denominated in an Alternate Currency; and
          (b) after each Euro-Dollar Loan of any Borrower has been repaid, all
payments of principal which would otherwise be applied to repay such Euro-Dollar
Loans shall be applied to repay such Borrower’s Base Rate Loans instead; and
          (c) No Borrower will be required to make any payment which would
otherwise be required by Section 2.12 with respect to such Euro-Dollar Loans
converted to Base Rate Loans pursuant to clause (a) above.
     Section 9.6 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents in respect of Canadian Dollar Loans (including Canadian
Base Rate Loans) shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Bank shall receive interest in respect of Canadian Dollar Loans in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the applicable Loans or, if it exceeds such unpaid principal,
refunded to the applicable Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Bank in
respect of Canadian Dollar Loans exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law: (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
ARTICLE X
MISCELLANEOUS
     Section 10.1 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be given to such party: (x) in the case of any Borrower, any Guarantor or the
Administrative Agent, at its address, bank account, telex number or facsimile
number set forth on Exhibit D attached hereto with a duplicate copy thereof, in
the case of any Borrower or any Guarantor to AMB LP, at the address of AMB LP
set forth on the signature page hereof, Attn: General Counsel; (y) in the case
of any Bank, at its address, telex number or facsimile number set forth in its
Administrative Questionnaire; or (z) in the case of any party, such other
address, telex number or facsimile number as such party may hereafter specify
for the purpose by notice to the Administrative Agent, the Borrowers and the
Guarantors. Each such notice, request or other communication shall be effective:
(i) if given by telex or facsimile transmission, when such telex or facsimile is
transmitted to the telex number or facsimile number specified in this
Section 10.1 and the appropriate answerback or facsimile confirmation is
received; (ii) if given by certified registered mail, return receipt requested,
with first class postage prepaid, addressed as aforesaid, upon receipt or
refusal to accept delivery; (iii) if given by a nationally recognized overnight
carrier, 24 hours after such communication is deposited with such carrier with
postage prepaid for next day delivery; or (iv) if given by any other means, when
delivered at the address specified in this Section 10.1; provided, that, notices
to the Administrative Agent under Article II or Article IX shall not be
effective until received.

80



--------------------------------------------------------------------------------



 



     The Credit Parties agree that the Administrative Agent and the Banks shall
have the right to communicate solely with the Guarantors regarding any notice to
any Borrower, including, without limitation, notices with respect to borrowing,
repayment, continuation or conversion of any Loan made to any Borrower.
     Section 10.2 Electronic Delivery of Certain Documents. Documents required
to be delivered pursuant to Sections 6.1(a), 6.1(b), 6.1(e) and 6.1(f) (to the
extent any such documents are included in materials otherwise filed with the
United States Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which such documents: (a) are delivered by electronic mail; or
(b) are posted on any Guarantor’s or any Borrower’s behalf on IntraLinks or
another relevant website, if any, to which each Bank and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided, that: (i) such Guarantor or
such Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Bank that requests such Guarantor or such Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Bank; and (ii) in the case of delivery by
means of posting as set forth in the foregoing clause (b), such Guarantor or
such Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Bank of the delivery by electronic mail or the
posting of any such documents and provide to the Administrative Agent, by
electronic mail, electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance such Guarantor
shall be required to provide paper copies of the compliance certificate required
by Section 6.1(c) to the Administrative Agent and each of the Banks. Except for
such compliance certificate, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Guarantors with any such request for delivery, and each Bank shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     Section 10.3 No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
     Section 10.4 Expenses; Indemnification.
          (a) The Borrowers shall pay within thirty (30) days after written
notice from the Administrative Agent: (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, reasonable
fees and disbursements of special counsel Haynes and Boone, L.L.P.), in
connection with the preparation of this Agreement, the Loan Documents and the
documents and instruments referred to therein, and any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder;
(ii) all reasonable fees and disbursements of special counsel in connection with
the syndication of the Loans; and (iii) if an Event of Default occurs, all
reasonable out-of-pocket expenses incurred by the Administrative Agent and each
Bank, including, without limitation, fees and disbursements of counsel for the
Administrative Agent and each of the Banks, in connection with the enforcement
of the Loan Documents and the instruments referred to therein and such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom; provided, however, that the attorneys’ fees and
disbursements for which the Borrowers are obligated under this subsection
(a)(iii) shall be limited to the reasonable non-duplicative fees and
disbursements of: (A) counsel for the Administrative Agent; and (B) counsel for
all of the Banks as a group; and provided, further, that all other costs and
expenses for which the Borrowers are obligated under this subsection (a)(iii)
shall be limited to the reasonable non-duplicative costs and expenses of the
Administrative Agent. For purposes of Section 10.4(a)(iii): (1) counsel for the
Administrative Agent shall mean a single outside law firm representing the
Administrative Agent in each of the United States, Mexico, Canada, Hong Kong,
Singapore, the United Kingdom and each country of the

81



--------------------------------------------------------------------------------



 




European Union where a Borrower holds substantial assets; and (2) counsel for
all of the Banks as a group shall mean a single outside law firm representing
such Banks as a group in each of the United States, Mexico, Canada, Hong Kong,
Singapore, the United Kingdom and each country of the European Union where a
Borrower holds substantial assets (which law firm may or may not be the same law
firm representing the Administrative Agent).
          (b) Each Credit Party agrees to indemnify the Administrative Agent and
each Bank, their respective affiliates and the respective directors, officers,
agents and employees of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from and against any and all liabilities, losses, damages,
costs and expenses of any kind, including, without limitation, the reasonable
fees and disbursements of counsel, which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding that
may at any time (including, without limitation, at any time following the
payment of the Obligations) be asserted against any Indemnitee, as a result of,
or arising out of, or in any way related to or by reason of: (i) any of the
transactions contemplated by the Loan Documents or the execution, delivery or
performance of any Loan Document; (ii) any violation by AMB LP or the
Environmental Affiliates of any applicable Environmental Law; (iii) any
Environmental Claim arising out of the management, use, control, ownership or
operation of property or assets by any Borrower, AMB LP or any of the
Environmental Affiliates, including, without limitation, all on-site and
off-site activities of any Borrower, AMB LP or any Environmental Affiliate
involving Materials of Environmental Concern; (iv) the breach of any
environmental representation or warranty set forth herein, but excluding those
liabilities, losses, damages, costs and expenses: (a) for which such Indemnitee
has been compensated pursuant to the terms of this Agreement; (b) incurred
solely by reason of the gross negligence, willful misconduct, bad faith or fraud
of any Indemnitee as finally determined by a court of competent jurisdiction;
(c) arising from violations of Environmental Laws relating to a Property which
are caused by the act or omission of such Indemnitee after such Indemnitee takes
possession of such Property; or (d) owing by such Indemnitee to any third party
based upon contractual obligations of such Indemnitee owing to such third party
which are not expressly set forth in the Loan Documents. In addition, the
indemnification set forth in this Section 10.4(b) in favor of any director,
officer, agent or employee of the Administrative Agent or any Bank shall be
solely in their respective capacities as such director, officer, agent or
employee. The Credit Parties obligations under this Section 10.4 shall survive
the termination of this Agreement and the payment of the Obligations. Without
limitation of the other provisions of this Section 10.4, each Credit Party shall
indemnify and hold each of the Administrative Agent and the Banks free and
harmless from and against all loss, costs (including reasonable attorneys’ fees
and expenses), expenses, taxes, and damages (including consequential damages)
that the Administrative Agent and the Banks may suffer or incur by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA or the Code necessary in the Administrative
Agent’s reasonable judgment by reason of the inaccuracy of the representations
and warranties, or a breach of the provisions, set forth in Section 5.6(b).
     Section 10.5 Sharing of Set-Offs. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to any
Credit Party or to any other Person, any such notice being hereby expressly
waived, but subject to the prior consent of the Administrative Agent, which
consent shall not be unreasonably withheld, to set off and to appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final) and any other indebtedness at any time held or owing by such Bank
(including, without limitation, by branches and agencies of such Bank wherever
located) to or for the credit or the account of any Credit Party against and on
account of the Obligations of such Credit Party then due and payable to such
Bank under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank. Each
Bank agrees that if it shall by exercising any right of set-off or counterclaim
or otherwise, receive payment of a proportion of the aggregate amount of
principal and interest due with respect to any Note held by it or Letter of
Credit

82



--------------------------------------------------------------------------------



 



participated in by it or, in the case of the Fronting Bank, Letter of Credit
issued by it, which is greater than the proportion received by any other Bank or
Letter of Credit issued or participated in by such other Bank, the Bank
receiving such proportionately greater payment shall purchase such
participations in the Notes held by the other Banks, and such other adjustments
shall be made, as may be required so that all such payments of principal and
interest with respect to the Notes held by the Banks or Letters of Credit issued
or participated in by such other Bank shall be shared by the Banks pro rata;
provided that nothing in this Section 10.5 shall impair the right of any Bank to
exercise any right of set-off or counterclaim it may have to any deposits not
received in connection with the Loans and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrowers other than its
indebtedness under the Notes or a Letter of Credit. Each Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in a Note or Letter of Credit, whether or not acquired pursuant
to the foregoing arrangements, may exercise rights of set-off or counterclaim
and other rights with respect to such participation as fully as if such holder
of a participation were a direct creditor of the applicable Borrower in the
amount of such participation. Notwithstanding anything to the contrary contained
herein, any Bank may, by separate agreement with any Borrower, waive its right
to set off contained herein or granted by law and any such written waiver shall
be effective against such Bank under this Section 10.5.
     Section 10.6 Amendments and Waivers. Subject to the provisions of
Section 10.20, any provision of this Agreement or the Notes, or the Letters of
Credit or other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrowers, the Guarantors
and the Majority Banks (and, if the rights or duties of the Administrative Agent
in its capacity as Administrative Agent are affected thereby, by the
Administrative Agent); provided, that no amendment or waiver with respect to
this Agreement, the Notes, the Letters of Credit, or any other Loan Documents
shall, (a) unless signed by all the affected Banks: (i) increase or decrease the
Commitment or Currency Commitment of any Bank (except for a ratable decrease in
the Commitments or Currency Commitment of all Banks or an increase pursuant to
Section 2.15(c)) or subject any Bank to any additional obligation; (ii) reduce
the principal of or rate of interest on any Loan or any fees hereunder;
(iii) postpone the date fixed for any payment of principal of or interest on any
Loan or any fees hereunder or for any reduction or termination of any Commitment
or Currency Commitment; (iv) change the percentage of the Commitments or
Currency Commitment (except for an increase pursuant to Section 2.15(c)) or of
the aggregate unpaid principal amount of the Notes; or (v) release the Guaranty;
(b) unless signed by all the Banks, change the number of Banks, which shall be
required for the Banks or any of them to take any action under this Section 10.6
or any other provision of this Agreement and (c) unless signed by all Banks,
amend or modify the provisions of this Section 10.6; provided, further, that
Section 2.15(c) shall not be amended to directly or indirectly increase the
Currency Commitment of any Bank with a Currency Commitment of $0 in any Tranche
unless signed by each such Bank.
     Section 10.7 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Credit Parties may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Bank and no Bank may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) below, (ii) by way of participation in
accordance with the provisions of subsection (d) below, or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (f) below, (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(as hereinafter defined) to the extent provided in subsection (d) below and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

83



--------------------------------------------------------------------------------



 



          (b) Any Bank may at any time assign to one or more Eligible Assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Bank’s Commitment and the Loans at the
time owing to it or in the case of an assignment to a Bank or an Affiliate of a
Bank with respect to a Bank, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $10,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, AMB LP otherwise consents
(each such consent not to be unreasonably withheld or delayed); (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Bank’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, including a proportionate part of each
Currency Commitment of such assigning Bank; (iii) any assignment of a Commitment
(which includes the Loans outstanding thereunder) must be approved by the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, AMB LP (each such consent not to be unreasonably withheld or
delayed), unless the Person that is the proposed assignee is itself a Bank
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee; provided, however, that if an Assignee is an Affiliate of such
transferor Bank or was a Bank immediately prior to such assignment, no consent
of the Borrower shall be required); and (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) below, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Bank under this Agreement,
and the assigning Bank thereunder shall, to the extent of the interest assigned
by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 9.3, 9.4 and 10.4 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, the
Borrower(s) (at their expense) shall execute and deliver a Note to the assignee
Bank. Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this subsection (b) shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations to the extent such sale is made in accordance with the
requirements of subsection (d) below.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Credit Parties, shall maintain at the Administrative Agent’s office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments,
including the Currency Commitments of, and principal amounts of the Loans owing
to, each Bank pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Credit Parties, the
Administrative Agent and the Banks may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Bank hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Credit Parties and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.
          (d) Any Bank may at any time, without the consent of, or notice to,
the Credit Parties, the Administrative Agent, or the Fronting Bank, sell
participations to any Eligible Assignee (other than a natural person or a Credit
Party or any Affiliates or Subsidiaries of any Credit Party) (each, a
“Participant”) in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Bank’s obligations under this
Agreement shall remain unchanged, (ii) such Bank shall remain solely responsible
to the other parties hereto for the

84



--------------------------------------------------------------------------------



 




performance of such obligations, and (iii) the Credit Parties, the
Administrative Agent and the other Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. Any agreement or instrument pursuant to which a Bank sells
such a participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, waiver or other modification to Section 10.6 that directly
affects such Participant. Subject to subsection (e) below, the Credit Parties
agree that each Participant shall be entitled to the benefits of Sections 2.12,
9.3 and 9.4 to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to subsection (b) above. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.5
as though it were a Bank, provided such Participant agrees to be subject to
Section 2.11 as though it were a Bank. No Participant in any rights and
obligations under this Agreement shall be permitted to sell subparticipations of
such rights and obligations, except to an Eligible Assignee.
          (e) A Participant shall not be entitled to receive any greater payment
under Section 9.3 or 9.4 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with AMB LP’s prior
written consent. A Participant that would be a Foreign Lender if it were a Bank
shall not be entitled to the benefits of Section 9.4 unless the Credit Parties
are notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Credit Parties, to comply with Section 9.4(e) as
though it were a Bank.
          (f) Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Notes, including without limitation any
participations in drawings under Letters of Credit and the right to receive
reimbursement in respect thereof from the applicable Borrowers (or, in the case
of the Fronting Bank, the right to receive reimbursement in respect of its loans
resulting from such drawing), to a Federal Reserve Bank; provided that no such
pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.
          (g) Anything in this Agreement to the contrary notwithstanding, so
long as no Event of Default shall have occurred and be continuing, no Bank shall
be permitted to enter into an assignment of, or sell a participation interest
in, its rights and obligations hereunder which would result in such Bank holding
a Commitment without participants of less than Two Million Dollars ($2,000,000)
(or in the case of the Administrative Agent, Ten Million Dollars ($10,000,000))
unless as a result of a cancellation or reduction of the aggregate Commitments;
provided, however, that no Bank shall be prohibited from assigning its entire
Commitment so long as such assignment is otherwise permitted under this
Section 10.7.
     Section 10.8 Collateral.
          (a) Each of the Banks represents to the Administrative Agent and each
of the other Banks that it in good faith is not relying upon any “margin stock”
(as defined in Regulation U) as collateral in the extension or maintenance of
the credit provided for in this Agreement.
          (b) In order to secure certain Obligations hereunder as specified by
any Guarantor and/or Qualified Borrower, Guarantors and/or Qualified Borrowers
may, at their sole discretion, grant Liens on certain of their assets in favor
of the Administrative Agent for the benefit of the Banks pursuant to
documentation reasonably acceptable to the Administrative Agent (the “Lien
Documentation”), and unless otherwise provided in the applicable Lien
Documentation and so long as no Event of Default has occurred and is continuing,
any such Lien shall be released by the Administrative Agent upon request of the
Guarantors or the Qualified Borrower granting such Lien.

85



--------------------------------------------------------------------------------



 



     Section 10.9 Governing Law; Submission to Jurisdiction; Judgment Currency.
          (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).
          (b) Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement or the relevant Qualified Borrower
Joinder Agreement, each Credit Party hereby accepts for itself and in respect of
its property, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and appellate courts from any thereof. Each Credit Party
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the hand delivery, or mailing of
copies thereof by registered or certified mail, postage prepaid, to such Credit
Party at its address set forth below. Each Credit Party hereby irrevocably
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid actions or proceedings arising out of or in connection
with this Agreement or any other Loan Document brought in the courts referred to
above and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum. Nothing herein shall affect the right of
the Administrative Agent to serve process in any other manner permitted by law
or to commence legal proceedings or otherwise proceed against any Credit Party
in any other jurisdiction.
          (c) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be the spot rate at
which in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.
          (d) The parties agree, to the fullest extent that they may effectively
do so under applicable law, that the obligations of the Guarantors or any
Borrower to make payments in any currency of the principal of and interest on
the Loans of the Borrowers and any other amounts due from the Guarantors or any
Borrower hereunder to the Administrative Agent as provided herein: (i) shall not
be discharged or satisfied by any tender, or any recovery pursuant to any
judgment (whether or not entered in accordance with Section 10.8(c)), in any
currency other than the relevant currency, except to the extent that such tender
or recovery shall result in the actual receipt by the Administrative Agent at
its relevant office on behalf of the Banks of the full amount of the relevant
currency expressed to be payable in respect of the principal of and interest on
the Loans and all other amounts due hereunder (it being assumed for purposes of
this clause (i) that the Administrative Agent will convert any amount tendered
or recovered into the relevant currency on the date of such tender or recovery);
(ii) shall be enforceable as an alternative or additional cause of action for
the purpose of recovering in the relevant currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the relevant currency
so expressed to be payable; and (iii) shall not be affected by an unrelated
judgment being obtained for any other sum due under this Agreement.
     Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the

86



--------------------------------------------------------------------------------



 



Administrative Agent and each Guarantor of counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telex or other written confirmation from
such party of execution of a counterpart hereof by such party).
     Section 10.11 Waiver of Jury Trial. EACH OF THE ADMINISTRATIVE AGENT, THE
CREDIT PARTIES AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 10.12 Survival. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Loans hereunder.
     Section 10.13 Domicile of Loans. Each Bank may transfer and carry its Loans
at, to or for the account of any domestic or foreign branch office, subsidiary
or affiliate of such Bank.
     Section 10.14 Limitation of Liability. No claim may be made by any Credit
Party or any other Person acting by or through any Credit Party against the
Administrative Agent or any Bank or the affiliates, directors, officers,
employees, attorneys or agent of any of them for any punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement or by the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and each Credit Party hereby waives, releases and agrees not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
     Section 10.15 Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrowers. Notwithstanding the foregoing, no
recourse under or upon any obligation, covenant, or agreement contained in this
Agreement shall be had against: (i) any officer, director, shareholder or
employee of any Credit Party; or (ii) any general partner of AMB LP other than
AMB, in each case except in the event of fraud or misappropriation of funds on
the part of such officer, director, shareholder or employee or such general
partner.
     Section 10.16 Confidentiality. The Administrative Agent and each Bank shall
use reasonable efforts to assure that information about each Credit Party and
its Subsidiaries and Investment Affiliates, and the Properties thereof and their
operations, affairs and financial condition, not generally disclosed to the
public, which is furnished to the Administrative Agent or any Bank pursuant to
the provisions hereof or any other Loan Document (“Confidential Information”) is
used only for the purposes of this Agreement and shall not be divulged to any
Person other than the Administrative Agent, the Banks, and their head offices,
other branches, affiliates and respective officers, directors, employees and
agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan and other transactions between such
Bank and the Credit Parties, except: (i) to their attorneys and accountants;
(ii) in connection with the enforcement of the rights and exercise of any
remedies of the Administrative Agent and the Banks hereunder and under the other
Loan Documents; (iii) in connection with assignments and participations and the
solicitation of prospective assignees and participants referred to in
Section 10.7 hereof, who have agreed in writing to be bound by a confidentiality
agreement substantially equivalent to the terms of this Section 10.16; and
(iv) as may otherwise be required or requested by any regulatory authority
having jurisdiction over the Administrative Agent or any Bank or by any
applicable law, rule, regulation or judicial process (but only to the extent not
in violation, conflict or inconsistent with the applicable regulatory
requirement, request, summons or subpoena); provided, however, that in the event
a Bank receives a summons or subpoena to disclose Confidential Information to
any party, such Bank shall, if legally permitted, endeavor to notify the
affected Credit Party thereof as soon as possible after receipt of such request,
summons or subpoena and such

87



--------------------------------------------------------------------------------



 



Credit Party shall be afforded an opportunity to seek protective orders, or such
other confidential treatment of such disclosed information, as such Credit Party
and Administrative Agent may deem reasonable.
     Section 10.17 Bank’s Failure to Fund.
          (a) If a Bank does not advance to the Administrative Agent such Bank’s
Pro Rata Share of a Loan in accordance herewith, then neither the Administrative
Agent nor the other Banks shall be required or obligated to fund such Bank’s Pro
Rata Share of such Loan.
          (b) As used herein, the following terms shall have the meanings set
forth below:
               (i) “Defaulting Bank” shall mean any Bank which: (x) does not
advance to the Administrative Agent such Bank’s Pro Rata Share of a Loan in
accordance herewith for a period of five (5) Business Days after notice of such
failure from the Administrative Agent; (y) shall otherwise fail to perform such
Bank’s obligations under the Loan Documents (including without limitation, the
obligation to purchase participations pursuant to Section 2.3) for a period of
five (5) Business Days after notice of such failure from the Administrative
Agent; or (z) shall fail to pay the Administrative Agent or any other Bank, as
the case may be, upon demand, such Bank’s Pro Rata Share of any costs, expenses
or disbursements incurred or made by the Administrative Agent pursuant to the
terms of the Loan Documents for a period of five (5) Business Days after notice
of such failure from Administrative Agent, and in all cases, such failure is not
as a result of a good faith dispute as to whether such advance is properly
required to be made pursuant to the provisions of this Agreement, or as to
whether such other performance or payment is properly required pursuant to the
provisions of this Agreement.
               (ii) “Junior Creditor” means any Defaulting Bank which has not:
(x) fully cured each and every default on its part under the Loan Documents and
(y) unconditionally tendered to the Administrative Agent such Defaulting Bank’s
Pro Rata Share of all costs, expenses and disbursements required to be paid or
reimbursed pursuant to the terms of the Loan Documents.
               (iii) “Payment in Full” means, as of any date, the receipt by the
Banks who are not Junior Creditors of an amount of cash in the relevant currency
sufficient to indefeasibly pay in full all Senior Debt.
               (iv) “Senior Debt” means: (x) collectively, any and all
indebtedness, obligations and liabilities of the Credit Parties to the Banks who
are not Junior Creditors from time to time, whether fixed or contingent, direct
or indirect, joint or several, due or not due, liquidated or unliquidated,
determined or undetermined, arising by contract, operation of law or otherwise,
whether on open account or evidenced by one or more instruments, and whether for
principal, premium, interest (including, without limitation, interest accruing
after the filing of a petition initiating any proceeding referred to in
Section 7.1(f) or 7.1(g)), reimbursement for fees, indemnities, costs, expenses
or otherwise, which arise under, in connection with or in respect of the Loans
or the Loan Documents; and (y) any and all deferrals, renewals, extensions and
refundings of, or amendments, restatements, rearrangements, modifications or
supplements to, any such indebtedness, obligation or liability.
               (v) “Subordinated Debt” means: (x) any and all indebtedness,
obligations and liabilities of the Credit Parties to one or more Junior
Creditors from time to time, whether fixed or contingent, direct or indirect,
joint or several, due or not due, liquidated or unliquidated, determined or
undetermined, arising by contract, operation of law or otherwise, whether on
open account or evidenced by one or more instruments, and whether for principal,
premium, interest (including, without limitation, interest accruing after the
filing of a petition initiating any proceeding referred to in Sections 7.1(f) or
7.1(g)), reimbursement for fees, indemnities, costs, expenses or otherwise,
which arise under, in connection with or in respect of the

88



--------------------------------------------------------------------------------



 



Loans or the Loan Documents; and (y) any and all deferrals, renewals, extensions
and refundings of, or amendments, restatements, rearrangements, modifications or
supplements to, any such indebtedness, obligation or liability.
          (c) Immediately upon a Bank’s becoming a Junior Creditor and until
such time as such Bank shall have cured all applicable defaults, no Junior
Creditor shall, prior to Payment in Full of all Senior Debt:
               (i) accelerate, demand payment of, sue upon, collect, or receive
any payment upon, in any manner, or satisfy or otherwise discharge, any
Subordinated Debt, whether for principal, interest and otherwise;
               (ii) take or enforce any Liens to secure Subordinated Debt or
attach or levy upon any assets of any Credit Party, to enforce any Subordinated
Debt;
               (iii) enforce or apply any security for any Subordinated Debt; or
               (iv) incur any debt or liability, or the like, to, or receive any
loan, return of capital, advance, gift or any other property, from, any Credit
Party.
          (d) In the event of:
               (i) any insolvency, bankruptcy, receivership, liquidation,
dissolution, winding-up, judicial management, reorganization, readjustment,
composition or other similar proceeding relating to any Credit Party;
               (ii) any liquidation, dissolution or other winding-up of any
Credit Party, voluntary or involuntary, whether or not involving insolvency,
reorganization or bankruptcy proceedings;
               (iii) any assignment by any Credit Party for the benefit of
creditors;
               (iv) any sale or other transfer of all or substantially all
assets of any Credit Party; or
               (v) any other marshaling of the assets of any Credit Party;
each of the Banks shall first have received Payment in Full of all Senior Debt
before any payment or distribution, whether in cash, securities or other
property, shall be made in respect of or upon any Subordinated Debt. Any payment
or distribution, whether in cash, securities or other property that would
otherwise be payable or deliverable in respect of Subordinated Debt to any
Junior Creditor but for this provision shall be paid or delivered directly to
the Administrative Agent for distribution to the Banks in accordance with this
Agreement until Payment in Full of all Senior Debt. If any Junior Creditor
receives any such payment or distribution, it shall promptly pay over or deliver
the same to the Administrative Agent for application in accordance with the
preceding sentence.
          (e) Each Junior Creditor shall file in any bankruptcy or other
proceeding of any Credit Party in which the filing of claims is required by law,
all claims relating to Subordinated Debt that such Junior Creditor may have
against such Credit Party in a manner as directed by the Administrative Agent.
If such Junior Creditor does not file any such claim as directed by the
Administrative Agent prior to forty-five (45) days before the expiration of the
time to file such claim, the Administrative Agent, as attorney-in-fact for such
Junior Creditor, is hereby irrevocably authorized to do so in the name of such
Junior Creditor. The foregoing

89



--------------------------------------------------------------------------------



 




power of attorney is coupled with an interest and cannot be revoked. The
Administrative Agent shall, to the exclusion of each Junior Creditor, have the
sole right, subject to Section 10.6 hereof, to accept or reject any plan
proposed in any such proceeding and to take any other action that a party filing
a claim is entitled to take. In all such cases, whether in administration,
bankruptcy or otherwise, the Person or Persons authorized to pay such claim
shall pay to the Administrative Agent the amount payable on such claim for
application to the payment of all Senior Debt.
          (f) (i) If any payment or distribution of any character or any
security, whether in cash, securities or other property, shall be received by
any Junior Creditor in contravention of any of the terms hereof, the Junior
Creditor shall forthwith make available the payment or distribution so received
or transfer the security so received to the Administrative Agent for application
to the payment of all Senior Debt, to the extent necessary to achieve Payment in
Full. In the event of the failure of any Junior Creditor to make available or
transfer any such payment, distribution or security, the Administrative Agent is
hereby irrevocably authorized to do so in the name of such Junior Creditor.
               (ii) Each Junior Creditor shall take such action (including,
without limitation, the execution and filing of a financing statement with
respect to this Agreement and the execution, verification, delivery and filing
of proofs of claim, consents, assignments or other instructions that the
Administrative Agent may require from time to time in order to prove or realize
upon any rights or claims pertaining to Subordinated Debt or to effectuate the
full benefit of the subordination contained herein) as may, in the
Administrative Agent’s sole and absolute discretion, be necessary or desirable
to assure the effectiveness of the subordination effected by this Agreement.
          (g) (i) Each Bank that becomes a Junior Creditor understands and
acknowledges by its execution hereof that each other Bank is entering into this
Agreement and the Loan Documents in reliance upon the absolute subordination in
right of payment and in time of payment of Subordinated Debt to Senior Debt as
set forth herein.
               (ii) Only upon the Payment in Full of all Senior Debt shall any
Junior Creditor be subrogated to any remaining rights of the Banks which are not
Defaulting Banks to receive payments or distributions of assets of any Credit
Party made on or applicable to any Senior Debt.
               (iii) Each Junior Creditor agrees that it will deliver all
instruments or other writings evidencing any Subordinated Debt held by it to the
Administrative Agent, promptly after request therefor by the Administrative
Agent.
               (iv) No Junior Creditor may at any time sell, assign or otherwise
transfer any Subordinated Debt, or any portion thereof, including, without
limitation, the granting of any Lien thereon, unless and until satisfaction of
the requirements of Section 10.7 above and the proposed transferee shall have
assumed in writing the obligation of the Junior Creditor to the Banks under this
Agreement, in a form acceptable to the Administrative Agent.
               (v) If any of the Senior Debt, should be invalidated, avoided or
set aside, the subordination provided for herein nevertheless shall continue in
full force and effect and, as between the Banks which are not Defaulting Banks
and all Junior Creditors, shall be and be deemed to remain in full force and
effect.
               (vi) Each Junior Creditor hereby irrevocably waives, in respect
of Subordinated Debt, all rights: (x) under Sections 361 through 365, 502(e) and
509 of the Bankruptcy Code (or any similar sections hereafter in effect under
any other Federal, state or provincial laws or legal or equitable principles
relating to bankruptcy, insolvency, reorganizations, liquidations or otherwise
for the relief of debtors or

90



--------------------------------------------------------------------------------



 



protection of creditors); and (y) to seek or obtain conversion to a different
type of proceeding or to seek or obtain dismissal of a proceeding, in each case
in relation to a bankruptcy, reorganization, insolvency or other proceeding
under similar laws with respect to the Credit Parties. Without limiting the
generality of the foregoing, each Junior Creditor hereby specifically waives:
(A) the right to seek to give credit (secured or otherwise) to a Credit Party in
any way under Section 364 of the Bankruptcy Code unless the same is subordinated
in all respects to Senior Debt in a manner acceptable to the Administrative
Agent in its sole and absolute discretion; and (B) the right to receive any
collateral security (including, without limitation, any “super priority” or
equal or “priming” or replacement Lien) for any Subordinated Debt unless the
Banks which are not Defaulting Banks have received a senior position acceptable
to the Banks in their sole and absolute discretion to secure all Senior Debt (in
the same collateral to the extent collateral is involved).
          (h) (i) In addition to and not in limitation of the subordination
effected by this Section 10.17, the Administrative Agent and each of the Banks
which are not Defaulting Banks may in their respective sole and absolute
discretion, also exercise any and all other rights and remedies available at law
or in equity in respect of a Defaulting Bank; and
               (ii) The Administrative Agent shall give each of the Banks notice
of the occurrence of a default under this Section 10.17 by a Defaulting Bank and
if the Administrative Agent and/or one or more of the other Banks shall, at
their option, fund any amounts required to be paid or advanced by a Defaulting
Bank, the other Banks who have elected not to fund any portion of such amounts
shall not be liable for any reimbursements to the Administrative Agent and/or to
such other funding Banks.
          (i) Notwithstanding anything to the contrary contained or implied
herein, a Defaulting Bank shall not be entitled to vote on any matter as to
which a vote by the Banks is required hereunder, including, without limitation,
any actions or consents on the part of the Administrative Agent as to which the
approval or consent of all the Banks or the Majority Banks is required under
Article IX, Section 10.6 or elsewhere, so long as such Bank is a Defaulting
Bank; provided, however, that in the case of any vote requiring the unanimous
consent of the Banks, if all the Banks other than the Defaulting Bank shall have
voted in accordance with each other, then the Defaulting Bank shall be deemed to
have voted in accordance with such Banks.
          (j) Each of the Administrative Agent and any one or more of the Banks
which are not Defaulting Banks may, at their respective option: (i) advance to
the Borrowers such Bank’s Pro Rata Share of the Loans not advanced by a
Defaulting Bank in accordance with the Loan Documents; or (ii) pay to the
Administrative Agent such Bank’s Pro Rata Share of any costs, expenses or
disbursements incurred or made by the Administrative Agent pursuant to the terms
of this Agreement not theretofore paid by a Defaulting Bank. Immediately upon
the making of any such advance by the Administrative Agent or any one of the
Banks, such Bank’s Pro Rata Share and the Pro Rata Share of the Defaulting Bank
shall be recalculated to reflect such advance. All payments, repayments and
other disbursements of funds by the Administrative Agent to Banks shall
thereupon and, at all times thereafter be made in accordance with such Bank’s
recalculated Pro Rata Share unless and until a Defaulting Bank shall fully cure
all defaults on the part of such Defaulting Bank under the Loan Documents or
otherwise existing in respect of the Loans or this Agreement, at which time the
Pro Rata Share of the Bank(s) which advanced sums on behalf of the Defaulting
Bank and of the Defaulting Bank shall be restored to their original percentages.
          (k) For the avoidance of doubt, none of the provisions in this
Section 10.17 shall have the effect of creating a Lien in favor of the Senior
Creditors over the Subordinated Debt and/or other related rights and claims of
the Junior Creditors.
     Section 10.18 Banks’ ERISA Covenant. Each Bank, by its signature hereto or
on the applicable Assignment and Assumption, hereby agrees: (a) that on the date
any Loan is disbursed hereunder no portion

91



--------------------------------------------------------------------------------



 



of such Bank’s Pro Rata Share of such Loan will constitute “assets” within the
meaning of 29 C.F.R. §2510.3-101 of an “employee benefit plan” within the
meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code; and (b) that following such date such Bank shall
not allocate such Bank’s Pro Rata Share of any Loan to an account of such Bank
if such allocation: (i) by itself would cause such Pro Rata Share of such Loan
to then constitute “assets” (within the meaning of 29 C.F.R. §2510.3-101) of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code and (ii) by itself would
cause such Loan to constitute a prohibited transaction under ERISA or the Code
(which is not exempt from the restrictions of Section 406 of ERISA and
Section 4975 of the Code and the taxes and penalties imposed by Section 4975 of
the Code and Section 502(i) of ERISA) or any Agent or Bank being deemed in
violation of Section 404 of ERISA.
     Section 10.19 Several Obligations; Communication with Borrowers. Except as
otherwise expressly set forth herein, the obligations of the Borrowers hereunder
are several and not joint and each Borrower shall be liable only in respect of
Loans made to such Borrower and the Obligations of such Borrower related
thereto. The Administrative Agent and the Banks shall have the right to
communicate solely with Guarantors regarding any matter herein, including,
without limitation, any borrowing, repayment, continuation or conversion of any
Loan made to any Borrower. Each Borrower hereby grants to each Guarantor an
irrevocable power of attorney, which is coupled with an interest, to deliver all
notices, instruments, instructions, or other documents, agreements, or items on
behalf of such Borrower, as shall be deemed by such Guarantor to be necessary or
advisable, in its sole discretion, reasonably exercised to effect the agreements
and Obligations of such Borrower hereunder, and neither Guarantor shall incur
any liability, in the absence of gross negligence or willful misconduct, in
connection with or arising from its exercise of such power of attorney.
     Section 10.20 Amendments to AMB Revolving Credit Facility Covenants. The
definitions of “Applicable Fee Percentage,” “Applicable Margin,” and “Investment
Grade” set forth in Section 1.1, and the provisions in Sections 6.1, 6.8 through
6.14 and 7.1(b) through 7.1(r), contain essentially the same provisions with
respect to AMB and AMB LP as those contained in the definitions of “Applicable
Fee Percentage,” “Applicable Margin,” and “Investment Grade” set forth in
Section 1.1 and Sections 5.1, 5.8 through 5.14 and 6.1(b) through 6.1(r) of the
AMB Revolving Credit Agreement (the “AMB Revolver Provisions”). Notwithstanding
anything in this Agreement to the contrary, in the event that the Guarantors or
the Administrative Agent under the AMB Revolving Credit Agreement propose to
modify, waive or restate, or request a consent or approval with respect to, the
AMB Revolver Provisions (and related definitions) of the AMB Revolving Credit
Agreement in writing (which may include a written waiver of an existing actual
or potential Default or Event of Default that is intended to be eliminated by
such modification, restatement or waiver) (individually, a “Covenant
Modification”), then simultaneously with the agreement to or granting of such
Covenant Modification under the AMB Revolving Credit Agreement, this Agreement
shall be deemed modified or restated, or waiver, consent or approval granted, in
a manner consistent with the Covenant Modifications under the AMB Revolving
Credit Agreement, it being understood that the differences between the AMB
Revolving Credit Agreement and this Agreement, as of the date of this Agreement,
are intended by the parties to be reflected in any future amendments of this
Agreement pursuant to this Section 10.20; provided, however, that nothing in
this Section 10.20 shall be deemed to make, or obligate the parties to make, any
modification of the values set forth in the tables contained in the definitions
of “Applicable Fee Percentage” or “Applicable Margin” in Section 1.1 as a result
of a Covenant Modification or otherwise. If requested by a Borrower, Guarantor
or the Administrative Agent, the Borrowers, Guarantors, Administrative Agent and
each Bank shall execute and deliver a written amendment to, restatement of, or
waiver, consent or approval under, this Agreement memorializing such
modification, restatement, waiver, consent or approval.
     Section 10.21 Syndication Agent and Co-Documentation Agents. Each of the
Borrower, the Administrative Agent and each Bank acknowledges and agrees that
(a) the obligations of the Syndication Agents and the Co-Documentation Agents
hereunder shall be limited to those obligations that are expressly

92



--------------------------------------------------------------------------------



 



set forth herein, if any, and the Syndication Agent and the Co-Documentation
Agents shall not be required to take any action or assume any liability except
as may be required in their respective capacities as a Bank hereunder, and
(b) the indemnifications set forth herein for the benefit of the Administrative
Agent shall also run to the benefit of the Syndication Agent and the
Co-Documentation Agents, as the case may be, to the extent it incurs any loss,
cost or damage arising from its capacity as the Syndication Agent or a
Co-Documentation Agents.
     Section 10.22 USA Patriot Act. Each Bank and the Administrative Agent (for
itself and not on behalf of any Bank) hereby notifies the Borrowers, AMB and AMB
LP that pursuant to the requirements of the USA Patriot Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, AMB and AMB
LP, which information includes the name and address of the Borrowers, AMB and
AMB LP and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify the Borrowers, AMB and AMB LP in accordance
with the Act.
Remainder of Page Intentionally Left Blank.
Signature Pages Follow.

93



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                      GUARANTORS:    
 
                    AMB PROPERTY, L.P., a Delaware limited partnership    
 
                    By:   AMB PROPERTY CORPORATION, a
Maryland corporation and its sole general
partner    
 
               
 
      By:   /s/ Gayle P. Starr    
 
         
 
Name: Gayle P. Starr    
 
          Title: Senior Vice President    
 
                    AMB PROPERTY CORPORATION, a Maryland
corporation and its sole general partner    
 
               
 
  By:       /s/ Gayle P. Starr                  
 
      Name:   Gayle P. Starr    
 
      Title:   Senior Vice President    

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                          BORROWERS:    
 
                        MALACOA HOLDING PTE. LTD. (Company
Registration No. 200207920R) a private company
limited by shares organized under the laws of Singapore    
 
                   
 
  By:       /s/ Guy F. Jaquier                  
 
      Name:   Guy F. Jaquier    
 
      Title:   Director    
 
                        AMB CANADA INVESTMENTS, LLC, a Delaware limited
liability company    
 
                        By:   AMB Property, L.P., its sole member    
 
                            By:   AMB Property Corporation    
 
                   
 
          By:   /s/ Gayle P. Starr    
 
             
 
   
 
              Name: Gayle P. Starr    
 
              Title: Senior Vice President    
 
                        AMB EUROPEAN INVESTMENTS, LLC, a
Delaware limited liability company    
 
                        By:   AMB Property, L.P., its sole member    
 
                            By:   AMB Property Corporation    
 
                   
 
          By:   /s/ Gayle P. Starr    
 
             
 
   
 
              Name: Gayle P. Starr    
 
              Title: Senior Vice President    
 
                        AMB PROPERTY, L.P., a Delaware limited partnership    
 
                        By:   AMB PROPERTY CORPORATION, a
Maryland corporation and its sole general
partner    
 
                   
 
      By:   /s/ Gayle P. Starr                      
 
          Name:   Gayle P. Starr    
 
          Title:   Senior Vice President    

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                      AMB SINGAPORE INVESTMENTS, LLC,     a Delaware limited
liability company
 
                    By:   AMB Property, L.P., its sole member
 
                        By:   AMB Property Corporation
 
               
 
          By:   /s/ Gayle P. Starr
 
               
 
              Name: Gayle P. Starr
 
              Title: Senior Vice President

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.
 
            BANK OF AMERICA, N.A., as Administrative Agent, as Singapore Dollars
Agent, as Reference Bank, and as a Bank with respect to Loans denominated in
Dollars, Canadian Dollars under Canadian Dollar Tranche A, Euros, Pounds
Sterling, Singapore Dollars and Hong Kong Dollars
 
       
 
  By:   /s/ Thomas R. Sullivan
 
       
 
      Name: Thomas R. Sullivan
 
      Title: Senior Vice President
 
            BANC OF AMERICA SECURITIES ASIA LIMITED (formerly BA
Asia Limited), as Hong Kong Dollars Agent
 
       
 
  By:   /s/ Susana Yen
 
       
 
      Name: Susana Yen
 
      Title: Vice President
 
            BANK OF AMERICA, N.A., CANADA BRANCH, as Canadian Administrative
Agent as a Bank with respect to Loans denominated in Canadian Dollars under
Canadian Dollar Tranche B
 
       
 
  By:   /s/ Medina Sales de Andrade
 
       
 
      Name: Medina Sales de Andrade
 
      Title: Vice President

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



              THE BANK OF NOVA SCOTIA
 
            THE BANK OF NOVA SCOTIA, as Syndication Agent and as a Bank with
respect to Loans denominated in Dollars, Canadian Dollars, Pounds Sterling and
Euros.
 
       
 
  By:   /s/ Chris Osborn
 
       
 
      Name: Chris Osborn
 
      Title: Managing Director
 
            THE BANK OF NOVA SCOTIA, Hong Kong Branch, as a Bank with respect to
Loans denominated in Hong Kong Dollars.
 
       
 
  By:   /s/ Brandan King
 
       
 
      Name: Brandan King
 
      Title: Vice President, Greater China
 
            THE BANK OF NOVA SCOTIA, SINGAPORE BRANCH, as a Bank with respect to
Loans denominated in Singapore Dollars.
 
       
 
  By:   /s/ Benny Cheong
 
       
 
      Name: Benny Cheong
 
      Title: Vice President, Trade Finance and
 
                Correspondent Banking and Branch Manager

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



              LASALLE BANK NATIONAL ASSOCIATION
 
            LASALLE BANK NATIONAL ASSOCIATION, as a Bank with respect to Loans
denominated in Dollars, Canadian Dollars, Euros, Pounds Sterling, Singapore
Dollars and Hong Kong Dollars
 
       
 
  By:   Janet K. Lee
 
       
 
      Name: Janet K. Lee
 
      Title: Vice President

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



              SOCIÉTÉ GÉNÉRALE
 
            SOCIÉTÉ GÉNÉRALE, as a Bank with respect to Loans denominated in
Dollars, Canadian Dollars under Canadian Dollar Tranche A, Euros, Pounds
Sterling, and Hong Kong Dollars
 
       
 
  By:   /s/ Robert N. Delph
 
       
 
      Name: Robert N. Delph
 
      Title: Managing Director
 
            SOCIÉTÉ GÉNÉRALE, SINGAPORE BRANCH, as a Bank with respect to Loans
denominated in Singapore Dollars
 
       
 
  By:   /s/ Eric Wormser
 
       
 
      Name: Eric Wormser
 
      Title: Chief Country Officer
 
            SOCIÉTÉ GÉNÉRALE (CANADA BRANCH), as a Bank with respect to Loans
denominated in Canadian Dollars under Canadian Dollar Tranche B
 
       
 
  By:   /s/ David Baldoni
 
       
 
      Name: David Baldoni
 
      Title: Managing Director
 
       
 
  By:   /s/ Paul Primavesi
 
       
 
      Name: Paul Primavesi
 
      Title: Vice President

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



              THE ROYAL BANK OF SCOTLAND PLC.
 
            THE ROYAL BANK OF SCOTLAND PLC., as a Bank with respect to Loans
denominated in Dollars, Canadian Dollars under Canadian Dollar Tranche A, Euros,
Pounds Sterling, and Hong Kong Dollars
 
       
 
  By:   /s/ Brett E. Thompson
 
       
 
      Name: Brett E. Thompson
 
      Title: Vice President
 
             
 
       
 
       
 
       
 
       
 
       

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



              UNITED OVERSEAS BANK LIMITED, LOS ANGELES AGENCY
 
            UNITED OVERSEAS BANK, as a Bank with respect to Loans denominated in
Dollars, Canadian Dollars under Canadian Dollar Tranche A, Euros, Pounds
Sterling, Singapore Dollars and Hong Kong Dollars
 
       
 
  By:   /s/ Hoong Cher
 
       
 
      Name: Hoong Cher
 
      Title: SVP & General Manager

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



              CALYON NEW YORK BRANCH
 
            CALYON NEW YORK BRANCH, as a Bank with respect to Loans denominated
in Dollars, Canadian Dollars, Euros, Pounds Sterling, and Hong Kong Dollars
 
       
 
  By:   /s/ Daniel J. Reddy
 
       
 
      Name: Daniel J. Reddy
 
      Title: Director
 
       
 
  By:   /s/ Paul T. Ragusin
 
       
 
      Name: Paul T. Ragusin
 
      Title: Director
 
            CALYON, SINGAPORE BRANCH, as a Bank with respect to Loans
denominated in Singapore Dollars
 
       
 
  By:   /s/ Sim Choo Hieng and Neo Chin Keng
 
       
 
      Name: Sim Choo Hieng / Neo Chin Keng
 
      Title:      Associate        /        Director

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



              CITICORP NORTH AMERICA, INC.
 
            CITICORP NORTH AMERICA, INC., as a Bank with respect to Loans
denominated in Dollars, Canadian Dollars under Canadian Dollar Tranche A, and
Euros
 
       
 
  By:   /s/ Ken Quay
 
       
 
      Name: Ken Quay
 
      Title: Vice President
 
            CITIBANK, N.A., CANADIAN BRANCH, as a Bank with respect to Loans
denominated in Canadian Dollars under Canadian Dollar Tranche B
 
       
 
  By:   /s/ Sheryl Holmes
 
       
 
      Name: Sheryl Holmes
 
      Title: Authorized Signer
 
            CITIBANK, N.A., LONDON BRANCH, as a Bank with respect to Loans
denominated in Pounds Sterling
 
       
 
  By:   /s/ Nigel Kilvigton
 
       
 
      Name: Nigel Kilvigton
 
      Title: Vice President

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



              HSBC BANK USA, N.A.
 
            HSBC BANK USA, N.A., as a Bank with respect to Loans denominated in
Dollars, Canadian Dollars under Canadian Dollar Tranche A, Euros, Pounds
Sterling, Singapore Dollars and Hong Kong Dollars
 
       
 
  By:   /s/ Jason A. Huck
 
       
 
      Name: Jason Alexander Huck
 
      Title: AVP - Relationship Manager

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL ASSOCIATION
 
            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Bank with respect to Loans
denominated in Dollars, Canadian Dollars under Canadian Dollar Tranche A, Euros,
Pounds Sterling and Hong Kong Dollars
 
       
 
  By:   /s/ Cynthia A. Bean
 
       
 
      Name: Cynthia A. Bean
 
      Title: Vice President

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
Qualifying Unencumbered Properties

                  Property   NRA   Occupancy %  
Bensenville Ind Park (RBENSEN) Total
               
Cabot Business Park (RCABTBP) Total
               
Willow Park Industrial (RWILLPA) Total
               
Kingsport Industrial Park (RKINGSP) Total
               
Ford Distribution Cntr (RFRDDRT) Total
               
Beacon Industrial Park (RBEACON) Total
               
Dallas Industrial (RDALLAS) Total
               
Minneapolis Distribution Port (RMDP///) Total
               
East Valley Warehouse (REASTVA) Total
               
Atlanta South Business Park (RATLSOU) Total
               
Twin Cities (RTWINCI) Total
               
NDP — Los Angeles (RNATLOS) Total
               
JFK Air Cargo (RJFK/AC) Total
               
AMB Starboard Distribution Ctr (RSTARDC) Total
               
O’Hare Industrial Portfolio (ROHARE/) Total
               
Miami Airport Business Center (RMIAAIR) Total
               
Corporate Square Industrial (RCORPSQ) Total
               
Minneapolis Industrial Port IV (RMIPIV/) Total
               
AMB Tri-Port Distribution Ctr (RTRIPRT) Total
               
Greenwood Industrial (RGREENW) Total
               
Greater Dallas Industrial Port (RGREADA) Total
    [REDACTED]          
Junction Industrial Park (RJUNCTI) Total
               
Carson Industrial (RCARSON) Total
               
Van Nuys Airport Industrial (RVANNUY) Total
               
Boston Ind - 175 Campanelli Dr (PBOSTON07)
               
AMB JFK Cargo Center 75_77 (RJFKCGO) Total
               
AMB Sumner Landing (RSUMNER) Total
               
Sylvan Industrial (RSYLVAN) Total
               
South Bay Lundy (RSBLUND) Total
               
Elmwood Distribution (RELMWOO) Total
               
AMB Meadowlands Park (RAMB/MP) Total
               
MET PHASE 1 95, LTD (RMETRIC) Total
               
Edgewater Industrial Center (REDGEWA) Total
               
Pacific Business Center (RPACBUS) Total
               
Beltway Distribution (RBELTWA) Total
               
Mahwah Corporate Center (RMAHWAH) Total
               
Carson Town Center (RCARTWN) Total
               
MET 4/12, LTD (RMETRIC4) Total
               
Meadowridge Industrial (RMDWRDG) Total
               
Melrose Park Distribution Ctr. (RMELROS) Total
               
Moffett Park R&D Portfolio (RMOFFET) Total
               
Porete Avenue Warehouse (RPORETE) Total
               
East Bay Doolittle (REBAYRT) Total
               

Schedule 1.1 — Page 1

 



--------------------------------------------------------------------------------



 



                  Property   NRA   Occupancy %  
Dowe Industrial Center (RDOWE//) Total
             
Northwest Distribution Center (RNORTHW) Total
               
Blue Lagoon Business Park (RBLUELA) Total
               
Wilmington Avenue Warehouse (RWILMAV) Total
               
Zanker/Charcot Industrial (RZANKER) Total
               
Bell Ranch Distribution (RBELRRT) Total
               
Boston Ind - 60/70/80 Campanel (PBOSTON06)
               
MBC Industrial (RMBC///) Total
               
Valwood Industrial (RVALWOO) Total
               
Chartwell Distribution Center (RCHARTW) Total
               
Kent Centre Corporate Park (RKENTCE) Total
               
South Bay Junction (RSBJUNC) Total
               
Activity Distribution Center (RACTIVI) Total
               
South Bay Brokaw (RSBBROK) Total
               
West North Carrier Parkway (RWESTNO) Total
               
Doolittle Distribution Center (RDOOLIT) Total
               
Janitrol (RJANITR) Total
               
Silicon Valley R&D (RSILIRD) Total
               
AMB Granite Hill Dist. Center (RGRANIT) Total
               
AMB DFW Cargo Center 1 (RDFWCC1) Total
               
Itasca Ind Port — D (PITASCA04)
               
AMB LAS Cargo Center 1_5 (RLASVAI) Total
               
Two South Middlesex (RTWOSOU) Total
               
Penn James Warehouse (RPENNJA) Total
    [REDACTED]        
AMB Garden City Industrial (RGARDEN) Total
               
Gateway Commerce Center (RGATECC) Total
               
Normandie Industrial (RNORMAN) Total
               
Chancellor (RCHANCE) Total
               
Del Amo Industrial Center (RDELAMO) Total
               
Acer Distribution Center (RACERDC) Total
               
AMB DFW Cargo Center 2 (RDFWINT2) Total
               
Harvest Business Park (RHARVES) Total
               
Preston Court (RPRESTO) Total
               
Yosemite Drive (RYOSEMI) Total
               
Bridgeview Industrial (RBRIDGE) Total
               
Anaheim Industrial Property (RANAHEI) Total
               
Columbia Business Center (RCOLUMB) Total
               
AMB PDX Cargo Center Airtrans (RPORTAC) Total
               
Component Drive Ind Port (RCOMPRT) Total
               
Murray Hill Parkway (RMURHIL) Total
               
Laurelwood Drive (RLAUREL) Total
               
Alsip Industrial (RALSIP/) Total
               
Boston Ind - 505 Collins St (PBOSTON17)
               
AMB Jiuting Distribution Ctr (IRJUIT1) Total
               
Mendota Heights Gateway Common (RMENDOT) Total
               
Crysen Industrial (RCRYSEN) Total
               
Wiegman Road (RWEIGMA) Total
               
NDP — Chicago (RNATCHI) Total
               
Hamilton Parkway (RHAMIPK) Total
               
Patuxent Range Road (RPAXENT) Total
               

Schedule 1.1 — Page 2

 



--------------------------------------------------------------------------------



 



                  Property   NRA   Occupancy %  
International Multifoods (RMULTIF) Total
               
Dado Distribution (RDADORT) Total
               
Moffett Park / Bordeaux R&D (RMOFFEB) Total
               
Presidents Dr VI - 7551 (PPRESID06)
               
JFK Airport Park (RJFK/PK) Total
               
Martin/Scott Ind Port (RMARTRT) Total
               
Boston Ind - One Bradlees Cir (PBOSTON20)
               
Northpointe Commerce (RNPCOMM) Total
               
Oakland Ridge Ind Ctr V (ROAKRID5) Total
               
Torrance Commerce Center (RTORRAN) Total
               
Braemar Business Center (RBRAEMA) Total
               
Presidents Dr III - 7774-7584 (PPRESID03)
               
Presidents Dr IV - 7510-7530 (PPRESID04)
               
Presidents Dr V - 7452-7482 (PPRESID05)
               
Addison Business Center (RADDBUS) Total
               
AMB Blue Water (RBLUEWA) Total
               
South Bay Osgood (RSBOSGD) Total
               
Cabot BP Land (KYDJ) (RCABTLA) Total
               
Boston Ind 480 Arsenal St (PBOSTON22)
               
Marlin Distribution Center (RMARLIN) Total
               
Chicago Industrial Portfolio (RCHICAG) Total
               
Walnut Drive (RWALNUT) Total
               
AMB PHL Cargo Center C2 (RPHIACC) Total
               
Burnsville Business Center (RBURNSV) Total
               
AMB RNO Cargo Center 10_11 (RRENOAI) Total
               
Linden Industrial (RLINDEN) Total
    [REDACTED]          
Meadowlands Cross Dock (RMEADCD) Total
               
Executive Drive (REXECUT) Total
               
Meadow Lane (RMEADNJ) Total
               
Round Lake Business Center (RROUNDL) Total
               
Addison Technology Center (RADDISO) Total
               
Lawrence SSF (RLAWRRT) Total
               
Systematics (RSYSTEM) Total
               
Beacon Centre - Headlands (RBEACHE) Total
               
Chicago Ridge Freight Terminal (RCHICRI) Total
               
Itasca Ind Port - A (PITASCA01)
               
Windsor Court (RWINDSO) Total
               
AMB Kehoe Industrial (RKEHOE1) Total
               
Boston Ind - 12 Campanelli Py (PBOSTON10)
               
Itasca Ind Port - C (PITASCA03)
               
Itasca Ind Port - E (PITASCA05)
               
Boston Ind - 101 Hartwell Ave (PBOSTON18)
               
Boston Ind - 44 Bedford St (PBOSTON16)
               
Boston Ind - 101 Campanelli Dr (PBOSTON09)
               
Boston Ind - 90 Campanelli Dr (PBOSTON01)
               
Hintz Building (RHINTZB) Total
               
Boston Ind - 69 Campanelli Dr (PBOSTON02)
               
Boston Ind - 2 Campanelli Dr (PBOSTON03)
               
Itasca Ind Port - B (PITASCA02)
               
AMB SEA Cargo Center South (RST2ACC) Total
               

Schedule 1.1 — Page 3

 



--------------------------------------------------------------------------------



 



                  Property   NRA   Occupancy %  
Newark Airport II — Paris St. (PNEWARK02)
               
Boston Ind - 40 Campanelli Dr (PBOSTON08)
               
Lincoln Industrial Center (RLINCOL) Total
               
AMB Gonesse Distribution Ctr. (IEGONES) Total
               
AMB BWI Cargo Center E (RBWIACC) Total
               
AMB IAD Cargo Center 5 (RIAD5RT) Total
               
AMB JAX Cargo Center (RJACACC) Total
               
AMB MIA Logistics Ctr (RMIAL31) Total
               
Presidents Drive (RPRESID) Total
               
Sand Lake Service Center (RSANDLA) Total
               
AMB Nicholas Logistics Center (RNICHOL) Total
               
AMB Palmetto Dist. Ctr. (RPALMET) Total
               
Itasca Industrial Portfolio (RITASCA) Total
               
Preston Court (RPRESTO) Total
    [REDACTED]          
Artesia Industrial (RARTESI) Total
               
Mooncreek Distribution Center (RMCREEK) Total
               
Park One at LAX, LLC (RPRKONE) Total
               
AMB MCI Cargo Center 1 (RMC1ACC) Total
               
Boston Ind - 100 Campanelli Py (PBOSTON13)
               
Boston Ind - 179 Campanelli Py (PBOSTON14)
               
Boston Ind - 525 Campanelli Dr (PBOSTON21)
               
Boston Ind - 200 Shuman Ave (PBOSTON12)
               
East Grand Airfreight #401 (PEGRAND01)
               
Sunrise Industrial (RSUNRIS) Total
               

Schedule 1.1 — Page 4

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
Commitments and Currency Commitments
A. Commitment

          Bank   Commitment
Bank of America
  $ 66,000,000  
The Bank of Nova Scotia
  $ 66,000,000  
Calyon
  $ 66,000,000  
Citicorp North America, Inc.
  $ 66,000,000  
The Royal Bank of Scotland
  $ 66,000,000  
HSBC Bank
  $ 30,000,000  
LaSalle Bank
  $ 40,000,000  
Société Générale
  $ 40,000,000  
United Overseas Bank
  $ 30,000,000  
Wachovia Bank
  $ 30,000,000  
TOTAL
  $ 500,000,000  

B. Dollar Tranche A

                  Bank   Commitment   Tranche Percentage
Bank of America
  $ 66,000,000       13.20000 %
The Bank of Nova Scotia
  $ 66,000,000       13.20000 %
Calyon
  $ 66,000,000       13.20000 %
Citicorp North America, Inc.
  $ 66,000,000       13.20000 %
The Royal Bank of Scotland
  $ 66,000,000       13.20000 %
HSBC Bank
  $ 30,000,000       6.00000 %
LaSalle Bank
  $ 40,000,000       8.00000 %
Société Générale
  $ 40,000,000       8.00000 %
United Overseas Bank
  $ 30,000,000       6.00000 %
Wachovia Bank
  $ 30,000,000       6.00000 %
TOTAL
  $ 500,000,000       100 %

Schedule 2.1 — Page 1

 



--------------------------------------------------------------------------------



 



C. Dollar Tranche B

                  Bank   Commitment   Tranche Percentage
Bank of America
  $ 66,000,000       13.20000 %
The Bank of Nova Scotia
  $ 66,000,000       13.20000 %
Calyon
  $ 66,000,000       13.20000 %
Citicorp North America, Inc.
  $ 66,000,000       13.20000 %
The Royal Bank of Scotland
  $ 66,000,000       13.20000 %
HSBC Bank
  $ 30,000,000       6.00000 %
LaSalle Bank
  $ 40,000,000       8.00000 %
Société Générale
  $ 40,000,000       8.00000 %
United Overseas Bank
  $ 30,000,000       6.00000 %
Wachovia Bank
  $ 30,000,000       6.00000 %
TOTAL
  $ 500,000,000       100 %

D. Canadian Dollar Tranche A

                  Bank   Commitment   Tranche Percentage
Bank of America
  $ 66,000,000       13.20000 %
The Bank of Nova Scotia
  $ 66,000,000       13.20000 %
Calyon
  $ 66,000,000       13.20000 %
Citicorp North America, Inc.
  $ 66,000,000       13.20000 %
The Royal Bank of Scotland
  $ 66,000,000       13.20000 %
HSBC Bank
  $ 30,000,000       6.00000 %
LaSalle Bank
  $ 40,000,000       8.00000 %
Société Générale
  $ 40,000,000       8.00000 %
United Overseas Bank
  $ 30,000,000       6.00000 %
Wachovia Bank
  $ 30,000,000       6.00000 %
TOTAL
  $ 500,000,000       100 %

E. Canadian Dollar Tranche B

                  Bank   Commitment   Tranche Percentage
Bank of America
  $ 66,000,000       23.74101 %
The Bank of Nova Scotia
  $ 66,000,000       23.74101 %
Calyon
  $ 0       0.00000 %
Citicorp North America, Inc.
  $ 66,000,000       23.74101 %
The Royal Bank of Scotland
  $ 0       0.00000 %
HSBC Bank
  $ 0       0.00000 %
LaSalle Bank
  $ 40,000,000       14.38849 %
Société Générale
  $ 40,000,000       14.38849 %
United Overseas Bank
  $ 0       0.00000 %
Wachovia Bank
  $ 0       0.00000 %
TOTAL
  $ 278,000,000       100 %

Schedule 2.1 — Page 2

 



--------------------------------------------------------------------------------



 



F. Euros

                  Bank   Commitment   Tranche Percentage
Bank of America
  $ 66,000,000       13.20000 %
The Bank of Nova Scotia
  $ 66,000,000       13.20000 %
Calyon
  $ 66,000,000       13.20000 %
Citicorp North America, Inc.
  $ 66,000,000       13.20000 %
The Royal Bank of Scotland
  $ 66,000,000       13.20000 %
HSBC Bank
  $ 30,000,000       6.00000 %
LaSalle Bank
  $ 40,000,000       8.00000 %
Société Générale
  $ 40,000,000       8.00000 %
United Overseas Bank
  $ 30,000,000       6.00000 %
Wachovia Bank
  $ 30,000,000       6.00000 %
TOTAL
  $ 500,000,000       100 %

G. Hong Kong Dollars

                  Bank   Commitment   Tranche Percentage
Bank of America
  $ 66,000,000       13.20000 %
The Bank of Nova Scotia
  $ 66,000,000       13.20000 %
Calyon
  $ 66,000,000       13.20000 %
Citicorp North America, Inc.
  $ 66,000,000       13.20000 %
The Royal Bank of Scotland
  $ 66,000,000       13.20000 %
HSBC Bank
  $ 30,000,000       6.00000 %
LaSalle Bank
  $ 40,000,000       8.00000 %
Société Générale
  $ 40,000,000       8.00000 %
United Overseas Bank
  $ 30,000,000       6.00000 %
Wachovia Bank
  $ 30,000,000       6.00000 %
TOTAL
  $ 500,000,000       100 %

H. Pounds Sterling

                  Bank   Commitment   Tranche Percentage
Bank of America
  $ 66,000,000       13.20000 %
The Bank of Nova Scotia
  $ 66,000,000       13.20000 %
Calyon
  $ 66,000,000       13.20000 %
Citicorp North America, Inc.
  $ 66,000,000       13.20000 %
The Royal Bank of Scotland
  $ 66,000,000       13.20000 %
HSBC Bank
  $ 30,000,000       6.00000 %
LaSalle Bank
  $ 40,000,000       8.00000 %
Société Générale
  $ 40,000,000       8.00000 %
United Overseas Bank
  $ 30,000,000       6.00000 %
Wachovia Bank
  $ 30,000,000       6.00000 %
TOTAL
  $ 500,000,000       100 %

Schedule 2.1 — Page 3

 



--------------------------------------------------------------------------------



 



I. Singapore Dollars

                  Bank   Commitment   Tranche Percentage
Bank of America
  $ 66,000,000       16.33663 %
The Bank of Nova Scotia
  $ 66,000,000       16.33663 %
Calyon
  $ 66,000,000       16.33663 %
Citicorp North America, Inc.
  $ 66,000,000       16.33663 %
The Royal Bank of Scotland
  $ 0       0.00000 %
HSBC Bank
  $ 30,000,000       7.42574 %
LaSalle Bank
  $ 40,000,000       9.90099 %
Société Générale
  $ 40,000,000       9.90099 %
United Overseas Bank
  $ 30,000,000       7.42574 %
Wachovia Bank
  $ 0       0.00000 %
TOTAL
  $ 404,000,000       100 %

Schedule 2.1 — Page 4

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.2
Calculation of Outstandings and Available Commitments
     This certificate is being delivered pursuant to Section 2.2 of that certain
Fifth Amended and Restated Revolving Credit Agreement (the “Credit Agreement”),
dated as of July 16, 2007 among AMB PROPERTY, L.P., a Delaware limited
partnership (“AMB LP”), AMB PROPERTY CORPORATION, a Maryland corporation
qualified as a real estate investment trust (“AMB” and, collectively with AMB
LP, “Guarantors,” and, when acting in their respective capacities as Guarantors,
individually a “Guarantor”), MALACOA HOLDING PTE. LTD., a private company
limited by shares organized under the laws of Singapore, AMB CANADA INVESTMENTS,
LLC, a Delaware limited liability company, AMB EUROPEAN INVESTMENTS, LLC, a
Delaware limited liability company, AMB SINGAPORE INVESTMENTS, LLC, a Delaware
limited liability company, AMB LP, acting its capacity as a Borrower, the banks
and financial institutions listed on the signature pages of the Credit Agreement
as the Initial Banks, BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent, THE BANK OF NOVA SCOTIA, a bank listed on Schedule I of
the Bank Act (Canada), as Syndication Agent, CALYON NEW YORK BRANCH, CITICORP
NORTH AMERICA, INC., and THE ROYAL BANK OF SCOTLAND PLC., as Co-Documentation
Agents, as the same may be amended, modified, extended or restated from time to
time.
     The undersigned is an authorized officer of AMB and on behalf of the
Guarantors certifies that the information set forth on Exhibit A hereto is true
and correct in all respects as of the date hereof.
Dated:                     ____, 20____

                  AMB PROPERTY, L.P., a Delaware limited partnership
 
                By:   AMB Property Corporation, a Maryland corporation,
its general partner
 
           
 
      By:    
 
           
 
          [Name]
[Title]

[NOTE: EXHIBIT A TO BE REVISED CONSISTENT WITH ACTUAL CURRENCY COMMITMENTS]
Schedule 2.2 — Page 1





--------------------------------------------------------------------------------



 



     

All amounts in USD or USD equivalent
Note: Prorata share amounts may be off slightly due to rounding errors.  
Availability Tracking — AMB Property LP, et al.   Schedule 2.2

                                                                               
                                                                               
                                                                               
          Total Commitment     Total Outstandings       Total Available Cmt    
  Total USD TrA-Mexico     Total USD TrB-US     Total CDN $ Tr A     Total CDN $
Tr B     Total Euro     Total £     Total Sing $     Total HK $   Lender Name  
Commitment     Percentage                                                      
                               
Bank of America
  $ 66,000,000.00       13.20000 %   $ 21,546,154.58         44,453,845.42      
$ 0.00     $ 0.00     $ 21,546,154.58     $ 0.00     $ 0.00     $ 0.00     $
0.00     $ 0.00  
Bank of Nova Scotia (The)
  $ 66,000,000.00       13.20000 %   $ 21,546,154.58         44,453,845.42      
$ 0.00     $ 0.00     $ 21,546,154.58     $ 0.00     $ 0.00     $ 0.00     $
0.00     $ 0.00  
Calyon
  $ 66,000,000.00       13.20000 %   $ 21,546,154.58         44,453,845.42      
$ 0.00     $ 0.00     $ 21,546,154.58     $ 0.00     $ 0.00     $ 0.00     $
0.00     $ 0.00  
Citicorp North America Inc.
  $ 66,000,000.00       13.20000 %   $ 21,546,154.58         44,453,845.42      
$ 0.00     $ 0.00     $ 21,546,154.58     $ 0.00     $ 0.00     $ 0.00     $
0.00     $ 0.00  
HSBC
  $ 30,000,000.00       6.00000 %   $ 9,793,706.63         20,206,293.37       $
0.00     $ 0.00     $ 9,793,706.63     $ 0.00     $ 0.00     $ 0.00     $ 0.00  
  $ 0.00  
LaSalle Bank
  $ 40,000,000.00       8.00000 %   $ 13,058,275.50         26,941,724.50      
$ 0.00     $ 0.00     $ 13,058,275.50     $ 0.00     $ 0.00     $ 0.00     $
0.00     $ 0.00  
Royal Bank of Scotland (The)
  $ 66,000,000.00       13.20000 %   $ 21,546,154.58         44,453,845.42      
$ 0.00     $ 0.00     $ 21,546,154.58     $ 0.00     $ 0.00     $ 0.00     $
0.00     $ 0.00  
Societe Generale
  $ 40,000,000.00       8.00000 %   $ 13,058,275.50         26,941,724.50      
$ 0.00     $ 0.00     $ 13,058,275.50     $ 0.00     $ 0.00     $ 0.00     $
0.00     $ 0.00  
United Overseas Bank Ltd.
  $ 30,000,000.00       6.00000 %   $ 9,793,706.63         20,206,293.37       $
0.00     $ 0.00     $ 9,793,706.63     $ 0.00     $ 0.00     $ 0.00     $ 0.00  
  $ 0.00  
Wachovia Bank N.A.
  $ 30,000,000.00       6.00000 %   $ 9,793,706.63         20,206,293.37       $
0.00     $ 0.00     $ 9,793,706.63     $ 0.00     $ 0.00     $ 0.00     $ 0.00  
  $ 0.00  
 
                                                                           
 
  $ 500,000,000.00       100.00000 %   $ 163,228,443.77         336,771,556.23  
    $ 0.00     $ 0.00     $ 163,228,443.77     $ 0.00     $ 0.00     $ 0.00    
$ 0.00     $ 0.00  

                                                                               
                                                                               
                                                      Schedule 2.2              
                                                                               
            US Dollars — Tr A (Mexico - no borrower designated)     Loan Amt    
      Loan Amt           Loan Amt           Loan Amt           Loan Amt        
          Commitment     Percentage     $0     Date     $0     Date     $0    
Date     $0     Date     $0     Date     Total Outstandings     Available Cmt  
Bank of America
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Bank of Nova Scotia
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Calyon
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Citibank
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
HSBC
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
LaSalle Bank
  $ 40,000,000.00       8.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 40,000,000.00  
Royal Bank of Scotland
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Societe Generale
  $ 40,000,000.00       8.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 40,000,000.00  
United Overseas Bank
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
Wachovia Bank
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
 
                                                                               
             
 
  $ 500,000,000.00       100.00000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
500,000,000.00  

                                                                               
                                                                               
                                                          US Dollars Tr B — US:
AMB Property LP et al.     Loan Amt           Loan Amt           Loan Amt      
    Loan Amt           Loan Amt                 Commitment     Percentage     $0
    Date     $0     Date     $0     Date     $0     Date     $0     Date    
Total Outstandings     Available Cmt  
Bank of America
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Bank of Nova Scotia
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Calyon
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Citibank
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
HSBC
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
LaSalle Bank
  $ 40,000,000.00       8.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 40,000,000.00  
Royal Bank of Scotland
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Societe Generale
  $ 40,000,000.00       8.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 40,000,000.00  
United Overseas Bank
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
Wachovia Bank
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
 
                                                                               
             
 
  $ 500,000,000.00       100.00000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
500,000,000.00  

                                                                               
                                                                               
                                                          Canadian Dollar Tr A —
AMB Canada Investments     Loan Amt           Loan Amt           Loan Amt      
    Loan Amt           Loan Amt                   Commitment     Percentage    
$163,228,444     Date     $0     Date     $0     Date     $0     Date     $0    
Date     Total Outstandings     Available Cmt  
Bank of America
  $ 66,000,000.00       13.20000 %   $ 21,546,154.58     FX Rate   $ 0.00     FX
Rate   $ 0.00     FX Rate   $ 0.00     FX Rate   $ 0.00     FX Rate   $
21,546,154.58     $ 44,453,845.42  
Bank of Nova Scotia
  $ 66,000,000.00       13.20000 %   $ 21,546,154.58       1.0519     $ 0.00    
  1     $ 0.00       1     $ 0.00       1     $ 0.00       1     $ 21,546,154.58
    $ 44,453,845.42  
Calyon
  $ 66,000,000.00       13.20000 %   $ 21,546,154.58             $ 0.00        
    $ 0.00             $ 0.00             $ 0.00             $ 21,546,154.58    
$ 44,453,845.42  
Citibank
  $ 66,000,000.00       13.20000 %   $ 21,546,154.58             $ 0.00        
    $ 0.00             $ 0.00             $ 0.00             $ 21,546,154.58    
$ 44,453,845.42  
HSBC
  $ 30,000,000.00       6.00000 %   $ 9,793,706.63             $ 0.00          
  $ 0.00             $ 0.00             $ 0.00             $ 9,793,706.63     $
20,206,293.37  
LaSalle Bank
  $ 40,000,000.00       8.00000 %   $ 13,058,275.50             $ 0.00          
  $ 0.00             $ 0.00             $ 0.00             $ 13,058,275.50     $
26,941,724.50  
Royal Bank of Scotland
  $ 66,000,000.00       13.20000 %   $ 21,546,154.58             $ 0.00        
    $ 0.00             $ 0.00             $ 0.00             $ 21,546,154.58    
$ 44,453,845.42  
Societe Generale
  $ 40,000,000.00       8.00000 %   $ 13,058,275.50             $ 0.00          
  $ 0.00             $ 0.00             $ 0.00             $ 13,058,275.50     $
26,941,724.50  
United Overseas Bank
  $ 30,000,000.00       6.00000 %   $ 9,793,706.63             $ 0.00          
  $ 0.00             $ 0.00             $ 0.00             $ 9,793,706.63     $
20,206,293.37  
Wachovia Bank
  $ 30,000,000.00       6.00000 %   $ 9,793,706.63             $ 0.00          
  $ 0.00             $ 0.00             $ 0.00             $ 9,793,706.63     $
20,206,293.37  
 
                                                                               
             
 
  $ 500,000,000.00       100.00000 %   $ 163,228,443.77             $ 0.00      
      $ 0.00             $ 0.00             $ 0.00             $ 163,228,443.77
    $ 336,771,556.23  

                                                                               
                                                                               
                                                          Canadian Dollar Tr B —
Borrower TBD     Loan Amt           Loan Amt           Loan Amt           Loan
Amt           Loan Amt                   Commitment     Percentage     $0    
Date     $0     Date     $0     Date     $0     Date     $0     Date     Total
Outstandings     Available Cmt  
Bank of America
  $ 66,000,000.00       23.74101 %   $ 0.00     FX Rate   $ 0.00     FX Rate   $
0.00     FX Rate   $ 0.00     FX Rate   $ 0.00     FX Rate   $ 0.00     $
66,000,000.00  
Bank of Nova Scotia
  $ 66,000,000.00       23.74101 %   $ 0.00       1     $ 0.00       1     $
0.00       1     $ 0.00       1     $ 0.00       1     $ 0.00     $
66,000,000.00  
Calyon
  $ 0.00       0.00000 %   $ 0.00             $ 0.00             $ 0.00        
    $ 0.00             $ 0.00             $ 0.00     $ 0.00  
Citibank
  $ 66,000,000.00       23.74101 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
HSBC
  $ 0.00       0.00000 %   $ 0.00             $ 0.00             $ 0.00        
    $ 0.00             $ 0.00             $ 0.00     $ 0.00  
LaSalle Bank
  $ 40,000,000.00       14.38849 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
40,000,000.00  
Royal Bank of Scotland
  $ 0.00       0.00000 %   $ 0.00             $ 0.00             $ 0.00        
    $ 0.00             $ 0.00             $ 0.00     $ 0.00  
Societe Generale
  $ 40,000,000.00       14.38849 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
40,000,000.00  
United Overseas Bank
  $ 0.00       0.00000 %   $ 0.00             $ 0.00             $ 0.00        
    $ 0.00             $ 0.00             $ 0.00     $ 0.00  
Wachovia Bank
  $ 0.00       0.00000 %   $ 0.00             $ 0.00             $ 0.00        
    $ 0.00             $ 0.00             $ 0.00     $ 0.00  
 
                                                                               
             
 
  $ 278,000,000.00       100.00000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
278,000,000.00  

                                                                               
                                                                               
                                                          Euro — AMB European
Investments     Loan Amt           Loan Amt           Loan Amt           Loan
Amt           Loan Amt                   Commitment     Percentage     $0    
Date     $0     Date     $0     Date     $0     Date     $0     Date     Total
Outstandings     Available Cmt  
Bank of America
  $ 66,000,000.00       13.20000 %   $ 0.00     FX Rate   $ 0.00     FX Rate   $
0.00     FX Rate   $ 0.00     FX Rate   $ 0.00     FX Rate   $ 0.00     $
66,000,000.00  
Bank of Nova Scotia
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Calyon
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Citibank
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
HSBC
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
LaSalle Bank
  $ 40,000,000.00       8.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 40,000,000.00  
Royal Bank of Scotland
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Societe Generale
  $ 40,000,000.00       8.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 40,000,000.00  
United Overseas Bank
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
Wachovia Bank
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
 
                                                                               
             
 
  $ 500,000,000.00       100.00000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
500,000,000.00  

                                                                               
                                                                               
                                                          Pounds Sterling —
Borrower TBD     Loan Amt           Loan Amt           Loan Amt           Loan
Amt           Loan Amt                   Commitment     Percentage     $0    
Date     $0     Date     $0     Date     $0     Date     $0     Date     Total
Outstandings     Available Cmt  
Bank of America
  $ 66,000,000.00       13.20000 %   $ 0.00     FX Rate   $ 0.00     FX Rate   $
0.00     FX Rate   $ 0.00     FX Rate   $ 0.00     FX Rate   $ 0.00     $
66,000,000.00  
Bank of Nova Scotia
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Calyon
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Citibank
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
HSBC
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
LaSalle Bank
  $ 40,000,000.00       8.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 40,000,000.00  
Royal Bank of Scotland
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Societe Generale
  $ 40,000,000.00       8.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 40,000,000.00  
United Overseas Bank
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
Wachovia Bank
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
 
                                                                               
             
 
  $ 500,000,000.00       100.00000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
500,000,000.00  

                                                                               
                                                                               
                                                          Singapore Dollars —
Malacoa Holdings, AMB Singapore Inv.     Loan Amt           Loan Amt          
Loan Amt           Loan Amt           Loan Amt                   Commitment    
Percentage     $0     Date     $0     Date     $0     Date     $0     Date    
$0     Date     Total Outstandings     Available Cmt  
Bank of America
  $ 66,000,000.00       16.33663 %   $ 0.00     FX Rate   $ 0.00     FX Rate   $
0.00     FX Rate   $ 0.00     FX Rate   $ 0.00     FX Rate   $ 0.00     $
66,000,000.00  
Bank of Nova Scotia
  $ 66,000,000.00       16.33663 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Calyon
  $ 66,000,000.00       16.33663 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Citibank
  $ 66,000,000.00       16.33663 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
HSBC
  $ 30,000,000.00       7.42574 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
LaSalle Bank
  $ 40,000,000.00       9.90099 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 40,000,000.00  
Royal Bank of Scotland
  $ 0.00       0.00000 %   $ 0.00             $ 0.00             $ 0.00        
    $ 0.00             $ 0.00             $ 0.00     $ 0.00  
Societe Generale
  $ 40,000,000.00       9.90099 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 40,000,000.00  
United Overseas Bank
  $ 30,000,000.00       7.42574 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
Wachovia Bank
  $ 0.00       0.00000 %   $ 0.00             $ 0.00             $ 0.00        
    $ 0.00             $ 0.00             $ 0.00     $ 0.00  
 
                                                                               
             
 
  $ 404,000,000.00       100.00000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
404,000,000.00  

                                                                               
                                                                               
                                                          Hong Kong Dollars — no
Borrower designated     Loan Amt           Loan Amt           Loan Amt          
Loan Amt           Loan Amt                   Commitment     Percentage     $0  
  Date     $0     Date     $0     Date     $0     Date     $0     Date     Total
Outstandings     Available Cmt  
Bank of America
  $ 66,000,000.00       13.20000 %   $ 0.00     FX Rate   $ 0.00     FX Rate   $
0.00     FX Rate   $ 0.00     FX Rate   $ 0.00     FX Rate   $ 0.00     $
66,000,000.00  
Bank of Nova Scotia
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Calyon
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Citibank
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
HSBC
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
LaSalle Bank
  $ 40,000,000.00       8.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 40,000,000.00  
Royal Bank of Scotland
  $ 66,000,000.00       13.20000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
66,000,000.00  
Societe Generale
  $ 40,000,000.00       8.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 40,000,000.00  
United Overseas Bank
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
Wachovia Bank
  $ 30,000,000.00       6.00000 %   $ 0.00             $ 0.00             $ 0.00
            $ 0.00             $ 0.00             $ 0.00     $ 30,000,000.00  
 
                                                                               
             
 
  $ 500,000,000.00       100.00000 %   $ 0.00             $ 0.00             $
0.00             $ 0.00             $ 0.00             $ 0.00     $
500,000,000.00  

Schedule 2.2 — Page 2





--------------------------------------------------------------------------------



 



Instructions to
Exhibit A to
Schedule 2.2
For a borrowing or a continuation:
1. In the section for the proposed currency, insert the date the loan is made or
continued, and the FX rate to convert from the currency to USD.
2. For a new loan, replace the “0” loan amount in the formula with the proposed
loan amount in that currency. The formula then calculates the USD equivalent
amount. No change is needed if a loan is being continued.
3. Check the Available Commitment amounts in Column O for that currency. If any
amounts are negative, the loan is not authorized.
4. Check the Total Available Commitment amounts at the top of the spreadsheet
(Column G, rows 7-12). If any amounts are negative, the loan is not authorized.
Note: Letters of credit should be treated as if they were loans; however, the
title should be changed to “LC Amount” for clarity.
For a loan payoff or LC expiration:
1. Delete the date and FX rate.
2. In the cell for the Loan Amt, change the amount in the formula for the USD
calculation back to “0.”
Schedule 2.2 — Page 3

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.4(b)
Disclosure of
Additional Material Indebtedness

1.   Borrowings pursuant to the Credit Agreement.   2.   Borrowings as
separately notified to the Banks pursuant to the AMB Revolving Credit Agreement.

Schedule 5.4(b) — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.11(c)(i)
AMB Investment Interests
AMB Property Holding Corporation
AMB Property Holding II Corporation
AMB Property Holding III Corporation
Texas AMB I, LLC
Schedule 6.11(c)(i) — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.11(c)(ii)
AMB Interests in Property
AMB Property Holding Corporation
AMB Property Holding II Corporation
AMB Property Holding III Corporation
Texas AMB I, LLC
Schedule 6.11(c)(ii) — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.15
Authorized Borrowers
Dollar Tranche A Borrowers:

1.   None.

Dollar Tranche B Borrowers:

1.   AMB CANADA INVESTMENTS, LLC, a Delaware limited liability company;   2.  
AMB EUROPEAN INVESTMENTS, LLC, a Delaware limited liability company; and   3.  
AMB PROPERTY, L.P., a Delaware limited partnership

Canadian Dollar Tranche A Borrowers:

1.   AMB CANADA INVESTMENTS, LLC, a Delaware limited liability company.

Canadian Dollar Tranche B Borrowers:

1.   None

Euro Borrowers:

1.   AMB EUROPEAN INVESTMENTS, LLC, a Delaware limited liability company.

Hong Kong Dollar Borrowers:

1.   None.

Pounds Sterling Borrower:

1.   None

Schedule 6.15 — Page 1

 



--------------------------------------------------------------------------------



 



Singapore Dollars Borrowers:

1.   MALACOA HOLDING PTE. LTD. (Company Registration No. 200207920R) a private
company limited by shares organized under the laws of Singapore.

2.   AMB SINGAPORE INVESTMENTS, LLC, a Delaware limited liability company.

Schedule 6.15 — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Note
New York, New York
_____ ____, 20__
     For value received, [INSERT NAME OF BORROWER], a [INSERT DETAILS OF
BORROWER] (the “Borrower”), promises to pay to the order of [INSERT NAME OF
BANK] (the “Bank”) the unpaid principal amount of each Loan made by the Bank to
the Borrower pursuant to the Credit Agreement referred to below on the maturity
date provided for in the Credit Agreement. The Borrower further promises to pay
interest on the unpaid principal amount of each such Loan from the date advanced
until such principal amount is paid in full on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of, as required by the Credit Agreement,
the United States of America, the European Economic Union, the Hong Kong Special
Administrative Region of the People’s Republic of China, Canada, the United
Kingdom or the Republic of Singapore, as the case may be, in Federal or other
immediately available funds to the Administrative Agent, the Hong Kong Dollars
Agent, the Canadian Administrative Agent or the Singapore Dollars Agent, as the
case may be, for the account of the Bank, or in the lawful money and to the
Agent as may be specified from time to time in accordance with Section 2.19 of
the Credit Agreement, pursuant to wire transfer instructions given by
Administrative Agent from time to time.
     All Loans made by the Bank, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Bank and, if
the Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.
     This note is one of the Notes referred to in, and is executed and delivered
pursuant to and subject to all of the terms of that certain Fifth Amended and
Restated Revolving Credit Agreement, dated as of July 16, 2007 among AMB
PROPERTY, L.P., a Delaware limited partnership (“AMB LP”), AMB PROPERTY
CORPORATION, a Maryland corporation qualified as a real estate investment trust
(“AMB” and, collectively with AMB LP, “Guarantors,” and, when acting in their
respective capacities as Guarantors, individually a “Guarantor”), MALACOA
HOLDING PTE. LTD., a private company limited by shares organized under the laws
of Singapore, AMB CANADA INVESTMENTS, LLC, a Delaware limited liability company,
AMB EUROPEAN INVESTMENTS, LLC, a Delaware limited liability company, AMB
SINGAPORE INVESTMENTS, LLC, a Delaware limited liability company, AMB LP, acting
its capacity as a Borrower, the banks and financial institutions listed on the
signature pages of the Credit Agreement as the Initial Banks (the “Initial
Banks”), BANK OF AMERICA, N.A., a national banking association (in its
individual capacity, “Bank of America”), as Administrative Agent, BANK OF
AMERICA, N.A., acting by its Canada branch, as the Canadian Administrative
Agent, THE BANK OF NOVA SCOTIA, a bank listed on Schedule I of the Bank Act
(Canada) (in its individual capacity, “Bank of Nova Scotia”), as Syndication
Agent (as hereinafter defined), CALYON NEW YORK BRANCH, CITICORP NORTH AMERICA,
INC., and THE ROYAL BANK OF SCOTLAND PLC., as Co-Documentation Agents (as
hereinafter defined), and the other parties named therein (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement. The terms and conditions of
the Credit Agreement are hereby incorporated in their entirety by reference as
though fully set forth herein. Upon the occurrence of certain Events of Default
as more particularly described in the Credit Agreement, the unpaid principal
amount evidenced by this Note
Exhibit A — Page 1

 



--------------------------------------------------------------------------------



 



shall become, and upon the occurrence and during the continuance of certain
other Events of Default, such unpaid principal amount may be declared to be, due
and payable in the manner, upon the conditions and with the effect provided in
the Credit Agreement.
     Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrower.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]
Exhibit A — Page 2

 



--------------------------------------------------------------------------------



 



            [INSERT BORROWER NAME AND DETAILS]
      By:           Name:           Title:        

Signature Page to Note from Borrower in favor of                     .
Signature Page to
Note

 



--------------------------------------------------------------------------------



 



Note (cont’d)
LOANS AND PAYMENTS OF PRINCIPAL

                     
Date
  Amount of Loan*   Type of Loan   Amount of Principal Repaid   Maturity
Date   Notation
Made By

 

*   Indicate Currency

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Qualified Borrower Joinder Agreement
     This Qualified Borrower Joinder Agreement (this “Joinder Agreement”), dated
as of [                    ], 200_, is entered into between [              
      ], a [                                        ] established under the laws
of [                     ] (the “Qualified Borrower”) and AMB PROPERTY, L.P., a
Delaware limited partnership (“AMB LP”), AMB PROPERTY CORPORATION, a Maryland
corporation qualified as a real estate investment trust (“AMB” and, collectively
with AMB LP, “Guarantors,” and, when acting in their respective capacities as
Guarantors, individually a “Guarantor”) under that certain Fifth Amended and
Restated Revolving Credit Agreement, dated as of July 16, 2007, among, MALACOA
HOLDING PTE. LTD., a private company limited by shares organized under the laws
of Singapore, AMB CANADA INVESTMENTS, LLC, a Delaware limited liability company,
AMB EUROPEAN INVESTMENTS, LLC, a Delaware limited liability company, AMB
SINGAPORE INVESTMENTS, LLC, a Delaware limited liability company, AMB LP, acting
its capacity as a Borrower, the banks and financial institutions listed on the
signature pages of the Credit Agreement as the Initial Banks (the “Initial
Banks”), BANK OF AMERICA, N.A., a national banking association (in its
individual capacity, “Bank of America”), as Administrative Agent, BANK OF
AMERICA, N.A., acting by its Canada branch, as Canadian Administrative Agent,
THE BANK OF NOVA SCOTIA, a bank listed on Schedule I of the Bank Act (Canada)
(in its individual capacity, “Bank of Nova Scotia”), as Syndication Agent (as
hereinafter defined), CALYON NEW YORK BRANCH, CITICORP NORTH AMERICA, INC., and
THE ROYAL BANK OF SCOTLAND PLC., as Co-Documentation Agents (as hereinafter
defined), and the other parties named (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”). All capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
the Credit Agreement.
     The Guarantors desire the Qualified Borrower to become, and the Qualified
Borrower desires to become, a “Borrower” pursuant to Section 6.15 of the Credit
Agreement.
     Accordingly, the Qualified Borrower hereby agrees as follows with the
Administrative Agent, for the benefit of the Banks:
1. The Qualified Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, it will be deemed to be a party to the
Credit Agreement and a Borrower for all purposes of the Credit Agreement and the
other Loan Documents, and shall have all of the obligations of a Borrower
thereunder as if it had executed the Credit Agreement and the other Loan
Documents. The Qualified Borrower hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Loan Documents applicable to a Borrower. Without limitation of the
foregoing, to the extent applicable to it, the Qualified Borrower represents and
warrants that the representations and warranties in Article V of the Credit
Agreement applicable to a Borrower are true and correct as of the date hereof as
to the Qualified Borrower.
2. The Qualified Borrower confirms that it is not subject to any present or
contingent environmental liability which could have a Material Adverse Effect.
3. The Qualified Borrower acknowledges and confirms that it has received a copy
of the Credit Agreement and the schedules and exhibits thereto.
4. The Guarantors confirm that, notwithstanding the joinder of the Qualified
Borrower to the Loan Documents, all of their obligations under the Credit
Agreement and the Guaranty contained therein are and shall continue to be in
full force and effect. The Guarantors further confirm that immediately upon the
Qualified Borrower becoming a Borrower the term “Obligation,” as used in the
Loan Documents, shall
Exhibit B — Page 1

 



--------------------------------------------------------------------------------



 



include all obligations of such Borrower under the Credit Agreement and under
each other Loan Document. The Guarantors acknowledge and agree that each of them
has guaranteed all obligations of such Borrower in accordance with the terms of
the Credit Agreement.
5. The Qualified Borrower hereby agrees that, upon becoming a Borrower, it will
be severally liable for all Obligations in respect of any Borrowing advanced to
it by the Lenders as set forth in the Credit Agreement.
6. The Qualified Borrower agrees that at any time and from time to time, upon
the reasonable written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Joinder Agreement.
7. The address of the Qualified Borrower for purposes of Section 10.1 of the
Credit Agreement shall be the same as the address of AMB LP referred to in
Section 10.1 of the Credit Agreement.
8. This Joinder Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one document.
9. This Joinder Agreement shall become effective, and the Qualified Borrower
shall become a Borrower, upon: (a) delivery to the Administrative Agent of:
(i) the Note required under Section 4.1(a) of the Credit Agreement; (ii) copies
of its Constituent Documents, certified by the appropriate governmental
authority or a responsible officer of such Qualified Borrower as true and
correct; (iii) solvency certificate required under Section 4.1(f) of the Credit
Agreement; and (iv) any documents the Administrative Agent may reasonably
request relating to the authority of the Qualified Borrower to enter into, and
the validity and enforceability of, this Joinder Agreement and the other Loan
Documents as to such Qualified Borrower, and the incumbency of officers
executing this Joinder Agreement, and any other matters relevant hereto, all in
form and substance reasonably satisfactory to the Administrative Agent; and
(b) due execution by the Qualified Borrower and the Guarantors of this Joinder
Agreement and receipt by the Administrative Agent of a duly executed copy of
this Joinder Agreement.
     For purposes hereof, “Constituent Documents” means, for any entity, its
constituent or organizational documents, including: (i) in the case of a limited
partnership, its certificate of limited partnership and its limited partnership
agreement; (ii) in the case of a limited liability company, its certificate of
formation or organization and its operating agreement or limited liability
company agreement (to the extent applicable); (iii) in the case of a
corporation, its articles or certificate of incorporation and its bylaws, and
(iv) in the case of each such entity, its certificate of good standing (to the
extent available); or correlative documents if such entity is not a limited
partnership, limited liability company, or corporation.
10. THIS JOINDER AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER, SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
Remainder of Page Intentionally Left Blank
Signature Page(s) Follow(s)
Exhibit B — Page 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Qualified Borrower and the Guarantors have caused
this Joinder Agreement to be duly executed by their authorized officers, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted and agreed to by its authorized officer, as of the day and year first
above written.

            QUALIFIED BORROWER:

[                                        ]
      By:           Name:           Title:        

Signature Page to
Qualified Borrower Joinder Agreement

 



--------------------------------------------------------------------------------



 



                          GUARANTORS:        
 
                        AMB PROPERTY, L.P.    
 
                        By:   AMB Property Corporation, its General Partner
 
                   
 
      By:            
 
         
Name:
        
 
          Title:        
 
                        AMB PROPERTY CORPORATION    
 
                   
 
  By:                            
 
      Name:          
 
      Title:          

Signature Page to
Qualified Borrower Joinder Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Assignment and Assumption
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.   Assignor:                                                2.  
Assignee:                                              [and is an Affiliate of
[identify Bank]1]      
                                                                  
                                                               3.  
Borrower(s):                                                4.   Administrative
Agent:                                         , as the administrative agent
under the Credit Agreement   5.   Credit Agreement: The Fifth Amended and
Restated Credit Agreement, dated as of July 16, 2007, among AMB PROPERTY, L.P.,
a Delaware limited partnership (“AMB LP”), AMB PROPERTY CORPORATION, a Maryland
corporation qualified as a real estate investment trust (“AMB” and, collectively
with AMB LP, “Guarantors,” and, when acting in their respective capacities as
Guarantors, individually a “Guarantor”), MALACOA HOLDING PTE. LTD., a private
company

 

1 Select if applicable.

Exhibit C — Page 1

 



--------------------------------------------------------------------------------



 



    limited by shares organized under the laws of Singapore, AMB CANADA
INVESTMENTS, LLC, a Delaware limited liability company, AMB EUROPEAN
INVESTMENTS, LLC, a Delaware limited liability company, AMB SINGAPORE
INVESTMENTS, LLC, a Delaware limited liability company, AMB LP, acting its
capacity as a Borrower, the banks and financial institutions listed on the
signature pages of the Credit Agreement as the Initial Banks (the “Initial
Banks”), BANK OF AMERICA, N.A., a national banking association (in its
individual capacity, “Bank of America”), as Administrative Agent, BANK OF
AMERICA, N.A., acting by its Canada branch, as Canadian Administrative Agent,
THE BANK OF NOVA SCOTIA, a bank listed on Schedule I of the Bank Act (Canada)
(in its individual capacity, “Bank of Nova Scotia”), as Syndication Agent (as
hereinafter defined), CALYON NEW YORK BRANCH, CITICORP NORTH AMERICA, INC., and
THE ROYAL BANK OF SCOTLAND PLC., as Co-Documentation Agents (as hereinafter
defined), and the other parties named therein (as the same may be amended,
modified, extended or restated from time to time).   6.   Assigned Interest:

                                              Aggregate                        
        Amount of     Aggregate Amount of             Percentage     Currency  
    Commitment     Commitment for     Amount of     Assigned of     Commitments
being   Facility Assigned   for all Banks*     Assignor     Commitment Assigned*
    Commitment2     assigned3  
Revolving Credit Commitment
  $       $       $           %        
 
                               

[7.      Trade Date:                                         ]4
Effective Date:                                         , 20___ [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:             

            ASSIGNEE
[NAME OF ASSIGNEE]
                       

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   2
  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Banks thereunder.   3   All Currency Commitments of an Assignor must be assigned
pro rata, in accordance with Section 10.7(b) of the Credit Agreement.   4   To
be completed if the Assignor and the Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.

Exhibit C — Page 2

 



--------------------------------------------------------------------------------



 



                  By:           Title:             

          Consented to and Accepted:    
 
        BANK OF AMERICA, N.A., as        Administrative Agent      
By:
       
 
 
 
Title:       Consented to:    

AMB PROPERTY, L.P., a Delaware
limited partnership5

         
By:
  AMB PROPERTY CORPORATION,    
 
  a Maryland corporation and its sole general partner    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

5 AMB LP consent required if no Event of Default has occurred and is continuing.

Exhibit C — Page 3

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Revolving Credit Agreement
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Bank, and based on such additional documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a Bank.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Annex 1 to Assignment and Assumption — Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Addresses for Notices and Account Information
Notices

              Guarantors        
 
                AMB PROPERTY, L.P.     Address:   Pier 1, Bay 1    
 
      San Francisco, California 94111    
 
  Attention:   Chief Financial Officer    
 
  Telecopy:   (415) 394-9001    
 
                COPY TO:
 
                AMB PROPERTY, L.P.
 
  Address:   Pier 1, Bay 1    
 
      San Francisco, California 94111    
 
  Attention:   General Counsel    
 
  Telecopy:   (415) 394-9001    
 
                AND A COPY TO:
 
                DLA PIPER US LLP
 
  Address:   203 North LaSalle Street, Suite 1900    
 
      Chicago, Illinois 60601    
 
  Attention:   James M. Phipps, Esq.    
 
  Telecopy:   (312) 251-5735    
 
            Borrowers        
 
                AMB SINGAPORE INVESTMENTS, LLC
 
  Address:   c/o AMB Property, L.P.    
 
      Pier 1, Bay 1    
 
      San Francisco, California 94111    
 
  Attention:   Chief Financial Officer    
 
  Telecopy:   (415) 394-9001    
 
                COPY TO:
 
                AMB SINGAPORE INVESTMENTS, LLC
 
  Address:   c/o AMB Property, L.P.    
 
      Pier 1, Bay 1    
 
      San Francisco, California 94111    
 
  Attention:   General Counsel    
 
  Telecopy:   (415) 394-9001    
 
                AMB CANADA INVESTMENTS, LLC
 
  Address:   c/o AMB Property, L.P.    
 
      Pier 1, Bay 1    
 
      San Francisco, California 94111    

Exhibit D — Page 1

 



--------------------------------------------------------------------------------



 



             
 
  Attention:   Chief Financial Officer    
 
  Telecopy:   (415) 394-9001    
 
                COPY TO:
 
                AMB CANADA INVESTMENTS, LLC
 
  Address:   c/o AMB Property, L.P.    
 
      Pier 1, Bay 1    
 
      San Francisco, California 94111    
 
  Attention:   General Counsel    
 
  Telecopy:   (415) 394-9001    
 
                MALACOA HOLDING PTE. LTD.
 
  Address:   5 Shenton Way    
 
      #19-00 UIC Building    
 
      Singapore 068808    
 
  Attention:   Corporate Secretary    
 
  Telecopy:   (65) 6225 0438    
 
                COPY TO:
 
                MALACOA HOLDING PTE. LTD.
 
  Address:   c/o AMB Property, L.P.    
 
      Pier 1, Bay 1    
 
      San Francisco, California 94111    
 
  Attention:   Chief Financial Officer    
 
  Telecopy:   (415) 394-9001    
 
                AND A COPY TO:
 
                MALACOA HOLDING PTE. LTD.
 
  Address:   c/o AMB Property, L.P.    
 
      Pier 1, Bay 1    
 
      San Francisco, California 94111    
 
  Attention:   General Counsel    
 
  Telecopy:   (415) 394-9001    
 
                AND A COPY TO:
 
                DLA PIPER US LLP
 
  Address:   203 North LaSalle Street, Suite 1900    
 
      Chicago, Illinois 60601    
 
  Attention:   James M. Phipps, Esq.    
 
  Telecopy:   (312) 251-5735    
 
                AMB EUROPEAN INVESTMENTS, LLC
 
  Address:   c/o AMB Property, L.P.    
 
      Pier 1, Bay 1    
 
      San Francisco, California 94111    

Exhibit D — Page 2

 



--------------------------------------------------------------------------------



 



             
 
  Attention:   Chief Financial Officer    
 
  Telecopy:   (415) 394-9001    
 
                COPY TO:
 
                AMB EUROPEAN INVESTMENTS, LLC
 
  Address:   c/o AMB Property, L.P.    
 
      Pier 1, Bay 1    
 
      San Francisco, California 94111    
 
  Attention:   General Counsel    
 
  Telecopy:   (415) 394-9001    
 
                AND A COPY TO:
 
                DLA PIPER US LLP
 
  Address:   203 North LaSalle Street, Suite 1900    
 
      Chicago, Illinois 60601    
 
  Attention:   James M. Phipps, Esq.    
 
  Telecopy:   (312) 251-5735    
 
                AMB PROPERTY, L.P.
 
  Address:   Pier 1, Bay 1    
 
      San Francisco, California 94111    
 
  Attention:   Chief Financial Officer    
 
  Telecopy:   (415) 394-9001    
 
                COPY TO:
 
                AMB PROPERTY, L.P.
 
  Address:   Pier 1, Bay 1    
 
      San Francisco, California 94111    
 
  Attention:   General Counsel    
 
  Telecopy:   (415) 394-9001    
 
                AND A COPY TO:
 
                DLA PIPER US LLP
 
  Address:   203 North LaSalle Street, Suite 1900    
 
      Chicago, Illinois 60601    
 
  Attention:   James M. Phipps, Esq.    
 
  Telecopy:   (312) 251-5735    
 
            Administrative Agent        
 
                BANK OF AMERICA, N.A.
 
  Address:   1455 Market Street    
 
      Mail Code CA5-701-05-19    
 
      San Francisco, CA 94103    
 
  Attention:   Kathy Carry    
 
  Telecopy:   (415) 503 5001    

Exhibit D — Page 3

 



--------------------------------------------------------------------------------



 



                  COPY TO:
 
           
 
  Address:   315 Montgomery Street, 6th Floor    
 
      San Francisco, CA 94104    
 
  Attention:   Shirley Lee    
 
  Telecopy:   (415) 622-2720    
 
            Hong Kong Dollars Agent    
 
                BANC OF AMERICA SECURITIES ASIA LIMITED (formerly BA Asia
Limited)
 
  Address:   10th Floor, Devon House    
 
      979 King’s Road    
 
      Quarry Bay    
 
      Hong Kong    
 
  Telecopy:   (852) 2597 3424/3425    
 
  Attention:   Head of Agency    
 
            Reference Bank        
 
                BANK OF AMERICA, N.A., acting by its Canada branch
 
  Address:   200 Front Street West    
 
      Toronto, Ontario    
 
      M5V 3L2    
 
      Canada    
 
            Canadian Administrative Agent    
 
                BANK OF AMERICA, N.A., acting by its Canada branch
 
  Address:   200 Front Street West    
 
      Toronto, Ontario    
 
      M5V 3L2    
 
      Canada    
 
            Singapore Dollars Agent        
 
                BANK OF AMERICA, N.A.     c/o BANC OF AMERICA SECURITIES ASIA
LIMITED
 
  Address:   10th Floor Devon House    
 
      979 King’s Road    
 
      Quarry Bay    
 
      Hong Kong    
 
  Telecopy:   (852) 2597 3424/3425    
 
  Attention:   Head of Agency    
 
            Syndication Agent        
 
                THE BANK OF NOVA SCOTIA
 
  Address:   580 California Street    
 
      Suite 2100    
 
      San Francisco, CA 94104    

Exhibit D — Page 4

 



--------------------------------------------------------------------------------



 



             
 
  Telecopy:   (415) 397-0791    
 
  Attention:   Mark Sparrow    
 
            Co-Documentation Agents    
 
                CALYON NEW YORK BRANCH
 
  Address:   1301 Avenue of Americas, 18th Floor    
 
      New York, NY 10019    
 
  Telecopy:   (212) 261-3292    
 
  Attention:   Daniel Reddy    
 
                CITICORP NORTH AMERICA, INC.
 
  Address:   399 Park Avenue, 16th Floor    
 
      New York, NY 10043    
 
  Telecopy:   (212) 723-6559    
 
  Attention:   Chiara Weisbrod           THE ROYAL BANK OF SCOTLAND PLC.
 
  Address:   101 Park Avenue    
 
      New York, NY 10178    
 
  Telecopy:   (212) 401-3200    

Account Information
[REDACTED]

 



--------------------------------------------------------------------------------



 



[REDACTED]
Exhibit D — Page 6

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Supplemental Addendum
Date:                     , ___

To:   The Banks under the Supplemental Tranche

Ladies and Gentlemen:
Reference is made to the Fifth Amended and Restated Credit Agreement, dated as
of July 16, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among each Qualified Borrower AMB
PROPERTY, L.P., a Delaware limited partnership, AMB PROPERTY CORPORATION, a
Maryland corporation qualified as a real estate investment trust (“AMB” and,
collectively with AMB LP, “Guarantors,” and, individually, a “Guarantor”), the
banks and financial institutions listed on the signature pages thereof as the
Initial Banks, BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent, BANK OF AMERICA, N.A., acting by its Canada branch, as
Canadian Administrative Agent, THE BANK OF NOVA SCOTIA, a bank listed on
Schedule I of the Bank Act (Canada), as Syndication Agent, CALYON NEW YORK
BRANCH, CITICORP NORTH AMERICA, INC., and THE ROYAL BANK OF SCOTLAND PLC., as
Co-Documentation Agents, BANC OF AMERICA SECURITIES ASIA LIMITED (formerly BA
Asia Limited), a company registered and existing under the laws of Hong Kong, as
Hong Kong Dollars Agent, Bank of America, N.A., acting by its Canada branch, as
a Reference Bank, and Bank of America, Singapore branch, as the Singapore
Dollars Agent, for the Banks, and each of the other lending institution that
becomes a lender thereunder.
Pursuant to Section 2.19 of the Agreement, the Guarantors hereby request a
Supplemental Tranche (the “Supplemental Tranche”) on the terms and conditions
set forth below:
1.      A Supplemental Tranche with aggregate Currency Commitments in a Dollar
Equivalent Amount of $                    .
2.      The Supplemental Currency shall be                     .
3.      [The Facility Fee for such Supplemental Tranche shall be
                    %.]
4.     Such Supplemental Tranche shall be repaid as follows:
                    .
5.      Pursuant to Article 2 the minimum amount for Borrowings and repayments
of such Supplemental Tranche shall be as follows:
                                                            .
6.      Pursuant to Article 2 such Supplemental Tranche shall bear interest at
follows:                                                        
                            .
7.      The Guarantors confirm that the conditions set forth in Section 2.19
have been satisfied.
THIS SUPPLEMENTAL ADDENDUM SHALL CONSTITUTE A LOAN DOCUMENT UNDER THE CREDIT
AGREEMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.
Exhibit E — Page 1

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

                          GUARANTORS:        
 
                        AMB PROPERTY, L.P.        
 
                        By:   AMB Property Corporation, its General Partner
 
                   
 
      By:            
 
         
Name:
       
 
          Title:        
 
                        AMB PROPERTY CORPORATION        
 
                   
 
  By:                                
 
      Name:            
 
      Title:            

Exhibit E — Page 2

 